--------------------------------------------------------------------------------

EXHIBIT 10-C
 
 
 
UNILEVER N.V.


UNILEVER PLC


and


COLGATE-PALMOLIVE EUROPE SÀRL


AND


COLGATE-PALMOLIVE COMPANY
_______________________________________________________________________


BUSINESS AND SHARE SALE AND PURCHASE AGREEMENT
_______________________________________________________________________


Slaughter and May
One Bunhill Row
London EC1Y 8YY
(GNE/SMZE)
507306496
 
 
 

--------------------------------------------------------------------------------

 
 
CONTENTS


1.
INTERPRETATION
1
     
2.
SALE AND PURCHASE OF THE SHARES
26
     
3.
SALE AND PURCHASE OF THE BUSINESS ASSETS
26
     
4.
CONDITIONS
28
     
5.
CONDUCT OF BUSINESS BEFORE COMPLETION
29
     
6.
CONSIDERATION
32
     
7.
CASH AND THIRD PARTY DEBT IN THE COMPANIES
33
     
8.
INTRA-GROUP DEBTS
34
     
9.
COMPLETION STOCK AMOUNT STATEMENT
36
     
10.
COMPLETION
36
     
11.
ACTION AFTER COMPLETION
37
     
12.
THIRD PARTY CONSENTS FOR THE SALE OF THE BUSINESS ASSETS
38
     
13.
ASSUMED BUSINESS CONTRACTS
38
     
14.
ASSUMED BUSINESS LIABILITIES
40
     
15.
BUSINESS RECEIVABLES AND APPORTIONMENT
42
     
16.
LIABILITIES OF THE COMPANIES AND THE BUSINESS
44
     
17.
COMPANY RECEIVABLES AND PAYABLES
45
     
18.
GUARANTEES AND OTHER AGREEMENTS
46
     
19.
VALUE ADDED TAX
47
     
20.
EMPLOYEES
47
     
21.
PENSIONS
52
     
22.
CONTINUING ARRANGEMENTS BETWEEN UNILEVER GROUP AND THE SANEX PERIMETER
52
     
23.
SELLERS' WARRANTIES AND PURCHASER'S REMEDIES
52
     
24.
PURCHASER'S WARRANTIES
54


 
 

--------------------------------------------------------------------------------

 


25.
PURCHASER'S UNDERTAKINGS
55
     
26.
UNILEVER PARENTS' UNDERTAKINGS
56
     
27.
RESTRICTIONS ON PURCHASER
56
     
28.
PROVISION RELATING TO RESTRICTIONS
57
     
29.
INTELLECTUAL PROPERTY
57
     
30.
BOOKS AND RECORDS AND BUSINESS MOULDS
60
     
31.
MANUFACTURE AND SUPPLY
62
     
32.
PURCHASER'S GUARANTEE
64
     
33.
PAYMENTS
65
     
34.
EFFECT OF COMPLETION
65
     
35.
JOINT AND SEVERAL LIABILITY AND CAPACITY OF THE UNILEVER PARENTS AND THE
PURCHASER
66
     
36.
REMEDIES, WAIVERS AND INDEMNIFICATION
67
     
37.
NO ASSIGNMENT
69
     
38.
FURTHER ASSURANCE
69
     
39.
ENTIRE AGREEMENT
70
     
40.
NOTICES
72
     
41.
ANNOUNCEMENTS
74
     
42.
CONFIDENTIALITY
74
     
43.
COSTS AND EXPENSES
75
     
44.
COUNTERPARTS
76
     
45.
INVALIDITY
76
     
46.
THIRD PARTY RIGHTS
76
     
47.
GROUP COMPANY OBLIGATIONS
76
     
48.
GOVERNING LAW
77


 
 

--------------------------------------------------------------------------------

 


49.
JURISDICTION
77
     
50.
AGENTS FOR SERVICE OF PROCESS
77
     
51.
LANGUAGE
78
     
Schedule 1 (Completion Arrangements)
79
     
Schedule 2 (The Warranties)
83
     
Schedule 3 (Limitations on Liability)
96
     
Schedule 4 (Completion Stock Amount Statement)
103
     
Schedule 5 (Basic information concerning the French Company)
107
     
Schedule 6 (Consideration)
108
     
Schedule 7 (Pensions)
110
     
Schedule 8 (Employees)
118
     
Schedule 9 (Awareness)
119
     
Schedule 10 (VAT)
120
     
Schedule 11 (Basis of preparation of the Accounts, the Half Year Accounts and
Target Completion Stock Amount)
122
     
Schedule 12 (Designated Sellers)
123
     
Schedule 13 (Key Personnel)
126
     
Schedule 14 (Pre-Sale Reorganisation)
127
     
Schedule 15 (Use of the SARA LEE name)
129


 
 

--------------------------------------------------------------------------------

 

LIST OF ATTACHMENTS


1.
Accounting Policies




 
Part 1:
Extracts from Unilever Accounting Policy Manual




 
Part 2:
Sara Lee Accounting Policies



2.
Data Room List



3.
Unilever Marks:




 
Part 1:
Unilever logo




 
Part 2:
Other Unilever Marks



4.
Employees



5.
Press Announcements



6.
Zetra Sanex Marks



7.
Intellectual Property



8.
Accounts



9.
Half Year Accounts



10.
Specified IP



11.
French Company Accounts



12.
Product Lines



13.
Business Moulds



LIST OF AGREED FORM DOCUMENTS


Tax Covenant


Transitional Services Agreement


Sale of Products Agreements


Business Intellectual Property Assignments


Supply Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
BUSINESS AND SHARE SALE AND PURCHASE AGREEMENT


DATED 22 MARCH 2011


BETWEEN:


UNILEVER N.V., a company incorporated in the Netherlands whose corporate seat is
in Rotterdam and whose registered office is at Weena 455, 3013 AL Rotterdam, The
Netherlands and UNILEVER PLC, a company incorporated in England and Wales
(registered number 41424) whose registered office is at Port Sunlight, Wirral,
Merseyside CH62 4UJ, United Kingdom (together, the "Unilever Parents" and each a
"Unilever Parent");


AND


Colgate-Palmolive Europe Sàrl, a company registered in Switzerland under number
CH-660-0983004-4 and whose registered office is at 13-15 Cours de Rive, Geneva,
1204, Switzerland (the "Purchaser");


AND


Colgate-Palmolive Company, a Delaware Corporation (the "Purchaser's Guarantor").


WHEREAS:


The Unilever Parents have agreed to sell or procure the sale of and the
Purchaser has agreed to purchase or procure the purchase of and pay or procure
payment for the Business Assets (as defined in this Agreement) as a going
concern and the Shares (as defined in this Agreement) for the consideration and
on the terms set out in this Agreement.


WHEREBY IT IS AGREED as follows:


1.
INTERPRETATION



1.1
In this Agreement and the Schedules to it, unless otherwise specified:



"Accounts"
 
means the Net Sales and Contribution Margin for the Sanex Perimeter, in respect
of the financial periods ended on 3 July 2010, 27 June 2009 and 28 June 2008 as
set out in Attachment 8 and the balance sheets of the French Company in respect
of the financial periods ended on 10 June 2010, 10 June 2009 and 10 June 2008 as
set out in Attachment 11;
     
"Accounts Date"
 
means 31 December 2010;
     
“Action”
 
means (i) any action, pending cause of action, claim, suit, arbitration,
alternative dispute resolution proceeding, litigation or proceeding (judicial,
administrative or arbitral) and (ii) any formal inquiry or investigation by a
Governmental Entity;
     
"Agreed Form"
 
means, in relation to any document, such document in the form initialled for the
purposes of identification only by or on behalf of the Purchaser and the
Unilever Parents;


 
 

--------------------------------------------------------------------------------

 


"Agreed Rate"
 
means the interest rate per annum for 3 month Euro interbank term deposits
displayed on the Reuters "EURIBOR RATES – EURIBORO1" screen at 4:30pm on the
Business Day prior to the Completion Date;
     
"AIP (2011)"
 
means the Grade 26 and above annual incentive plan in respect of the 2011
calendar year but excluding the enhanced element of that plan referred to as the
"Higher Tiered Bonus Scheme" and, for the avoidance of doubt, excluding the
Sanex Incentives Scheme;
     
"AIP (Pre Closing Proportion)"
 
means a pro rata amount equal to the proportion of the AIP (2011) that relates
to the period prior to Completion;
     
"Assumed Business Contracts"
 
means all the contracts, arrangements, engagements, guarantees, customer orders,
co-packing contracts and other commitments relating either exclusively to the
Business or relating in part to the Business (but then only to the extent that
the same do so relate) to which any of the Business Sellers is (itself or
through an agent) a party or the benefit of which is held on trust for or has
been assigned to any of the Business Sellers as at Completion and which are
current or unperformed as at Completion or in respect of which any of the
Business Sellers has any liability or obligation as at Completion, but excluding
in all cases the Excluded Business Contracts and any employee benefit plan or
agreement;
     
"Assumed Business Liabilities"
 
has the meaning given in Clause 14.2;
     
“Assumed Business Marketing Contracts”
 
means all (i) advertising, communication, promotional or public relations agency
agreements, (ii) all talent agreements including with respect to voice over,
actors, models, endorsers, spokespersons and bloggers, (iii) artistic and
creative agreements including with respect to music rights and image ownership,
(iv) design and packaging agency agreements, (v) agreements for purchase of
market share data, and (vi) contracts or agreements with external consultants
regarding marketing, innovation research or communication, in each case to the
extent relating to the Business and excluding any agreement which is not
material (as materiality is defined in paragraph 5 of Schedule 2, provided that,
for purposes of this definition the reference to €500,000 in paragraph 5 of
Schedule 2 shall be replaced with €100,000) and excluding contracts or
agreements for market research and new product development and testing,
advertising and media tracking and social media initiatives and excluding
contracts with Nielsen, Europanel and IRI;


 
2

--------------------------------------------------------------------------------

 


"Assurance"
 
means any warranty, representation, statement, assurance, covenant, agreement,
undertaking, indemnity, guarantee or other assurance or commitment of any nature
whatsoever;
     
“Bath and Shower Product Line”
 
means the product line described in Clause 31.5 comprising the assets listed in
Part 2 of Attachment 12;
     
"Books and Records"
 
means all books and records of any Business Sellers excluding the VAT Records,
containing any Information relating to the Business or on which any Information
relating to the Business is recorded including, without limitation, all
documents and other material (including all forms of computer or machine
readable material);
     
"Business"
 
means the business of marketing, distributing and/or selling the Products
carried on by the Business Sellers but excluding the Excluded Business Assets;
     
"Business Assets"
 
has the meaning given in Clause 3.1;
     
"Business Day"
 
means a day (other than a Saturday or a Sunday) on which banks are open for
business in London, the United States and the Netherlands;
     
"Business Employees"
 
means all or any of the employees of the Business Sellers or other members of
the Unilever Group who are listed as "Business Employees" on Attachment 4 (which
Attachment 4 shall be updated and finalised no later than five Business Days
prior to the Completion Date to reflect those on that list who leave employment
and new hires into the Business, provided that any such update shall be made in
accordance with Clause 5.3(M) of this Agreement);
     
"Business Goodwill"
 
means all the goodwill of the Business Sellers in relation to the Business
together with the exclusive right for the Purchaser to represent itself as
carrying on the Business in succession to the Business Sellers;
     
"Business Information"
 
means all Information owned by any Business Seller which is used in or relates
to the Business;
     
"Business Information Technology"
 
means Information Technology owned by any Business Seller which is used
exclusively in the Business;
     
"Business IPR"
 
means all Intellectual Property owned by any member of the Unilever Group
(except the Companies) which is used in or relates to the Business, excluding
the Excluded IPR and the Dutch Transfer IPR except as otherwise set forth
herein;


 
3

--------------------------------------------------------------------------------

 


"Business Intellectual Property Assignments"
 
means the assignments in respect of (i) Business IPR which is registered or in
respect of which there is an application for registration to the Purchaser in
the Agreed Form and (ii) the Dutch Transfer IPR to the Dutch Company in the
Agreed Form;
     
“Business Marketing Materials”
 
means all Marketing Materials owned by any of the Business Sellers to the extent
relating to the Business;
     
"Business Moulds"
 
means the manufacturing moulds specified in Attachment 13 which are used in the
production of the Products;
     
"Business Payables"
 
means, in respect of each Business Seller, creditors/accounts payable of a
trading nature arising in the ordinary course of business of that Business
Seller for the purposes of the Business each as detailed in Topic Area 7400,
section 030 of the Unilever Accounting Policy Manual, in each case at Completion
and including such part of such amounts as relates to VAT;
     
"Business Receivables"
 
means, in respect of each Business Seller, debtors/accounts receivable of a
trading nature arising in the ordinary course of business for the purposes of
the Business each as detailed in Topic Area 7600, section 030 of the Unilever
Accounting Policy Manual in each case at Completion and including such part of
such amounts as relates to VAT;
     
"Business Sellers"
 
means the relevant members of the Unilever Group who carry on part of the
business of marketing, distributing, and/or selling the Products or hold
Business Asset(s) (other than the Companies), and "Business Seller" shall be
construed accordingly;
     
"Business Stocks"
 
means finished inventories (wherever located) relating exclusively to the
Business and either:
 
(i)            held by Unilever Supply Chain Company AG; or
 
(ii)           beneficially owned by or on behalf of the Business Sellers (other
than in respect of Unilever Supply Chain Company AG which is referred to above);
     
"Claim"
 
means any claim for breach of the Warranties and, for the purposes of Clause
16.2, any claim by the Purchaser under the indemnity in 16.1 (other than with
respect to sub-clause (x) of Section 16.1 save to the extent that sub-clause
relates to Excluded Business Contracts), but not, for the avoidance of doubt,
any claim made under the Tax Covenant;


 
4

--------------------------------------------------------------------------------

 


"Commission"
 
means the European Commission;
     
"Commitments"
 
means the Commitments dated 17 November 2010 to the Commission given by Unilever
plc in connection with its acquisition of Sara Lee's Body Care business;
     
"Companies"
 
the French Company, the Dutch Company and the Danish Company and "Company" shall
be construed accordingly;
     
"Company Employees"
 
means the employees of each of the Companies, all of whom are listed as "Company
Employees" on Attachment 4 (which Attachment 4 shall be updated and finalised no
later than five Business Days prior to the Completion Date, to reflect those on
that list who leave employment and new hires into the Companies provided that
any such update shall be made in accordance with Clause 5.3(M) of this
Agreement);
     
“Company IP”
 
means all Intellectual Property that is owned by any of the Companies;
     
"Company Payables"
 
means trade and other creditors/account payable by any Company as detailed in
Topic Area 7400, section 030 of the Unilever Accounting Policy Manual in each
case at Completion (including accrued advertising, accrued freight, accrued
restructuring and goods received and not invoiced) and including such part of
such amounts as comprise input VAT but excluding, for the avoidance of doubt,
(a) creditors of a financial nature (together with accrued interest thereon) and
(b) any of the foregoing to the extent they comprise a Tax Liability (not
including, for the avoidance of doubt, such input VAT);
     
"Company Receivables"
 
means debtors/accounts receivables due to any Company as detailed in Topic Area
7600, section 030 of the Unilever Accounting Policy Manual in each case at
Completion including such part of such amounts as relate to VAT (together with
accrued interest thereon);
     
“Competition Law Liabilities”
 
means any and all fines imposed by a Governmental Entity, damages awarded to
claimants through private enforcement or costs associated with administering any
investigation or action, in each case suffered or incurred by any member of the
Purchaser’s Group arising out of or in connection with any infringements of
Article 81 or Article 82 of the EC Treaty or Section 2 or Section 18 of the
Competition Act 1998 or any other anti-trust or similar legislation in any
jurisdiction by any Company or Business Seller (in the case of any Business
Seller, insofar as it relates to the Sanex Perimeter), but only to the extent
that such infringements took place prior to Completion;


 
5

--------------------------------------------------------------------------------

 


"Completion"
 
means completion of the sale and purchase of the Business Assets and the Shares
under this Agreement;
     
"Completion Date"
 
means either (i) the first Business Day of the calendar month (the “Second
Month”) immediately following the calendar month (the “First Month”) in which
the Conditions referred to in sub-Clause 4.1 shall have been satisfied or waived
in accordance with this Agreement, or (ii) if the day on which the last of such
Conditions is so satisfied or waived in accordance with this Agreement is more
than fifteen Business Days after the first day of the First Month, the
“Completion Date” shall be the first Business Day of the calendar month
immediately following the Second Month, or (iii) if after the last of such
Conditions has been satisfied or waived the Completion Date would fall on a
Business Day after the Termination Date pursuant to (i) or (ii) (as applicable),
the parties agree to bring forward the Completion Date so that it falls on or
before the Termination Date;
     
"Completion Time"
 
means 23:59 (applicable local time) on the Completion Date;
     
"Completion Stock Amount"
 
means the amount of the Stocks expressed in Euros (to be shown in the Completion
Stock Amount Statement) calculated in accordance with Schedule 4 as at
immediately prior to the Completion Time;
     
"Completion Stock Amount Statement"
 
means the completion stock amount statement prepared in accordance with Clause 9
and Part A of Schedule 4 and in the format set out in Part B of Schedule 4;
     
"Contribution Margin"
 
means Market Contribution less distribution expenditure;
     
"Conditions"
 
means the conditions set out in Clause 4.1 and “Condition” shall be construed
accordingly;
     
"Danish Company"
 
means Sanex Danmark ApS;
     
"Danish Shares"
 
means the issued shares in the capital of the Danish Company;
     
"Data Room"
 
means those documents referred to in the list in the Agreed Form in Attachment
2;
     
“Deodorant Product Line”
 
means the product line described in Clause 31.4(B)(ii) comprising the assets
listed in Part 1 of Attachment 12;


 
6

--------------------------------------------------------------------------------

 


"Designated Purchasers"
 
means the companies in the Purchaser's Group designated by the Purchaser as the
purchasers of Business Assets and/or the Shares designated in writing as such by
the Purchaser at any time after the date hereof and at least 7 Business Days
prior to the Completion Date, and "Designated Purchaser" shall be construed
accordingly;
     
"Disclosure Letter"
 
means the letter of the same date as this Agreement written by the Unilever
Parents to the Purchaser for the purposes of paragraph 6 of Schedule 3;
     
"Dutch Company"
 
means Sanex Nederland B.V.;
     
"Dutch Notary"
 
means civil law notary Jean Schoonbrood, or any other civil law notary of De
Brauw Blackstone Westbroek N.V., or such notary's substitute;
     
"Dutch Shares"
 
means the issued shares in the capital of the Dutch Company;
     
“Dutch Transfer IPR”
 
means (i) the legal title owned by Unilever NV in the Intellectual Property
assigned pursuant to the Sanex IP Deed and (ii) the community trade marks and
community designs set out in Annex 2 of the Sanex IP Deed;
     
"Employees"
 
means the Business Employees and the Company Employees, and "Employee" shall be
construed accordingly;
     
“Environmental Liabilities”
 
means all liabilities, duties and obligations of every description, whether
deriving from contract, common law, statute or otherwise, whether present or
future, actual or contingent or ascertained or unascertained and whether owed or
incurred severally or jointly or as principal or surety, relating to or arising
from the presence of pollution, contamination or hazardous substances in soil,
surface water or groundwater at, from or under any property owned, used or
occupied by any member of the Unilever Group in connection with the Sanex
Perimeter at any time prior to Completion to the extent such pollution,
contamination or hazardous substance was first present in soil or groundwater at
or under such properties prior to Completion, provided that for the purposes of
this definition the word “used” shall mean in relation to a property that at
such property processing, disposal, treatment or other activities involving or
resulting in releases have been carried on in connection with the Sanex
Perimeter by (i) any member of the Unilever Group or (ii) by another person
under a contract or other arrangement made with any member of the Unilever Group
or involving materials generated by a member of the Unilever Group;


 
7

--------------------------------------------------------------------------------

 


"European Jurisdiction"
 
means any of the United Kingdom, Ireland, Belgium, the Netherlands, Denmark,
Spain, Greece, Italy, Hungary, and France;
     
"Exchange Rate"
 
means, in relation to any currency to be converted into or from Euros for the
purposes of this Agreement, the spot rate of exchange (closing mid-point) for
that currency into or, as the case may be, from Euros, as published in the
London edition of The Financial Times first published after the relevant date
or, where no such rate of exchange is published in respect of that date, at the
rate quoted by Citibank N.A. as at the close of business in London on that date;
     
"Excluded Business Assets"
 
has the meaning given in Clause 3.2;
     
"Excluded Business Contracts"
 
means:
         
(i)            all contracts with Business Employees (save that any loans from
members of the Unilever Group to Employees shall be Assumed Business Contracts);
         
(ii)           all contracts pursuant to which products manufactured in, for or
on behalf of the Business are distributed and/or stored;
         
(iii)          all contracts pursuant to which any member of the Unilever Group
supplies goods or services (including, without limitation, centralised
purchasing of raw materials and packaging) to any Business Seller;
         
(iv)          all contracts pursuant to which any third party supplies raw
materials and packaging to any Business Seller;
         
(v)           all indirect procurement contracts (including market research and
media buying agreements but excluding the Assumed Business Marketing Contracts)
which do not relate exclusively to the Business, other than car leasing
agreements to the extent that they relate to cars used by Employees;
         
(vi)          all logistics agreements (including, for the avoidance of doubt,
transport and warehousing agreements) which do not relate exclusively to the
Business;


 
8

--------------------------------------------------------------------------------

 



   
(vii)         all customer contracts which do not relate exclusively to the
Business;
         
(viii)        all contracts to the extent that they relate to the Excluded
Business Assets;
         
(ix)           any contract the benefit of which is to be used by any member of
the Unilever Group to provide transitional services pursuant to the Transitional
Services Agreement or to perform its obligations under the Supply Agreement or
Sale of Products Agreements;
         
(x)            any contract for the provision of transitional services
(including any manufacturing and supply agreements) by Sara Lee (or any member
of the Sara Lee Group) to the Unilever Parents (or any member of the Unilever
Group) which was entered into in connection with the acquisition by the Unilever
Parents of Sara Lee's Body Care business; and
         
(xi)           all contracts in respect of Information Technology which do not
relate exclusively to the Business.
     
"Excluded Information Technology"
 
means Information Technology owned by any member of the Unilever Group which is
not used exclusively in the Business;
     
"Excluded IPR"
 
means the Unilever Marks and all copyright in software owned by any member of
the Unilever Group which is not used exclusively in the Business;
     
"Excluded Facilities"
 
means all manufacturing, research and development facilities or office
facilities located anywhere in the world that are owned, leased, used or
occupied by any member of the Unilever Group;
     
“Excluded Taxes”
 
means any liability for Taxes (i) arising out of, relating to, or in respect of
the Business, the Business Assets or the Assumed Business Liabilities for any
Pre-Completion Tax Period or the portion of any Straddle Period falling on or
before Completion or (ii) resulting to any member of Purchaser’s Group as a
transferee or successor or otherwise attaching to the Business Assets,
including, for the avoidance of doubt, any Taxes arising out of, relating to, or
in respect of the failure of the Unilever Parents to deliver to Purchaser (X)
any Tax Certificates required to be delivered by the Unilever Parents pursuant
to Schedule 1 or (Y) the application by the relevant Taxing Authority of the
statutory provisions pursuant to which such Tax Certificates may be issued, in
each case excluding (A) any Transfer Taxes payable or assessed in connection
with, or as a result of, the sale or purchase of the Business, the Business
Assets or the Assumed Business Liabilities and (B) any liability for Taxes to be
borne or discharged by the Purchaser pursuant to clause 20.13. For purposes of
this Agreement, in the case of any Straddle Period, (i) Property Taxes and
annual franchise Taxes based on authorized shares or similar Taxes for the
portion of such Straddle Period falling on or before Completion shall be equal
to the amount of such Property Taxes and annual franchise Taxes based on
authorised shares or similar taxes for the entire Straddle Period, multiplied by
a fraction, the numerator of which is the number of days during the Straddle
Period that are in the portion of such Straddle Period falling on or before
Completion and the denominator of which is the number of days in the entire
Straddle Period, and (ii) Taxes (other than Property Taxes and annual franchise
Taxes based on authorized shares or similar Taxes) for the Pre-Completion Tax
Period shall be computed as if such taxable period ended as of the close of
business on the Completion Date;


 
9

--------------------------------------------------------------------------------

 


"Expert"
 
means:
 
(i)            subject to (ii) below, a partner of at least 10 years' qualified
experience at an independent firm of chartered accountants of international
standing agreed by the parties or, in default of agreement within 10 Business
Days of one of the parties seeking the appointment of an Expert under the terms
of this Agreement, selected by the President for the time being of the Institute
of Chartered Accountants in England and Wales; and
         
(ii)            in the case of any matter relating to Taxation, a leading tax
counsel in the jurisdiction to which the Taxation matter relates of at least 10
years' qualified experience agreed between the parties or, in default of
agreement within 10 Business Days of one of the parties seeking the appointment
of an Expert under the terms of this Agreement, selected by the President of the
Law Society of England and Wales;
     
“Fairly Disclosed”
 
means accurately disclosed in all material respects and disclosed in sufficient
detail to enable a reasonably advised purchaser to determine the nature and
scope of such disclosure;
     
"Final Cash Amount"
 
means the aggregate of all the Final Cash Balances for each Company, expressed
in Euros provided, that, in no event shall the Final Cash Amount exceed
€60,000,000 for purposes of any payments and adjustments set forth in this
Agreement, irrespective of the actual amount of the Final Cash Balances;


 
10

--------------------------------------------------------------------------------

 


"Final Cash Balances"
 
means, in relation to each Company and within the categorisations detailed in
Topic Areas 1600 (Cash and Cash Equivalents) of the Unilever Accounting Policy
Manual, the aggregate as at the Completion Time of cash and cash equivalents of
each Company (expressed in Euros) in each case as reflected in the books of each
Company;
     
"Final Cash Consideration"
 
has the meaning given in Clause 6.2;
     
"Final Intra-Group Debt"
 
means, in relation to each Company, the following amounts (expressed in Euros)
owed by each Company to any member of the Unilever Group or owed by any member
of the Unilever Group to each Company, in each case, as shown in the books of
each Company as at the Completion Time:
 
(i)            financial liabilities and indebtedness in the nature of financial
liabilities as defined in Topic Area 6600, section 080 of the Unilever
Accounting Policy Manual (together with accrued interest thereon and any
uncleared items);
 
(ii)           amounts which are reported as group indebtedness as defined in
Topic Areas 6600, section 080, 7400 and 7600, section 30 of the Unilever
Accounting Policy Manual;
 
(iii)           Intra-Group Service Fees;
 
(iv)          amounts classified as payables of a financial nature for the
purposes of Topic Areas 7400, section 110 of the Unilever Accounting Policy
Manual;
 
(v)           amounts owed in respect of current account and cash pooling
balance; and
 
(vi)          any declared but unpaid dividends,
 
including, for the avoidance of doubt, any amount in respect of Taxation, but
excluding Intra-Group Trading Amounts and any assets or liabilities which relate
to any matter contemplated by Schedule 7 (Pensions) and any provisions and
accruals relating thereto;
     
"Final Third Party Debt"
 
means, in relation to each Company, the following amounts (expressed in Euros)
as shown in the books of each Company as at the Completion Time:
 
(i)            borrowings and indebtedness of each Company in the nature of
borrowings as defined in Topic Area 3400 (Financial Instruments) of the Unilever
Accounting Policy Manual (together with accrued interest thereon and any
uncleared items), including any borrowings in the nature of finance or capital
leases of the type detailed in Topic Area 4400 (Leases) of the Unilever
Accounting Policy Manual and any penalties, premiums or the like associated with
such borrowings and indebtedness; and


 
11

--------------------------------------------------------------------------------

 



   
(ii)           amounts classified as payables of each Company of a financial
nature for the purposes of Topic Areas 7400, section 110 of the Unilever
Accounting Policy Manual;
 
including, for the avoidance of doubt, any amount in respect of Taxation but
excluding Company Payables, any Final Intra-Group Debts and any assets or
liabilities which relate to any matter contemplated by Schedule 7 (Pensions) and
any provisions and accruals relating thereto;
     
"Final Third Party Debt Amount"
 
means the aggregate of all the Final Third Party Debts for the Companies,
expressed in Euros;
     
"French Company"
 
Sara Lee Household and Body Care France SAS, details of which are set out in
Schedule 5;
     
"French Shares"
 
means the issued shares in the capital of the French Company;
     
“GAAP”
 
means generally accepted accounting principles in the United States,
consistently applied during the periods presented;
     
“Governmental Entity”
 
has the meaning given in Part A of Schedule 2;
     
"Gross Profit"
 
means Net Sales less cost of goods sold as arrived at using the Sara Lee
Accounting Principles;
     
"Half Year Accounts"
 
means the unaudited financial information for the Sanex Perimeter, comprising
amounts of the Net Sales and Contribution Margin in respect of the six month
period ended on 31 December 2010, as set out in Attachment 9;
     
“Higher Tiered Bonus Scheme”
 
has the meaning set out in the defined term “AIP (2011)”;
     
“IFRS”
 
means the International Financial Reporting Standards as adopted by the European
Union and as in effect at the time any applicable financial statements were
prepared;


 
12

--------------------------------------------------------------------------------

 


"Including"
 
means including but not limited to;
     
"Indemnified Material Adverse Effect"
 
means a Material Adverse Effect which occurs after the date of this Agreement
and before Completion and:
 
(a)           which is such that the fair value of the Sanex Perimeter has been
reduced by 25 per cent. or more of the Initial Cash Consideration (which the
Purchaser and the Unilever Parents agree shall be fair value for the purposes of
this section) after taking account (by adding to the diminished value) of any
payments which any third party, including any insurance provider, is liable to
pay to any member of the Purchaser’s Group as a result of the Material Adverse
Effect; and
 
(b)           the cause of which was not Fairly Disclosed in either the
Disclosure Letter or the Data Room; and
 
(c)           which is not caused by any informed act or omission of any member
of the Purchaser’s Group.
     
"Indemnified Person"
 
has the meaning given in Clause 36.4;
     
"Indemnifying Party"
 
has the meaning given in Clause 36.4;
     
"Information"
 
means information and know-how (whether or not confidential and in whatever form
held), including any product information files, proof of claims (including (in
each case where available) technical tests and ingredient compositions that
substantiate claims made on pack and in advertising and communications),
customer databases (both internal and external), terms and conditions of sale
with customers, list prices of Products and/or joint business plans with
customers, formulae, pipeline innovations, trade secrets, designs, inventions,
specifications, bills of materials, projects and developments on ingredients,
packaging and processes, drawings, data, process descriptions, manuals and
instructions, production records, product files and technical information, and
all customer lists and files, sales information, price lists, trade terms,
business plans, studies, market research and other research information, market
test results, concept tests results, advertising film and other advertising and
promotional materials and forecasts and technical or other expertise;
     
"Information Memorandum"
 
means the information memorandum dated December 2010 relating to the Sanex
Perimeter;


 
13

--------------------------------------------------------------------------------

 


"Information Technology"
 
means hardware, software, networks and peripherals;
     
"Initial Cash Consideration"
 
means €672,000,000 (six hundred and seventy-two million);
     
"Intellectual Property"
 
means patents, trademarks (together with the goodwill associated therewith),
trade names, internet domain names and service marks, rights in designs,
copyrights (including copyrights in Marketing Materials, graphics, packaging
design, websites and computer software), database rights and topography rights
(whether or not any of these is registered and including applications for
registration of any such thing) and all rights or forms of protection of a
similar nature or having equivalent or similar effect to any of these which may
subsist anywhere in the world;
     
"Intra-Group Payables"
 
means all money owed by any Company to any member of the Unilever Group of a
trading nature arising in the ordinary course of business, but excluding any
amounts due in respect of Taxation except any such amounts as relate to VAT
items;
     
"Intra-Group Receivables"
 
means all money owed to any Company by any member of the Unilever Group of a
trading nature arising in the ordinary course of business, but excluding any
amounts due in respect of Taxation except any such amounts as relate to VAT
items;
     
"Intra-Group Service Fees"
 
means, in relation to each Company, each amount (expressed in Euros) owed by
that Company to any member of the Unilever Group or owed by any member of the
Unilever Group to that Company, in each case, as at the Completion Time in
respect of royalties, management services and research (including, in each case,
such part of such amount as relates to VAT);
     
"Intra-Group Trading Amounts"
 
means Intra-Group Payables and Intra-Group Receivables;
     
"Key Personnel"
 
means all personnel described in Schedule 13;
     
“Liens”
 
means liens, security interests, pledges, charges, title defects, options, title
retention agreements, rights of first refusal, rights of first option or similar
restrictions, including any restrictions on use, voting (in the case of any
security or equity interest) or transfer, claims, easements, mortgages, charges,
indentures, deeds of trust, rights of way, restrictions on the use of real
property, encroachments, licenses to third parties, leases to third parties,
security agreements, conditional sale agreements, equitable interests,
servitudes or any other legal or equitable encumbrances and other restrictions
or limitations on the use of real or personal property or irregularities in
title thereto but excluding any immaterial licences of Intellectual Property,
material licences of Intellectual Property that have been Fairly Disclosed in
the Data Room or licences of Information;


 
14

--------------------------------------------------------------------------------

 


"Market Contribution"
 
means Gross Profit less media, advertising and promotion spending;
     
“Marketing Materials”
 
means (i) all advertising and communication material, including all
communication master material in market as at Completion, all existing un-aired
footage, offline footage and images available in all mediums, including but not
limited to film (television), digital, radio, magazine, outdoor advertising,
in-store and point of purchase material, promotional material, direct mail
material, sampling material and communication material to professionals, and
(ii) all packaging design and artwork, including all master artwork and
production files for label graphics design and production, all packaging
structures and technical and design files;
     
“Material Adverse Effect”
 
means any circumstance, change, development, condition or event that has a
material adverse effect on the financial condition, business or continuing
results of operations of the Sanex Perimeter; provided, however, that “Material
Adverse Effect” shall not include any circumstance, change, development,
condition or event arising out of or related to (i) the industry in which the
Sanex Perimeter operates (provided that the Sanex Perimeter is not
disproportionately affected as compared to the comparable business of other
participants in the same industry), (ii) general economic or financial market
conditions affecting any national or regional economy or the global economy
generally (provided that the Sanex Perimeter is not disproportionately affected
as compared to other participants in the same industry), (iii) political
conditions (or changes in such conditions) in any country or region in the world
or acts of war, sabotage or terrorism (including any escalation or general
worsening of such acts of war, sabotage or terrorism) in any country or region
of the world occurring after the date hereof, (iv) changes in the financing,
banking or securities markets in any country or region in the world (including,
without limitation, any disruption thereof and any decline in the price of any
security or any market index), (v) changes in GAAP, IFRS or any other accounting
standards, (vi) the announcement of this Agreement and the transactions
contemplated hereby, (vii) the completion of the transactions contemplated by
this Agreement or any action taken or not taken by any member of the Unilever
Group or its affiliates with the written consent or agreement of, or at the
direction of, any member of the Purchaser’s Group or (viii) any changes in
applicable law or any binding directives issued by any Governmental Entity.


 
15

--------------------------------------------------------------------------------

 


"Monitoring Trustee"
 
means the person appointed pursuant to the Commitments who has the duty to
monitor the compliance of the Unilever Parents with the conditions and
obligations set out therein;
     
"Net Sales"
 
means net outside sales (i.e. gross outside sales less net trade spend plus
outside royalty income) as arrived at using the Sara Lee Accounting Principles;
     
“Non-Assignable Items”
 
has the meaning given in Clause 12.1;
     
"Non-Tax Claim"
 
means a Claim other than a Tax Claim;
     
“Notice of Non-Compliance”
 
has the meaning given in Part A of Schedule 2;
     
“Order”
 
means any judgement, decision, consent decree, stipulation, determination,
award, injunction, ruling, writ or order of or entered by any Governmental
Entity;
     
“Partly Retained Business Documents”
 
has the meaning given in Clause 11.2;
     
“Partly Retained Documents”
 
has the meaning given in Clause 11.3;
     
"Payer"
 
has the meaning given in Clause 33.1;
     
"Permitted Encumbrances"
 
means security interests arising in the ordinary course of business or by
operation of law, security interests arising under sales contracts with title
retention provisions, equipment leases with third parties entered into in the
ordinary course of business, security interests for Taxes and other governmental
charges which are not due and payable or which may thereafter be paid without
penalty, mortgage, charges, pledges, liens or other forms of security or
encumbrance or equity which secure debt and other imperfections in title and
encumbrances, if any, which do not individually or in the aggregate materially
impair the continued use and operation of the assets to which they relate in the
context of the Sanex Perimeter;
     
“Post-Completion Tax Period”
 
has the meaning given in the Tax Covenant;
     
“Pre-Completion Tax Period”
 
has the meaning given in the Tax Covenant;
     
"Pre-Sale Reorganisation"
 
means the pre-sale reorganisation described in Schedule 14 and any modifications
thereto made in accordance with Schedule 14;


 
16

--------------------------------------------------------------------------------

 


"Press Announcements"
 
means the press announcements to be issued by each Unilever Parent and the
Purchaser upon signature of this Agreement each as set out in Attachment 5;
     
"Principal Transaction Documents"
 
means the following agreements:
 
(i)             this Agreement;
 
(ii)            the Tax Covenant;
 
(iii)           the Transitional Services Agreement;
 
(iv)           the Sale of Products Agreements;
 
(v)            the Supply Agreement; and
 
(vi)           the Business Intellectual Property Assignments,
 
and "Principal Transaction Document" shall be construed accordingly;
     
"Proceedings"
 
means any proceeding, suit or action arising out of or in connection with this
Agreement or any transaction contemplated hereby;
     
"Process Agent"
 
has the meaning given in Clause 50;
     
“Products”
 
means skin care, bath and shower, deodorant, toiletries, body lotion and other
personal care products under the brand name Sanex;
     
“Property Taxes”
 
means real, personal, and intangible property Taxes based on the value of
property;
     
“Purchase Order”
 
means a commitment or order (subject to the terms and conditions of such
commitment or order) for the purchase of Products from any member of the
Unilever Group;
     
"Purchaser's Accountants"
 
means PricewaterhouseCoopers;
     
"Purchaser's Bank Account"
 
means the Euro account designated in writing by the Purchaser to the Unilever
Parents not less than five Business Days before Completion;
     
"Purchaser's Completion Documents"
 
has the meaning given in Clause 24.1(A);
     
"Purchaser's Group"
 
means the Purchaser and its subsidiaries from time to time and any holding
company of the Purchaser and the subsidiaries from time to time of that holding
company (including, following Completion, the Companies and the Designated
Purchasers), and references to a "member" or "members" of the Purchaser's Group
shall be construed accordingly;


 
17

--------------------------------------------------------------------------------

 


“Relevant Plan”
 
has the meaning given in Schedule 7 (Pensions);
     
“Relief”
 
has the meaning given in the Tax Covenant;
     
"Resigning Directors"
 
means those directors and officers of the Companies who are not Company
Employees;
     
"Retained Business"
 
means the business of the Unilever Parents and the Unilever Group other than the
Sanex Perimeter including, for the avoidance of doubt, the Excluded Business
Assets;
     
"Retirement Benefits"
 
has the meaning given in Schedule 7 (Pensions);
     
"Sale of Products Agreements"
 
means the agreements (based upon the pro forma agreement in the Agreed Form) to
be entered into by certain Business Sellers and members of the Purchaser's Group
relating to the sale of products;
     
“SA Manufacturing Agreement”
 
means the agreement governing the manufacture, packaging and supply of products
under the Sanex mark in South Africa between a member of the Unilever Group and
either a member of the Sara Lee Group or an affiliate of S.C. Johnson & Son,
Inc.;
     
“Sanex Incentives Scheme”
 
means the Sanex special incentive bonus scheme together with any additional
individual retention awards;
     
“Sanex IP Deed”
 
means the Deed of Transfer beneficial ownership of Sanex IP rights and
associated goodwill between Unilever Nederland BV, Unilever NV and Sanex
Nederland BV dated 11 March 2011;
     
"Sanex Perimeter"
 
means the Share Sale Perimeter and the Business;
     
"Sara Lee"
 
means the Sara Lee Corporation, a company incorporated in the United States of
America whose registered office is at 3500 Lacey Road, Downers Grove, IL 60515
United States of America;
     
“Sara Lee Accounting Principles”
 
means the Sara Lee accounting policies as set out in Part 2 of Attachment 1;
     
"Sara Lee Group"
 
means Sara Lee and its subsidiaries from time to time;
     
"Sara Lee SPA"
 
means the sale and purchase agreement dated 27 September 2010 (as amended on 5
December 2010) between the Unilever Parents and Sara Lee concerning the sale of
certain shares, assets and businesses (including those relating to the Sanex
Perimeter);


 
18

--------------------------------------------------------------------------------

 


“Senior Purchaser Group Employee”
 
means any employee of any member of the Purchaser’s Group (other than any
Employee) who:
 
(i)             is, or has been, directly or indirectly involved in the Sanex
Perimeter or its purchase; or
 
(ii)            is, or has been, directly or indirectly involved in the
Transitional Services Agreement, Sale of Products Agreements or the Supply
Agreements;
 
and in each case who has a gross annual fixed salary of €100,000 or more;
     
"Senior Unilever Group Employee"
 
means any employee of any member of the Unilever Group (other than any Employee)
who:
 
(i)             is, or has been, directly or indirectly involved in the Sanex
Perimeter or its sale; or
 
(ii)            is, or has been, directly or indirectly involved in the
Transitional Services Agreement, Sale of Products Agreements or the Supply
Agreements,
 
and in each case who has a gross annual fixed salary of €100,000 or more;
     
"Service Document"
 
means a claim form, summons, order, judgement or other document issued in
connection with any Proceedings;
     
"Share Sale Perimeter"
 
means, assuming completion of the Pre-Sale Reorganisation, the business and
activities carried out by the French Company, the Dutch Company and the Danish
Company, including marketing, distributing and/or selling the Products;
     
“Share Sale Perimeter Stocks”
 
means finished inventories (wherever located) which are:
 
(i)            held by Unilever Supply Chain Company AG for use exclusively by
the Dutch Company; or
 
(ii)           owned by or on behalf of a Company and which have in any case
been
 
(a) physically allocated or separated for use exclusively by a Company; or
 
(b) to the extent applicable, otherwise clearly identified (whether physically
or by written reference agreed by the Unilever Parents and the Purchaser) as
forming part or a fixed proportion of one or more sets, stores or consignments
of finished inventories as is, in any case, for use exclusively by a Company;


 
19

--------------------------------------------------------------------------------

 


“Share Sellers”
 
means the companies whose names appear in Column (2) of Schedule 12, which
(subject to completion of the Pre-Sale Reorganisation) hold the Shares;
     
“Shares”
 
means the French Shares, the Dutch Shares and the Danish Shares;
     
“so far as the Unilever Parents are aware”
 
means so far as within the actual knowledge of the persons whose names are set
out in Schedule 9 (Awareness) at the time of the execution of the Disclosure
Letter by the Unilever Parents and all other phrases in this Agreement relating
to the knowledge, information or belief of the Unilever Parents shall be
construed as a reference to “so far as the Unilever Parents are aware” as so
defined;
     
“Specifications”
 
means the specifications relating to the manufacturing mould for liquid hand
soap that is marketed and sold under the Sanex mark;
     
“Specified IP”
 
means:
 
(i)            those registered designs (and applications for registrations)
details of which are set out in Part A of Attachment 10 (and any unregistered
design rights that correspond to those designs and are owned by members of the
Purchaser's Group following Completion); and
 
(ii)           the patents and patent applications which are set out in Part B
of Attachment 10 and any continuation applications, divisional applications or
continuation-in-part applications relating to any of the foregoing, any national
or international patent applications claiming priority from any of the
foregoing, any patents granted or issued in respect of any of the foregoing, any
re-issues, renewals or re-examinations of any of the foregoing and any
Information owned by members of the Purchaser's Group following Completion
relating to any of the foregoing;
     
“Stocks”
 
means the Share Sale Perimeter Stocks and the Business Stocks;
     
“Straddle Period”
 
has the meaning given in the Tax Covenant;


 
20

--------------------------------------------------------------------------------

 


“Supply Agreement”
 
means the supply agreement in the Agreed Form;
     
“Target Completion Stock Amount”
 
means €11,620,000;
     
“Tax” or “Taxation”
 
has the meaning given in the Tax Covenant;
     
“Tax Authority”
 
means any taxing or other governmental authority (anywhere in the world)
competent to impose any liability in respect of Taxation or responsible for the
administration and/or collection of Taxation or enforcement of any law in
relation to Taxation;
     
“Tax Claim”
 
means a claim for breach of the Tax Warranties (but not, for the avoidance of
doubt, any claim under the Tax Covenant);
     
“Tax Certificate”
 
means (i) a Tax certificate issued by a Tax Authority in a jurisdiction of which
a Business Seller is a resident for Tax purposes, stating that no income Taxes
are due from such Business Seller (including, without limitation, a certificate
issued pursuant to article 442bis of the Belgian Income Tax Code), (ii) a
value-added Tax certificate issued by the value-added Tax collector’s office
having authority over a Business Seller (including, without limitation, a
certificate issued pursuant to article 93undecies B of the Belgian VAT Code),
stating that no VAT is due from such Business Seller (iii) a Tax certificate
issued by a Tax Authority in a jurisdiction of which a Business Seller is a
resident for Tax purposes, stating that no social security contributions are due
from such Business Seller (including, without limitation, a certificate issued
pursuant to article 16ter of Royal Decree 38 and article 41 quinquies of the Law
of 27 June 1969), and (iv) a Tax certificate issued at the request of the
contractors and subcontractors of a Business Seller (including, without
limitation, a certificate issued pursuant to article 43.1.f) of the General Tax
Law (“Ley 58/2003, de 17 de diciembre, General Tributaria”)) stating that no
withholding Taxes or VAT arising from or with respect to the works and services
performed by such contractors or subcontractors for or pursuant to the direction
of such Business Seller are due by them to the relevant Tax Authority;
     
“Tax Covenant”
 
means the tax covenant in the Agreed Form;
     
“Tax Credit”
 
has the meaning given in Clause 33.3;
     
“Tax Filing Group”
 
means any consolidated, combined, unitary, profit and/or loss sharing,
affiliated relief, payment or similar group or fiscal unit for Tax purposes;
     
“Tax Liability”
 
has the meaning given in the Tax Covenant;


 
21

--------------------------------------------------------------------------------

 
 
"Tax Payment"
 
has the meaning given in Clause 33.3;
     
“Tax Return”
 
has the meaning given in the Tax Covenant;
     
"Tax Warranties"
 
means the Warranties set out in Part E of Schedule 2;
     
“Termination Date"
 
means the date falling 3 months after the date of this Agreement unless
otherwise agreed by the parties;
     
"Third Party Claim"
 
has the meaning given in Clause 36.4;
     
"Third Party Right"
 
means any interest or equity of any person (including any right to acquire,
option or right of pre emption or conversion) or any Lien or any agreement to
create any of the above;
     
"Transaction Documents"
 
has the meaning given in Clause 39.1;
     
“Transfer Taxes”
 
has the meaning given in Clause 43.2;
     
"Transitional Services Agreement"
 
means the transitional services agreement in the Agreed Form;
     
"Unilever Accounting Policy Manual"
 
means the Unilever Accounting Policy Manual extracts of which are set out in
Part 1 of Attachment 1;
     
"Unilever Confidential Information"
 
means all information (other than to the extent that it relates exclusively to
the Sanex Perimeter) which is not in the public domain in whatever form held:
         
(i)            relating to any member of the Unilever Group or the business of
any such member and which is supplied by or on behalf of any member of the
Unilever Group to any member of the Purchaser’s Group; or
         
(ii)           supplied by or on behalf of any member of the Unilever Group to
any member of the Purchaser's Group.
     
"Unilever Group"
 
means the Unilever Parents and their subsidiaries from time to time and any
future holding company of the Unilever Parents and the subsidiaries from time to
time of that holding company (but excluding the Companies), and references to a
"member" or "members" of the Unilever Group shall be construed accordingly;
     
"Unilever Marks"
 
means the words, letter combination, marks and devices set out in Attachment 3;
     
"Unilever Parents' Accountants"
 
means PricewaterhouseCoopers LLP, of 1 Embankment Place, London WC2N 6NN, United
Kingdom;


 
22

--------------------------------------------------------------------------------

 


"Unilever Parents' Bank Account"
 
means the Euro account designated in writing by the Unilever Parents to the
Purchaser not less than five Business Days before Completion;
     
"Unilever Plans"
 
means the Relevant Plans, other than the Welfare Plans;
     
"VAT"
 
means: (a) within the European Union, any tax imposed by any member state in
conformity with the Directive of the Council of the European Union on the common
system of value added tax (2006/112/EC) and other EC directives relating to
Taxation levied by reference to added value and any national legislation
implementing that directive together with legislation supplemental thereto; and
(b) outside the European Union, any tax corresponding to, or substantially
similar to, the common system of value added tax referred to in paragraph (a) of
this definition;
     
"VATA 1994"
 
means the Value Added Tax Act 1994 of the United Kingdom;
     
"VAT Legislation"
 
means VATA 1994 and all regulations and orders made thereunder and any domestic
or foreign legislation relating to VAT and all regulations and orders with the
force of law made thereunder;
     
“VAT Payee”
 
has the meaning given in Schedule 10;
     
“VAT Payor”
 
has the meaning given in Schedule 10;
     
"VAT Records"
 
means any and all records or documents of the Business which under any relevant
VAT Legislation are required to be preserved after Completion;
     
"Warranties"
 
means the warranties set out in Schedule 2;
     
"Working Hours"
 
means 9.30 a.m. to 5.30 p.m. (local time) on a Business Day; and
     
"Zetra Sanex Marks"
 
means the Sanex trade mark registrations and applications for registration set
out in Attachment 6.



1.2
In this Agreement and the Schedules to it, unless otherwise specified:



 
(A)
references to Clauses, sub-Clauses, Schedules and Attachments are to Clauses and
sub-Clauses of, and Schedules and Attachments to, this Agreement;



 
(B)
a reference to a sub-Clause is to a sub-Clause of the Clause in which such
reference appears, to a paragraph is to a paragraph of the sub-Clause or
Schedule (as the case may be) in which such reference appears and to a
sub-paragraph is to a sub-paragraph of the paragraph in which such reference
appears;


 
23

--------------------------------------------------------------------------------

 

 
(C)
a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted except to the extent that any such amendment,
modification or re-enactment after the date of this Agreement would increase or
extend the liability of any person under or pursuant to this Agreement;



 
(D)
references to a "company" shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established;



 
(E)
references to a "person" shall be construed so as to include any individual,
firm, company, government, state or agency of a state or any joint venture,
association, or partnership (whether or not having separate legal personality);



 
(F)
a company is a "subsidiary" of another company (its "holding company") if that
other company, directly or indirectly, through one or more subsidiaries:



 
(i)
holds a majority of the voting rights in it; or



 
(ii)
is a member or shareholder of it and has the right to appoint or remove a
majority of its board of directors or other equivalent managing body; or



 
(iii)
is a member or shareholder of it and controls alone, pursuant to an agreement
with other shareholders or members, a majority of the voting rights in it;



 
(G)
references to writing shall include any modes of reproducing words in a legible
and non-transitory form;



 
(H)
references to times of the day are to local time in the relevant jurisdiction;



 
(I)
headings are for convenience only and do not affect the interpretation of this
Agreement;



 
(J)
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official, or any legal concept
shall in respect of any jurisdiction other than England be deemed to include
what most nearly approximates in that jurisdiction to the English legal term;



 
(K)
references in any Warranty or in Clause 5 to any monetary sum expressed in Euros
shall, where such sum is referable in whole or part to a particular
jurisdiction, be deemed to be a reference to an equivalent amount in the local
currency of that jurisdiction translated at the Exchange Rate on the date of
this Agreement;



 
(L)
where it is necessary to determine whether a monetary limit or threshold set out
in paragraph 2 of Schedule 3 has been reached or exceeded (as the case may be)
and the value of the relevant claim or any of the relevant claims is expressed
in a currency other than Euros, the value of each such claim shall be translated
into Euros by reference to the Exchange Rate on the date of receipt by the
Unilever Parents of written notification from the Purchaser in accordance with
paragraph 1 of Schedule 3 of the existence of such claim or, if such day is not
a Business Day, on the Business Day immediately preceding such day;


 
24

--------------------------------------------------------------------------------

 

 
(M)
where any amount in any local currency is required to be converted into Euros
for the purposes of calculating any of the "Final Cash Amount", "Final Third
Party Debt Amount" and "Final Intra Group Debt", such amount shall be translated
into Euros at the Exchange Rate on the business day immediately prior to the
Completion Date;



 
(N)
where any provision of this Agreement is qualified or phrased by reference to
materiality, such reference shall, unless specified to the contrary, be
construed as a reference to materiality in the context of the Sanex Perimeter
taken as a whole and where any provision of any Warranty is qualified by
reference to a material adverse effect (excluding, for the avoidance of doubt, a
Material Adverse Effect), such reference shall be construed as a reference to a
material adverse effect on the financial position of the Sanex Perimeter taken
as a whole;



 
(O)
other than in or with respect to the Tax Covenant, references to "indemnify" and
"indemnifying" any person against any circumstances include indemnifying and
keeping that person harmless from all actions, claims, demands and proceedings
from time to time made against that person and all liabilities, loss, damages
and all reasonable payments, costs and expenses made or incurred by that person
as a consequence of that circumstance and:



 
(i)
the provisions of Clause 33.1 shall apply to such indemnification;



 
(ii)
references to the Purchaser indemnifying each member of the Unilever Group or
relevant Business Sellers shall constitute undertakings by the Purchaser to the
Unilever Parents for themselves and on behalf of each other member of the
Unilever Group; and



 
(iii)
references to the Unilever Parents indemnifying each member of the Purchaser's
Group shall constitute undertakings by the Unilever Parents to the Purchaser for
itself and on behalf of each other member of the Purchaser's Group;



 
(P)
references to the singular shall include the plural and vice versa;



 
(Q)
references to "Euros", or "€" are to the lawful currency of the member states of
the European Union that have adopted the single currency in accordance with the
Treaty Establishing the European Community, as amended by the Treaty on European
Union;



 
(R)
references to "costs" and/or "expenses" incurred by a person shall not include
any amount in respect of VAT comprised in such costs or expenses for which
either that person or, if relevant, the representative member of the VAT group
to which that person belongs is entitled to credit or repayment as input tax;



 
(S)
each of the Attachments shall be in an Agreed Form;



 
(T)
the Schedules and the Attachments form part of this Agreement and shall have the
same force and effect as if set out in the body of this Agreement and any
reference to this Agreement shall include the Schedules and the Attachments; and


 
25

--------------------------------------------------------------------------------

 

 
(U)
for the avoidance of doubt, Clauses 3 and 12 to 15 (inclusive) of this Agreement
shall only apply in relation to the sale and purchase of the Business.



2.
SALE AND PURCHASE OF THE SHARES



2.1
On the terms and subject to the conditions set out in this Agreement, the
Unilever Parents shall, with full title guarantee, sell, or procure the sale of,
and the Purchaser shall purchase or procure the purchase by the relevant
Designated Purchaser of, the full legal and beneficial interest in the Shares
free from any Third Party Rights as at and with effect from Completion together
with all rights attached or accruing to them at Completion. The relevant
Designated Purchaser shall be entitled from Completion to exercise all rights
attached or accruing to the Shares including, without limitation, the right to
receive all dividends, distributions or any return of capital declared, paid or
made by the French Company, the Dutch Company or the Danish Company on or after
the Completion Date but excluding any dividend declared, paid or made by such
Companies pursuant to Clause 5.2.



2.2
The Unilever Parents (for themselves and on behalf of the other members of the
Unilever Group) waive all rights of pre-emption over any of the Shares conferred
upon them in any way and shall procure that no later than Completion all rights
of pre-emption and other similar or comparable rights over and in respect of all
or any of the Shares conferred upon or held by any other person are waived so as
to permit the sale and purchase of the Shares hereunder.



3.
SALE AND PURCHASE OF THE BUSINESS ASSETS



3.1
On the terms, and subject to the conditions, set out in this Agreement, the
Unilever Parents shall sell or procure the sale of, and the Purchaser shall
purchase, or procure the purchase by the relevant Designated Purchasers or by
one or more other Purchaser's Group companies of, the Business as a going
concern including the assets listed below (the “Business Assets”) as at and with
effect from Completion free from any Liens (save Permitted Encumbrances):



 
(A)
the Business Goodwill;



 
(B)
the Business Stocks;



 
(C)
the benefit (subject to the burden) of the Assumed Business Contracts;



 
(D)
the Business IPR;



 
(E)
the Business Information;



 
(F)
the Business Moulds (subject to third party rights in favour of any person to
whom amortisation payments are payable) and the Specifications;



 
(G)
subject to Clause 30, such of the Books and Records as relate exclusively to the
Business;



 
(H)
the Business Information Technology; and



 
(I)
the Business Marketing Materials.



3.2
Notwithstanding anything to the contrary contained herein, the Business Assets
shall, in each case, exclude those property rights and assets expressly excluded
by the definition of any category of Business Assets listed in Clause 3.1 above
and the following assets (the "Excluded Business Assets"):


 
26

--------------------------------------------------------------------------------

 

 
(A)
the Excluded Business Contracts;



 
(B)
the Business Receivables;



 
(C)
cash at bank and any current investments used in or held on account of that part
of the Business carried on by each Business Seller;



 
(D)
amounts recoverable in respect of Taxation incurred in relation to the Business
prior to Completion or any refunds or credits of Excluded Taxes;



 
(E)
the benefit of any rights in respect of any insurance policy (whether issued by
any third party or any other person) of any Business Seller or any other member
of the Unilever Group relating to any Company, the Business or any of the
Business Assets;



 
(F)
any information which relates to the sale or proposed sale of the whole or part
of the Business including such information which relates to the negotiation of
the transactions contemplated by this Agreement, to the extent such information
relates to communications with any third party in any form or with the advisers
to the Unilever Parents;



 
(G)
the Excluded IPR;



 
(H)
the Excluded Facilities;



 
(I)
the Excluded Information Technology; and



 
(J)
any asset (other than the Business Moulds) the benefit of which is to be used by
any member of the Unilever Group to provide transitional services pursuant to
the Transitional Services Agreement or to perform its obligations under the
Supply Agreement or Sale of Products Agreements



Notwithstanding any other provision of this Agreement subject to Clause 29.5 (in
respect of which this provision shall not apply), if there are any other assets
which the Unilever Parents or any other member of the Unilever Group have an
ongoing right to acquire under the Sara Lee SPA and have not acquired on or
before the Completion Date, and which would qualify as Business Assets (and not
Excluded Assets) if they had been so acquired, they shall use all reasonable
endeavours to obtain such assets and to transfer them to the Purchaser.


For the avoidance of doubt, each member of the Unilever Group shall retain its
rights, title and interest in and to, and no member of the Purchaser's Group
shall obtain any rights, title or interest in or pursuant to this Agreement, the
Excluded Business Assets. The Law of Property (Miscellaneous Provisions) Act
1994 shall not apply for the purposes of this Clause 3.1.


3.3
Clause 3.1 shall operate as an assignment of such of the Business IPR as is not
the subject of a registration or an application for registration with effect
from Completion. Any Business IPR which is registered or which is the subject of
an application for registration shall be assigned to the relevant Purchaser
pursuant to the relevant Business Intellectual Property Assignments.


 
27

--------------------------------------------------------------------------------

 

4.
CONDITIONS



4.1
The obligations of the Unilever Parents and the Purchaser under this Agreement
(other than those contained in this Clause, Clause 5, Clause 24, Clauses 25.1 to
25.2, Clause 32, Clause 35, Clauses 36.1 to 36.3 (inclusive), Clause 37 and
Clauses 39 to 51 (inclusive)) are conditional in all respects upon the
following:



 
(A)
the approval by the Commission of the acquisition under Regulation (EC)
139/2004, of the terms of this Agreement and of the Purchaser as the acquirer of
the Sanex Perimeter in accordance with the procedure set out in Section D of the
Commitments shall have been obtained; and



 
(B)
any obligation to provide information to, or consult with or request advice
from, any works council, trade union or other body representing employees
(including governmental authorities) or the Employees themselves under the laws
of France, The Netherlands and Belgium which obligations are described in
Schedule 8 or any other jurisdiction in which a failure to fulfil such
obligations may render this Agreement in its current form void or inoperable,
shall have been fulfilled.



4.2
Each of the Purchaser and the Unilever Parents (so far as within their power to
do so) shall use all reasonable endeavours to procure the satisfaction of the
Conditions set out in Clause 4.1 and to negotiate in good faith with respect to
any modification to the Transaction Documents which is required to be made by
the Commission before the Termination Date.



4.3
The Condition referred to in Clause 4.1(A) may not be waived by any party
hereto. The Unilever Parents shall be permitted to waive the Condition referred
to in Clause 4.1(B) at any time to the extent permitted by law.



4.4
The Purchaser shall provide promptly to the Unilever Parents all reasonable
cooperation, assistance and information which the Unilever Parents may
reasonably request for the purpose of any necessary submissions to be made to
the Commission or the Monitoring Trustee appointed pursuant to the Commitments,
in connection with the satisfaction of the Condition referred to in Clause
4.1(A), including, without limitation, attending meetings or calls with and / or
supplying information requested by the Commission and / or Monitoring Trustee
for this purpose. The Unilever Parents will consult with the Purchaser before
offering, accepting or agreeing to any action involving an Undertaking by the
Purchaser.



4.5
Without prejudice to Clause 4.4, if it becomes reasonably apparent that the
Commission will only give the approvals required in Clause 4.1(A) subject to
conditions, obligations, undertakings and/or modifications (each an
"Undertaking") excluding any Undertaking that relates in any manner whatsoever
to any business, activities or assets of any undertaking of the Purchaser or any
member of the Purchaser’s Group, but which may include any Undertaking that
relates in any manner whatsoever to any undertaking or business, activities or
assets of the Companies or the Sanex Perimeter, the Purchaser shall offer,
accept and agree to any such Undertaking as may be necessary to obtain
satisfaction or fulfilment of the Condition in Clause 4.1(A) as rapidly as
possible, to the extent consistent with the Commission’s decision of 17
November, 2010 in case M 5658, including the Commitments, provided, however,
that Purchaser shall not be obligated to agree to any Undertaking under this
Clause that would reasonably be expected to result in a Material Adverse Effect.



4.6
In the event that the Conditions in Clause 4.1 are not satisfied or waived in
accordance with the provisions of this Clause 4 before the Termination Date,
this Agreement shall automatically terminate. At the Purchaser's or the Unilever
Parents' request, the Termination Date shall be extended for such reasonable
period as the requesting party shall request subject to the other party’s
consent, not to be unreasonably withheld; provided that any such withholding of
consent shall not be based solely on the non-requesting party’s own interests.


 
28

--------------------------------------------------------------------------------

 

4.7
In the event that this Agreement terminates in accordance with Clause 4.6 then
the obligations of each party under this Agreement (except for the provisions of
this Clause 4, Clause 24, Clauses 25.1 to 25.2 (inclusive), Clause 32, Clause
35, Clauses 36.1 to 36.3 (inclusive), Clause 37 and Clauses 39 to 51
(inclusive)) shall automatically terminate PROVIDED THAT the rights and
liabilities of the parties which have accrued prior to termination shall
subsist.



5.
CONDUCT OF BUSINESS BEFORE COMPLETION



5.1
Subject to Clause 5.2, between the date of this Agreement and Completion the
Unilever Parents shall exercise all rights available to them to procure that the
business of the Sanex Perimeter will be carried on in the ordinary course of
business consistent with past practice. Subject to Clause 5.2, between the date
of this Agreement and Completion, the Unilever Parents shall exercise all rights
available to them to ensure that the acts or matters specified in Clause 5.3 do
not occur in relation to the business of the Sanex Perimeter without the prior
consent of the Purchaser (such consent not to be unreasonably withheld or
delayed).



5.2
Clause 5.1 shall not operate so as to restrict or prevent:



 
(A)
any action reasonably undertaken in response to events beyond the control of any
member of the Unilever Group and any Company, and which would be reasonably
expected to have an adverse effect on the Sanex Perimeter, with the intention of
minimising any such adverse effect of such events where it is not reasonably
practicable in the circumstances for the Unilever Parents to have obtained the
consent of the Purchaser before undertaking such matter PROVIDED THAT the
Unilever Parents shall promptly inform the Purchaser of the relevant action and
circumstances;



 
(B)
[RESERVED];



 
(C)
any matter undertaken at the request of the Purchaser;



 
(D)
any matter contemplated by this Agreement or any action taken by any member of
the Unilever Group or any Company pursuant to this Agreement;



 
(E)
any action or omission which any member of the Unilever Group or any Company is
required to take or omit to take by any applicable law or regulation or any Tax
Authority;



 
(F)
any act or omission which any member of the Unilever Group or any Company
believes (acting reasonably) that it is required to take in order to comply with
the Commitments;



 
(G)
any disposal of stocks or any payment of cash, in each case in the ordinary
course and consistent with past practice in the running of the business of the
Sanex Perimeter;



 
(H)
the payment of one or more cash dividends by any Company;


 
29

--------------------------------------------------------------------------------

 

 
(I)
any matter reasonably necessary or desirable for the purposes of separating the
contracts which relate to both the Business and the Retained Business or
ensuring a smooth migration of services from any transitional services
arrangements provided by Sara Lee;



 
(J)
any matter reasonably required to be undertaken or otherwise consented to by the
Purchaser in connection with the completion of the Pre-Sale Reorganisation to
the extent in accordance with Schedule 14; and



 
(K)
entering into, terminating, extending or amending any of the following contracts
(provided that such actions are not detrimental to the Purchaser):



 
(i)
the agreement between Cruz-Verde Legrain S.A. and Covenca S.A. governing the
distribution of products by Covenca S.A. into the Canary Islands (as disclosed
at 7.4.2 of the Data Room and in the Disclosure Letter);



 
(ii)
the agreement between Unilever Espana S.A. and Vileda Iberica S.A. governing the
distribution of products into Portugal (as disclosed at 7.4.5 of the Data Room
and in the Disclosure Letter);



 
(iii)
the SA Manufacturing Agreement referred to in Clause 31.1;



 
(iv)
any agreement for the manufacture and supply of shower gel units under the Sanex
mark in respect of the period after the Unilever Group has ceased to manufacture
such units at its production facility in Santiga; and



 
(v)
any agreement under which the French Company offers transitional sales services
to S. C. Johnson & Son as part of the acquisition by S. C. Johnson & Son of the
insecticides business from the French Company; and



 
(L)
the changing of the corporate name of the French Company to a name which does
not include the words “SARA LEE”.



5.3
The acts and matters referred to in Clause 5.1 are as follows:



 
(A)
a disposal of any of the assets of any Company or the Business where in any such
case such disposal is of assets of an individual value in excess of €50,000 or
an aggregate value in excess of €100,000;



 
(B)
any declaration, authorisation, making or payment of a dividend in specie or
dividend in kind or other distribution (except for cash dividends described in
Clause 5.2(H)) by any of the Companies;



 
(C)
(in relation to any Company) any creation, allotment or issue of or any grant of
any option over or other right to subscribe or purchase, or any redemption or
purchase of, any share or loan capital or securities of any Company or
securities convertible into any of the foregoing;



 
(D)
any creation or grant of any option, right to acquire, mortgage, charge, pledge,
lien, debenture or other encumbrance (other than a Permitted Encumbrance) on or
over any of the Business Assets or any of the assets of any Company or any
Shares;


 
30

--------------------------------------------------------------------------------

 

 
(E)
the making of any loan by any Company (other than the granting of trade credit
in the ordinary course of business consistent with past practice or other loans
in the ordinary course of business consistent with past practice) to any person
(other than to another Company);



 
(F)
the acquisition, whether by merger, consolidation, formation or otherwise, of
any body corporate or business or the entering into of any partnership or joint
venture arrangement which involves investment and/or the incurring of
expenditure by the Business or any Company in excess of €100,000 in aggregate;



 
(G)
the entry into of any capital commitment or capital commitments having a value
or involving expenditure in excess of €100,000 in aggregate;



 
(H)
terminating (except for good cause) or transferring the employment of any Key
Personnel;



 
(I)
the grant of any licence or sublicense or the assignment, transfer, pledge,
lease or disposition of any right (in whole or in part) under or in respect of:



 
(i)
any Business IPR; or



 
(ii)
any Intellectual Property owned by any Company;



 
(J)
a change in the accounting methods or practices with respect to the Sanex
Perimeter, except insofar as may be required by a change from GAAP to IFRS or
applicable law or which results from migration to Unilever Group accounting
systems;



 
(K)
any modification, waiver, termination, failure to renew, failure to extend or
amendment in any material respect of any Assumed Business Contract which is
material (as materiality is defined in paragraph 5 of Schedule 2 provided, that,
for purposes of this Clause the reference to €500,000 shall be a reference to
€200,000);



 
(L)
entering into any material transaction with any member of the Unilever Group or
any other affiliate of the Business Sellers relating to the Business;



 
(M)
(i) employing or agreeing to employ any new persons on a permanent basis fully
or part time, other than as necessary to replace an Employee whose employment
terminates (but not with respect to any Company Employee terminated pursuant to
Clause 20.1(B)) and on terms reasonably consistent with the terms applicable to
the terminated Employee or as required in order to comply with the Commitments,
(ii) making changes or any commitment to make changes to terms of employment
(including pension fund commitments or any increase to remuneration) or to any
employee benefit plan, other than (I) those required by law or in order to
comply with the Commitments, or (II) pursuant to normal annual pay reviews in
the ordinary course of business consistent with past practice and subject to an
aggregate increase of not more than 3% in total staff costs of the Business per
annum, or (iii) entering into (where there is no existing agreement) or
materially amending any collective bargaining agreement or other contract with a
labour organisation, works council or employee organisation in each case in
relation to the Business or any Company;


 
31

--------------------------------------------------------------------------------

 

 
(N)
entering into or accepting any material Purchase Orders or otherwise selling or
shipping or committing to sell or ship any material amounts of Products other
than in the ordinary course of business consistent with past practice;



 
(O)
the entry into of any agreement to do any of the acts and matters specified in
this Clause 5.3; or



 
(P)
(i) the making, changing or revoking of any Tax election, or filing of any Tax
Return (including any amended Tax Return); (ii) the settling or compromising of
any Tax liability or any Tax claim, audit, dispute or other proceeding; (iii)
entry into any closing agreement or other agreement with any Tax Authority; (iv)
execution of or the giving of consent to any waivers extending the statutory
period of limitations with respect to the collection or assessment of Taxes; (v)
procurement of any ruling from a Tax Authority; (vi) a change to any method of
accounting or entry into any instalment sale by a Company or any transaction
between a Company and another member of the Unilever Group (including for this
purpose, any other Company pre-Completion), that will result in any Company
being required to include any item of income or gain in, or exclude any item of
deduction or loss from, taxable income for any Post-Completion Tax Period or the
portion of any Straddle Period beginning after the Completion Date or (vii) the
entry into any tax sharing or tax indemnification agreement (other than, in
relation to the Danish Company, as required by the Danish Company Taxation Act
("Selskabsskatteloven")), PROVIDED THAT nothing in this Clause 5.3(P) or Clause
5.1 shall prevent the Unilever Parents, the Target Companies or any member of
the Unilever Group taking any action that (X) is in the ordinary course of
business consistent with past practice or (Y) it is required to take to comply
with its obligations or, where such enforcement would not have a more than
immaterial adverse effect on the Purchaser, enforce its rights under the tax
related provisions of the Sara Lee SPA.



6.
CONSIDERATION



6.1
The consideration for the sale to the Purchaser (or the relevant Designated
Purchaser) of the Business Assets and the Shares shall be, subject to Clause
6.2:



 
(A)
the payment by the Purchaser to the Unilever Parents (on behalf of the Business
Sellers and Share Sellers) in accordance with the provisions of Clause 10 of an
amount equal to the Initial Cash Consideration; and



 
(B)
the assumption by the Purchaser (on behalf of the relevant Designated
Purchasers) of the Assumed Business Liabilities.



6.2
Following determination of the Final Third Party Debt Amount, the Final
Intra-Group Debt Amount, the Final Cash Amount and the Completion Stock Amount
in accordance with the provisions of this Agreement, the Initial Cash
Consideration shall be adjusted in accordance with Clauses 7 to 9 (inclusive),
in order to determine the final aggregate cash consideration for the sale of the
Business Assets and the Shares (the "Final Cash Consideration").



6.3
The Initial Cash Consideration, the Final Cash Consideration and any payments
made pursuant to Clauses 7 to 9 (inclusive) shall be exclusive of any amounts in
respect of VAT.


 
32

--------------------------------------------------------------------------------

 

6.4
[RESERVED]



6.5
[RESERVED]



6.6
Except as otherwise required by law, all payments made pursuant to Clauses 17.1
and 17.3 or in respect of any claim under the Warranties or any indemnity or
covenant to pay given under this Agreement or under the Tax Covenant shall be
treated, for all Taxation purposes, by the Unilever Parents, the Purchaser, the
Companies and their respective affiliates as an adjustment to consideration paid
or payable for the Shares or the Business Assets under this Agreement (in
accordance with Clauses 17.1, 17.3 or 23.4, as applicable), and neither the
Unilever Parents, the Purchaser, the Companies nor any of their respective
affiliates shall file any Tax Return or otherwise take, or agree to take, any
position on any Tax Return or in any Tax audit or proceeding that is
inconsistent therewith, except as otherwise required pursuant to a final and
conclusive determination by any Tax Authority or other governmental authority
(and for this purpose, a determination shall be deemed to be final and
conclusive when a legally binding agreement with any Tax Authority is made in
respect of it, or a decision of a court or tribunal is given or any binding
agreement or determination is made, from which either no appeal lies or in
respect of which no appeal is made within the prescribed time limit).



6.7
The consideration amounts initially set out in part B of Schedule 6 (as adjusted
in accordance with Schedule 6) shall be adopted by the Purchaser and the
Unilever Parents for all purposes.



7.
CASH AND THIRD PARTY DEBT IN THE COMPANIES



7.1
It is agreed that:



 
(A)
the Purchaser shall (on behalf the Designated Purchasers (as applicable)) pay to
the Unilever Parents (to hold on behalf of the Share Sellers) an amount (if any)
equal to the Final Cash Amount; and



 
(B)
the Unilever Parents shall (on behalf of the Share Sellers) pay to the Purchaser
(to hold on behalf of itself and/or the Designated Purchasers (as applicable))
an amount (if any) equal to the Final Third Party Debt Amount,



provided that the above payments shall be netted-off against each other and,
within five Business Days of the agreement or determination of the Final Cash
Amount and the Final Third Party Debt Amount in accordance with this Agreement,
the Unilever Parents shall be obliged to pay (on behalf of the relevant Share
Sellers) to the Purchaser (to hold on behalf of the relevant Designated
Purchasers) the net balance or the Purchaser (on behalf of the relevant
Designated Purchasers) shall be obliged to pay the Unilever Parents (to hold on
behalf of the relevant Share Sellers) the net balance (as the case may be)
together with an amount equal to the amount of interest which would have been
chargeable on such net balance on the assumptions that the rate of interest
applied to such net balance was the Agreed Rate (accrued daily) and such net
balance had been outstanding for the period from (and including) the Completion
Date to (but excluding) the date of payment. Any payment under this Clause 7.1
shall constitute an adjustment to the Initial Cash Consideration and shall be
made in immediately available funds in Euros to the Unilever Parent's Bank
Account or the Purchaser's Bank Account (as the case may be).


7.2
Within 15 Business Days of Completion, the Unilever Parents shall notify the
Purchaser of their calculation of each Final Cash Balance and each Final Third
Party Debt for each Company in each relevant currency together with reasonably
detailed supporting figures. The Purchaser shall notify the Unilever Parents of
any dispute in relation to any such amount within 30 Business Days of Completion
and shall provide reasonable details of the grounds for disputing such amount
and of the amount which the Purchaser believes in good faith to be the correct
amount for such Final Cash Balance or Final Third Party Debt. The Purchaser
shall be deemed to have agreed to all Final Cash Balances and Final Third Party
Debts which it does not so dispute within 30 Business Days of Completion.


 
33

--------------------------------------------------------------------------------

 

7.3
If the Unilever Parents and the Purchaser are unable to agree any Final Cash
Balance or Final Third Party Debt within 45 Business Days of Completion, then
the determination of such Final Cash Balance or Final Third Party Debt shall be
referred for determination to the Expert who shall be instructed to notify both
the Unilever Parents and the Purchaser of his determination and of the reasons
for it within 10 Business Days of such referral. In making his determination the
Expert shall act as expert and not arbitrator and his determination shall, in
the absence of manifest error, be final and binding and deemed to have been
accepted and approved by the Unilever Parents and the Purchaser and shall be
deemed to constitute the relevant Final Cash Balance or Final Third Party Debt
(as the case may be) for all purposes of this Agreement provided that the amount
determined by the Expert for any Final Cash Balance or Final Third Party Debt
shall be within the range of the amount calculated by the Unilever Parents and
the amount stated by the Purchaser under Clause 7.2. The fees and costs of the
Expert incurred under this Clause shall be paid as to one-half by the Unilever
Parents and one-half by the Purchaser unless otherwise directed by the Expert
(who shall have the authority to make such direction if he deems it equitable).



7.4
For the purposes of determining and agreeing upon any Final Cash Balance or
Final Third Party Debt the Purchaser and the Unilever Parents shall, and the
Purchaser shall procure that each Company shall and the Unilever Parents shall
procure that each member of the Unilever Group shall, give the Unilever Parents
or the Purchaser (as the case may be) and the Expert reasonable access at all
reasonable times to all books and records relating to such Final Cash Balance or
Final Third Party Debt in their respective possession or control.



7.5
In determining each Final Cash Balance and the Final Third Party Debt (save in
respect of debts and creditors of a financial nature as defined in the relevant
Topic Area), the definitions, principles, policies, procedures and methods and
practices of accounting set out in of the Unilever Accounting Policy Manual
shall be applied. In respect of debts and creditors of a financial nature as
defined in the relevant Topic Area, the provisions of paragraphs 2 to 5 of Part
A of Schedule 4 (where relevant) shall apply mutatis mutandis.



8.
INTRA-GROUP DEBTS



The Unilever Parents shall use their best endeavours to procure that the Final
Intra-Group Debt is settled immediately prior to Completion. In the event that,
notwithstanding such best endeavours, any Final Intra-Group Debt amounts are
outstanding at Completion, the following provisions shall apply. In relation to
each Final Intra-Group Debt:


 
(A)
owed by a Company, the Purchaser shall procure that the amount of such Final
Intra Group Debt, together with an amount equal to the amount of interest which
would have been chargeable thereon on the assumptions that the rate of interest
applied thereto was the Agreed Rate (accrued daily) and that the amount of such
Final Intra-Group Debt had been outstanding for the period from (and including)
the Completion Date to (but excluding) the date of payment, shall be paid by the
Purchaser (on behalf of the relevant Company) to the Unilever Parents (as
trustees for the members of the Unilever Group to which such amounts are owed)
within five Business Days of the agreement or determination of such Final
Intra-Group Debt against payment by the Unilever Parents (on behalf of the Share
Sellers) to the Purchaser (to hold on behalf of the Designated Purchasers) of an
amount equal thereto in the same currency and releases from all relevant members
of the Unilever Group of all sums so due; and


 
34

--------------------------------------------------------------------------------

 

 
(B)
in the case of any Final Intra-Group Debt owed by a member of the Unilever
Group, the Unilever Parents shall procure that such Final Intra Group Debt,
together with an amount equal to the amount of interest which would have been
chargeable thereon on the assumptions that the rate of interest applied thereto
was the Agreed Rate (accrued daily) and that the amount of such Final
Intra-Group Debt had been outstanding for the period from (and including) the
Completion Date to (but excluding) the date of payment, shall be paid by the
Unilever Parents (on behalf of the relevant member of the Unilever Group) or the
relevant member of the Unilever Group to the Purchaser (as trustee for the
relevant Company to which such amount is owed) within five Business Days of the
agreement or determination of such Final Intra-Group Debt against payment by the
Purchaser (on behalf of the Designated Purchasers) to the Unilever Parents (to
hold on behalf of the Share Sellers) of an amount equal thereto in the same
currency and releases from the Companies of all sums so due,



PROVIDED THAT the above payments shall be made when the amounts of all of the
Final Intra-Group Debts have been agreed or determined in accordance with this
Clause 8, and all such payments shall be netted off against each other.


Any payment from the Purchaser to the Unilever Parents or vice versa (but not
payment to the Purchaser or the Unilever Parents where expressly stated in this
Clause 8.1 to be acting as a trustee) shall constitute an adjustment to the
Initial Cash Consideration.


8.2
Within 15 Business Days of Completion, the Unilever Parents shall notify the
Purchaser of the calculation of each Final Intra-Group Debt owed by or to each
Company in each relevant currency together with reasonably detailed supporting
figures. The Purchaser shall notify the Unilever Parents of any dispute in
relation to any such amount within 30 Business Days of Completion and shall
provide reasonable details of the grounds for disputing such amount and of the
amount which the Purchaser believes in good faith to be the correct amount for
such Final Intra-Group Debt. The Purchaser shall be deemed to have agreed to all
Final Intra-Group Debts which it does not so dispute within 30 Business Days of
Completion.



8.3
If the Unilever Parents and the Purchaser are unable to agree any Final
Intra-Group Debt within 35 Business Days of Completion, then the determination
of such Final Intra-Group Debt shall be referred for determination by any party
to the Expert who shall be instructed to notify both the Unilever Parents and
the Purchaser of his determination and of the reasons for it within 10 Business
Days of such referral. In making his determination the Expert shall act as
expert and not arbitrator and his determination shall, in the absence of
manifest error, be final and binding and be deemed to have been accepted and
approved by the Unilever Parents and the Purchaser and shall be deemed to
constitute the relevant Final Intra-Group Debt for all purposes of this
Agreement provided that the amount determined by the Expert for any Final
Intra-Group Debt shall be within the range of the amount calculated by the
Unilever Parents and the amount stated by the Purchaser under Clause 8.2. The
fees and costs of the Expert incurred under this Clause shall be paid as to one
half by the Unilever Parents and one half by the Purchaser unless otherwise
directed by the Expert (who shall have the authority to make such direction if
he deems it equitable).


 
35

--------------------------------------------------------------------------------

 

8.4
For the purposes of determining and agreeing any Final Intra-Group Debt the
Purchaser shall, and shall procure that each Company shall, give the Unilever
Parents and the Expert reasonable access at all reasonable times to all books
and records relating to such Final Intra-Group Debt in their respective
possession or control and the Unilever Parents shall procure that each member of
the Unilever Group shall give the Purchaser and the Expert reasonable access at
all reasonable times to the books and records of each member of the Unilever
Group relating to such Final Intra-Group Debt.



8.5
In determining any Final Intra-Group Debt (save in respect of debts and
creditors of a financial nature as defined in the relevant Topic Area), the
definitions, principles, policies, procedures and methods and practices of
accounting set out in the Unilever Accounting Policy Manual shall be applied. In
respect of debts and creditors of a financial nature as defined in the relevant
Topic Area, the provisions of paragraphs 2 to 5 of Part A of Schedule 4 (where
relevant) shall apply mutatis mutandis.



9.
COMPLETION STOCK AMOUNT STATEMENT



9.1
The Purchaser and the Unilever Parents shall each comply with their respective
obligations in Schedule 4 in relation to the Completion Stock Amount Statement.



9.2
Subject to Clause 9.3, in the event that the value of the Completion Stock
Amount is less than the value of the Target Completion Stock Amount, then the
amount of the difference, together with an amount equal to the amount of
interest which would have been chargeable thereon on the assumptions that the
rate of interest applied thereto was the Agreed Rate (accrued daily) and that
such difference had been outstanding for the period from (and including) the
Completion Date to (but excluding) the date of payment, shall be paid to the
Purchaser (to hold on behalf of itself and/or the Designated Purchasers (as
appropriate)) by the Unilever Parents (on behalf of the Business Sellers and/or
the Share Sellers (as appropriate)) within five Business Days of finalisation of
the Completion Stock Amount Statement in accordance with Schedule 4. Subject to
Clause 9.3, in the event that the value of the Completion Stock Amount is
greater than the value of the Target Completion Stock Amount, then the amount of
the difference, together with an amount equal to the amount of interest which
would have been chargeable thereon on the assumptions that the rate of interest
applied thereto was the Agreed Rate (accrued daily) and that such difference had
been outstanding for the period from (and including) the Completion Date to (but
excluding) the date of payment, shall be paid to the Unilever Parents (to hold
on behalf of the Business Sellers and/or the Share Sellers (as appropriate)) by
the Purchaser (on behalf of the Designated Purchasers) within five Business Days
of the finalisation of the Completion Stock Amount Statement in accordance with
Schedule 4.



9.3
All payments contemplated by this Clause shall constitute an adjustment to the
Initial Cash Consideration and shall be made in immediately available funds in
Euros to the Purchaser's Bank Account or (as the case may be) the Unilever
Parents' Bank Account.



10.
COMPLETION



10.1
Completion of the sale and purchase of the Business Assets and the Shares shall
take place at 10.00 a.m. on the Completion Date at the offices of Slaughter and
May, One Bunhill Row, London EC1Y 8YY and at such other places as are specified
in, or agreed in accordance with, Schedule 1.


 
36

--------------------------------------------------------------------------------

 

10.2
Each of the Unilever Parents and the Purchaser shall do, or procure the doing
of, all those things respectively listed in relation to them in Schedule 1 at
Completion or at such other time as is specified in Schedule 1, PROVIDED THAT
the Business Assets and the Assumed Business Contracts referred to in Clauses
12.1 and 13.1, respectively, shall be deemed to have been acquired by the
Purchaser (on behalf of the relevant Designated Purchaser) for the purposes of
determining whether the Unilever Parents have complied with Schedule 1. Without
prejudice to the provisions of Schedule 1, the Purchaser shall deliver to the
Unilever Parents the names of all individuals to be elected directors of the
Companies at least five Business Days prior to Completion.



10.3
The Initial Cash Consideration shall be paid in Euros and shall be payable by or
on behalf of the Purchaser (on behalf of itself and the Designated Purchasers)
in immediately available funds at Completion.



10.4
Receipt of funds in accordance with Clause 10.3 shall constitute a good
discharge of the Purchaser in respect of the payment of the Initial Cash
Consideration but not, for the avoidance of doubt, any other amount contemplated
in Clauses 7 and 9. The Purchaser shall not be concerned to see that the moneys
transferred are applied in paying the Share Sellers or the Business Sellers in
accordance with their respective entitlements.



10.5
The Purchaser shall not be obligated to complete the purchase of any Shares or
the Business Assets unless the Unilever Parents procure the sale of the Shares
and Business Assets simultaneously (other than as referred to in Clauses 12 and
13).



11.
ACTION AFTER COMPLETION



11.1
At the request of the Purchaser, the Unilever Parents shall procure that the
Business Sellers shall, for a period of three months following Completion, join
with the Purchaser (or the relevant Designated Purchaser) in sending out notices
and letters in such form as the Purchaser may reasonably require to all of those
suppliers and customers of the Sanex Perimeter and other business contacts of
the Sanex Perimeter informing them of the transfer of the Sanex Perimeter.



11.2
Subject to the provisions of paragraphs (C) and (D) of Schedule 10 (VAT) to this
Agreement, the Unilever Parents shall procure that originals of all notices,
correspondence, information, orders or enquiries relating solely to the Sanex
Perimeter and copies of the relevant parts of notices, correspondence,
information, orders or enquiries relating partly to the Sanex Perimeter and
partly to the Retained Business (the “Partly Retained Business Documents”) which
are received by any member of the Unilever Group on or after Completion shall be
passed as soon as practicable and, in any event, within 10 Business Days of such
receipt to the relevant members of the Purchaser's Group or as the Purchaser may
from time to time designate, PROVIDED THAT the Unilever Parents shall be
entitled to redact and keep confidential the Partly Retained Business Documents
in their reasonable discretion.



11.3
The Purchaser shall procure that originals of all notices, correspondence,
information, orders or enquiries relating solely to the Retained Business and
copies of the relevant parts of notices, correspondence, information, orders or
enquiries relating partly to the Retained Business and partly to the Sanex
Perimeter (the “Partly Retained Documents”) which are received by the
Purchaser's Group on or after Completion shall be passed as soon as practicable
and, in any event, within 10 Business Days of such receipt to the relevant
member of the Unilever Group as the Unilever Parents may from time to time
designate, PROVIDED THAT the Purchaser shall be entitled to redact and keep
confidential the Partly Retained Documents in its reasonable discretion.


 
37

--------------------------------------------------------------------------------

 

12.
THIRD PARTY CONSENTS FOR THE SALE OF THE BUSINESS ASSETS



12.1
Where any consent, approval or agreement of any third party is required for the
transfer of any of the Business Assets or where any governmental or regulatory
procedure, application or other requirement must be complied with to enable such
transfer lawfully to take place, other than, in either case, in relation to the
transfer of any Assumed Business Contract or the performance of any Assumed
Business Contract by any Designated Purchaser, (“Nonassignable Items”) and such
consent, approval or agreement has not been obtained or such procedure,
application or other requirement has not been complied with (as the case may be)
at or before Completion, then the following provisions shall apply:



 
(A)
the sale of the relevant Business Assets shall not take effect, notwithstanding
Completion, until such consent, approval or agreement has been obtained or such
procedure, application or other requirement has been complied with (as the case
may be); and



 
(B)
the relevant Business Seller(s) (at the expense of the Purchaser including in
relation to any fees which are paid or payable to third parties) and the
relevant Designated Purchaser(s) shall each use their reasonable endeavours
after Completion to obtain the consent, approval or agreement or to ensure that
the relevant procedure, application or other requirement is complied with (as
the case may be) as soon as possible.



12.2
After Completion, and until such time as any consent, approval or agreement
referred to in Clause 12.1 is obtained (the "Consent Date"), the relevant
Business Seller(s) shall hold the benefit of the relevant Business Asset
referred to in Clause 12.1 on trust for the relevant Designated Purchaser and
the relevant Designated Purchaser shall, unless it is prohibited from doing so,
perform all the covenants and obligations thereunder (at the Purchaser’s
expense) and indemnify the Unilever Parents (on behalf of the relevant Business
Seller) against any cost, loss or expense incurred by any member of the Unilever
Group in respect of such performance or, if the relevant Designated Purchaser is
prohibited from performing the covenants and obligations under the relevant
Business Asset, the relevant Business Seller or other member of the Unilever
Group shall, at the expense of the Purchaser and to the extent that such
Business Seller or other member of the Unilever Group is able and the relevant
Business Asset permits, do all such acts and things as the relevant Designated
Purchaser may reasonably require to enable due performance of such covenants and
obligations and to provide for the relevant Designated Purchaser the benefits,
subject to the burdens, of the relevant Business Asset and the relevant
Designated Purchaser shall indemnify the Unilever Parents (on behalf of the
relevant Business Seller) against any cost, loss or expense incurred by any
member of the Unilever Group in respect of all such Business Asset.



12.3
At Completion, the Unilever Parents shall deliver to the Purchaser a schedule
setting forth all material Nonassignable Items existing, so far as the Unilever
Parents are aware, as at Completion. For the avoidance of doubt Nonassignable
Items shall not include the Zetra Sanex Marks.



13.
ASSUMED BUSINESS CONTRACTS



13.1
Subject to Clause 13.2, the Designated Purchasers shall become entitled to the
benefits under the Assumed Business Contracts and this Agreement shall
constitute an assignment of the benefit of the Assumed Business Contracts to the
relevant Designated Purchaser with effect from Completion.


 
38

--------------------------------------------------------------------------------

 

13.2
This Agreement shall not constitute an assignment or an attempted assignment of
the relevant Assumed Business Contract if or to the extent that such an
assignment or attempted assignment is not possible or would constitute a breach
of such Assumed Business Contract.



13.3
Where any consent, approval or agreement of any third party is required to
enable a Designated Purchaser to perform any Assumed Business Contract after
Completion or to enable the benefit or burden of any Assumed Business Contract
to be transferred to or assumed by a Designated Purchaser (including any
assignment, novation or other arrangement required to be put in place in respect
of those Assumed Business Contracts which relate in part only to the Business
whereby the relevant part is separated and transferred), then the following
provisions shall apply:



 
(A)
after Completion each Business Seller or other relevant member of the Unilever
Group (at the expense of the Purchaser including in relation to any fees which
are paid or payable to any third party) and the relevant Designated Purchaser
shall use their respective reasonable endeavours (including, in the case of the
relevant Designated Purchaser, the provision of a guarantor or guarantors of the
obligations under the relevant Assumed Business Contract) to obtain the consent,
approval or agreement of the other party to whatever assignment, separation
and/or transfer or novation is necessary to enable the relevant Designated
Purchaser to perform any such Assumed Business Contract after Completion or, as
the case may be, to transfer the benefit of any such Assumed Business Contract
to the relevant Designated Purchaser or for the relevant Designated Purchaser to
assume the burden of any such Assumed Business Contract; and



 
(B)
after Completion, until the consent, approval or agreement is obtained:



 
(i)
the relevant Business Seller or other member of the Unilever Group shall be
deemed to hold the benefit of the relevant Assumed Business Contract, to the
extent permitted under the relevant Assumed Business Contract, on trust for the
relevant Designated Purchaser; and



 
(ii)
the relevant Designated Purchaser shall, unless the relevant Assumed Business
Contract prohibits it, perform all the obligations of such Business Seller or
other member of the Unilever Group (at the Purchaser's expense) under such
Assumed Business Contract as agent for or sub contractor to such Business Seller
or other member of the Unilever Group and indemnify the Unilever Parents (on
behalf of the relevant Business Seller) against any cost, loss or expense
incurred by any member of the Unilever Group in respect of such performance or,
if the relevant Assumed Business Contract prohibits the relevant Designated
Purchaser from so acting as agent or sub contractor, such Business Seller or
other member of the Unilever Group shall, at the expense of the Purchaser and to
the extent that such Business Seller or other member of the Unilever Group is
able and the relevant Assumed Business Contract permits, do all such acts and
things as the relevant Designated Purchaser may reasonably require to enable due
performance of such Assumed Business Contract and to provide for the relevant
Designated Purchaser the benefits, subject to the burdens, of the Assumed
Business Contract, and the relevant Designated Purchaser shall indemnify the
Unilever Parents (on behalf of the relevant Business Seller) against any cost,
loss or expense incurred by any member of the Unilever Group in respect of all
such acts and things. For this purpose, it shall not be reasonable to require
any Business Seller or other relevant member of the Unilever Group to make any
payment unless the relevant Designated Purchaser has first paid such Business
Seller or other member of the Unilever Group sufficient cleared funds to make
such payment.


 
39

--------------------------------------------------------------------------------

 

For the avoidance of doubt, the obligations imposed on members of the Unilever
Group in this Clause shall not include:


 
(a)
the payment of any compensatory payment to any third party in connection with
the assignment or transfer of an Assumed Business Contract (in whole or in
part), including in connection with a minimum purchase obligation;



 
(b)
the provision or assumption of any representation, warranty, covenant,
undertaking, indemnity or guarantee for the benefit of any third party or any
member of the Purchaser's Group; or



 
(c)
an obligation to undertake or threaten litigation or legal action.



13.4
If:



 
(A)
the terms of any particular Assumed Business Contract do not permit the relevant
Designated Purchaser to perform the Business Seller's obligations as sub
contractor or as agent; or



 
(B)
any required consent, approval or agreement:



 
(i)
is not obtained within 12 months after the Completion Date; or



 
(ii)
is refused,



and the procedure set out in this Clause does not enable the benefit of any
Assumed Business Contract to be enjoyed in all material respects by the
Purchaser or another member of the Purchaser's Group after the Completion Date,
then the Business Seller and the Purchaser shall use all reasonable efforts to
achieve an alternative solution by which the relevant Designated Purchaser shall
receive the benefit of the relevant Assumed Business Contract and assume the
associated obligations (provided that no member of the Unilever Group shall be
obliged to make any commitment, incur any liability or make any payment for that
purpose).


14.
ASSUMED BUSINESS LIABILITIES



14.1
The Purchaser (on behalf of the relevant Designated Purchasers) hereby agrees
with the Unilever Parents (for themselves and as trustees for each other member
of the Unilever Group) that it will (or will procure that a member of the
Purchaser's Group will) (a) duly and properly perform, assume and pay and
discharge when due the Assumed Business Liabilities, and (b) indemnify the
Unilever Parents (on behalf of the relevant Business Seller) against any cost,
loss or expense incurred by any member of the Unilever Group against, all
liabilities, claims, judgements, costs and expenses suffered by any member of
the Unilever Group arising in connection with the Assumed Business Liabilities.
In the absence of fraud or wilful concealment, the liabilities of the members of
the Purchaser’s Group under or in relation to the indemnity in this Clause 14.1
shall be limited as set out in paragraphs 1, 2(a), 4, 7, 9, 10, 11, 12, 13, 14,
16, 17 and 18 of Schedule 3 save that the reference to “12 months” in paragraph
1(a) shall be deemed to be a reference to “five years” and the provisions and
paragraphs of Schedule 3 shall apply mutatis mutandis.


 
40

--------------------------------------------------------------------------------

 

14.2
In this Agreement "Assumed Business Liabilities" means:



 
(A)
all obligations and liabilities under the Assumed Business Contracts which are
incurred or fall due to be performed from, or arise in respect of the period,
immediately after the Completion Time and thereafter excluding, for the
avoidance of any doubt, the Business Payables;



 
(B)
all other liabilities and obligations which are incurred or fall due to be
performed from, or arise in respect of the period, immediately after the
Completion Time and thereafter in respect of the Business as such Business is
actually transferred to the Purchaser (or the Designated Purchasers) by the
Business Sellers pursuant to the terms of this Agreement excluding, for the
avoidance of any doubt, the Business Payables;



 
(C)
all liabilities and obligations with respect to Retirement Benefits required to
be provided by the Purchaser contemplated by Schedule 7 (Pensions); and



 
(D)
all liabilities arising in connection with the condition of, or any defect in,
any Business Stocks.



The Purchaser, for itself and its successors and assigns, covenants that, at any
time and from time to time on or after the Completion Time, it will execute and
deliver all such further instruments of assumption and acknowledgements as any
member of the Unilever Group may reasonably request in order to effect the
release and discharge in full of the relevant member of the Unilever Group in
respect of any Assumed Business Liability and the Purchaser's assumption of the
Assumed Business Liabilities and the substitution of the Purchaser as the
primary obligor in respect of the Assumed Business Liabilities in each case on a
non recourse basis to the Unilever Group.


14.3
Notwithstanding anything to the contrary contained in this Agreement, the
Purchaser shall not assume liability, pursuant to this Agreement or any
Transaction Documents, or be or become liable, as a result of entering into this
Agreement for the payment, performance or discharge of any of the following
liabilities, obligations or commitments of any member of the Unilever Group:



 
(A)
all liabilities expressly retained by any member of the Unilever Group under the
terms of the Transaction Documents;



 
(B)
all Business Payables;



 
(C)
all obligations and liabilities under the Assumed Business Contracts other than
those which are incurred or fall due to be performed from, or arise in respect
of the period, immediately after the Completion Time and thereafter in respect
of the Business;



 
(D)
all liabilities under the Excluded Business Contracts without prejudice to (1)
any obligation of Purchaser pursuant to this Agreement with respect to contracts
with Business Employees and (2) any assumption of liability by the Purchaser
pursuant to the terms of the Transitional Services Agreement, the Supply
Agreement or the Sale of Products Agreements;


 
41

--------------------------------------------------------------------------------

 

 
(E)
all liabilities and obligations incurred or which fall due to be performed from,
or arise in respect of the period prior to, the Completion Time, except for
those liabilities and obligations expressly assumed or undertaken by the
Purchaser pursuant to this Agreement or any of the Transaction Documents
including those set forth in Clauses 14.2(C) or 14.2(D), any liabilities or
obligations in relation to Tax and any liabilities and obligations (in each
case) assumed by Purchaser pursuant to the terms of Clause 18, 20, 25.6 to 25.7,
29.11 or Schedule 7 hereto and except, in relation to Business Information and
Business Marketing Materials, for any obligations of confidentiality or
restrictions due to applicable law or binding and enforceable contractual
provisions on use of that Business Information or Business Marketing Materials
which apply to the Purchaser as a transferee of that information or material by
contract or as a matter of law;



 
(F)
all liabilities arising in connection with the condition of, or any defect in,
any product sold by the Sanex Perimeter prior to the Completion Date (including
for the avoidance of doubt, any products liability claim) other than as set
forth in Clause 14.2(D);



 
(G)
all Excluded Taxes;



 
(H)
any liability of the Business Sellers in respect of Tax;



 
(I)
all Environmental Liabilities;



 
(J)
all Competition Law Liabilities; and



 
(J)
all other liabilities, obligations or commitments of the Unilever Group, except
for the liabilities expressly assumed by Purchaser pursuant to the terms of this
Agreement or any of the Transaction Documents and without prejudice to any
liabilities, obligations or commitments of the Unilever Group for which the
Purchaser is or becomes liable pursuant to the terms of any other contract or
applicable law.



15.
BUSINESS RECEIVABLES AND APPORTIONMENT



15.1
The Purchaser shall not acquire or procure the acquisition of the Business
Receivables and accordingly the Business Sellers shall be entitled to the
Business Receivables in accordance with the terms of this Clause.



15.2
The Purchaser agrees that the Business Sellers alone shall be responsible for
the collection of any of the Business Receivables and that:



 
(A)
the Business Sellers shall be entitled to take such steps as they may think fit
to recover any outstanding Business Receivables;



 
(B)
the Purchaser shall not take, and shall procure that no other member of the
Purchaser's Group takes, any step to collect the Business Receivables, and shall
not do anything to hinder their collection by any Business Seller; and



 
(C)
if the Purchaser or any other member of the Purchaser's Group should receive any
communication or payment in respect of any Business Receivables, the Purchaser
shall give written details of any such communication or payment (or shall
procure that these are given) to the Unilever Parents as soon as reasonably
practicable following receipt thereof.


 
42

--------------------------------------------------------------------------------

 

15.3
Where anything (including any service) is to be provided by a member of the
Purchaser's Group under any of the Assumed Business Contracts after Completion,
but any payment (whether by way of deposit, prepayment or otherwise) in respect
of the price or cost of it has been received by a member of the Unilever Group
before Completion, the Unilever Parents shall procure that the relevant member
of the Unilever Group pays a sum equal to the amount of that payment (excluding
any such part of that payment as comprises an amount in respect of output VAT
for which that or any other member of the Unilever Group is required to account)
to the relevant member of the Purchaser's Group immediately following Completion
(and shall hold such sum in trust for that member of the Purchaser’s Group until
it is paid over), following receipt of which the member of the Purchaser's Group
shall provide such thing or service.



15.4
Where anything (including any service) is to be provided to a member of the
Purchaser's Group under any of the Assumed Business Contracts after Completion,
but any payment (by way of deposit, prepayment or otherwise) has been made by a
member of the Unilever Group in respect of the price or cost of it before
Completion, the Purchaser shall procure that that member of the Purchaser's
Group pays a sum equal to the amount of that payment (excluding any such part of
that payment as comprises an amount in respect of VAT for which any member of
the Unilever Group is entitled to credit as input tax) to the relevant member of
the Unilever Group as soon as reasonably practicable following the member of the
Purchaser's Group becoming aware of such thing or service and shall hold such
sum in trust for that member of the Unilever Group until it is paid over.



15.5
Save as contemplated by the Transitional Services Agreement and/or the Sale of
Products Agreements, if, on or following Completion, the Purchaser or any other
member of the Purchaser's Group receives any moneys or other items that relate
to the Sanex Perimeter that belong to the Unilever Parents or any other member
of the Unilever Group, the Purchaser shall, or shall procure that such other
member of the Purchaser's Group shall, hold such moneys or other items on trust
for the Unilever Parents or such other member of the Unilever Group (as the case
may be) and shall pay or transfer such moneys or other items (less an amount
equal to any Tax chargeable thereon, or which would have been so chargeable but
for the use or set off of any Relief) to the Unilever Parents or such other
member of the Unilever Group (as the case may be) as soon as practicable
following receipt thereof.



15.6
Save as contemplated by the Transitional Services Agreement and/or the Sale of
Products Agreements, if, on or following Completion, the Unilever Parents or any
other member of the Unilever Group receives any money or other items that relate
to the Sanex Perimeter that belong to the Company, the Unilever Parents shall,
or shall procure that the other relevant member of the Unilever Group shall,
hold such moneys or other items on trust for the Purchaser (as trustee for the
Company) and shall pay or transfer such moneys or other items (less an amount
equal to any Tax chargeable thereon, or which would have been so chargeable but
for the use or set off of any Relief) to the Purchaser (as trustee for the
Company) as soon as reasonably practicable following receipt thereof.



15.7
The Purchaser shall procure that all moneys or other items belonging to any
member of the Unilever Group which are received by any member of the Purchaser's
Group on or after Completion in connection with the Business or any of the
Business Assets shall be held on trust by that member of the Purchaser's Group
for that member of the Unilever Group and that such moneys or other items (less
an amount equal to any Tax chargeable thereon, or which would have been so
chargeable but for the use or set off of any Relief) are promptly paid over to
that member of the Unilever Group.


 
43

--------------------------------------------------------------------------------

 

15.8
The Unilever Parents shall procure that all moneys or other items belonging to
any member of the Purchaser’s Group which are received by any member of the
Unilever Group on or after Completion in connection with the Business or any of
the Business Assets shall be held on trust by that member of the Unilever Group
for that member of the Purchaser’s Group and that such moneys or other items
(less an amount equal to any Tax chargeable thereon, or which would have been so
chargeable but for the use or set off of any Relief) are promptly paid over to
that member of the Purchaser’s Group.



15.9
All payments referred to under this Clause 15 shall be made in immediately
available funds in Euros to the Unilever Parents' Bank Account or the
Purchaser's Bank Account (as the case may be).



16.
LIABILITIES OF THE COMPANIES AND THE BUSINESS



16.1
With effect from Completion, the Unilever Parents (on behalf of themselves and
on behalf of any other relevant member of the Unilever Group) shall indemnify
the Purchaser (on behalf of each Company or other member of the Purchaser’s
Group) against any cost, loss or expense incurred by or liabilities suffered by
(excluding any cost, loss, expense or liability in relation to Tax) (i) any
Company, or (ii) any member of the Purchaser’s Group in relation to (x) the
Excluded Business Assets, (except for contracts with Business Employees), or (y)
the Business, and which in each case were incurred or which arise in respect of
an event which occurred prior to the Completion Time (including liabilities in
relation to the Pre-Sale Reorganisation, Environmental Liabilities, Competition
Law Liabilities and, save as provided in Clause 14.2(D), products) provided
that, in the case of liabilities of the Purchaser’s Group in relation to the
Business, such liabilities would not have been suffered or incurred by the
Company or member of the Purchaser’s Group but for the acquisition of the
Business and/or any Business Assets and further provided that the following
liabilities shall be excluded (but in any case without prejudice to Purchaser’s
rights with respect to breaches of Warranties or other rights contained herein):



 
(A)
the Company Payables;



 
(B)
any liabilities with respect to Retirement Benefits required to be provided by
the Purchaser contemplated by Schedule 7 (Pensions) or any liabilities or
obligations which are covered by the indemnities or obligations in Clauses
20.13, 20.14 or 20.15;



 
(C)
any Tax Liabilities (which, for the avoidance of doubt, shall be the subject of
the Tax Covenant, to the extent provided therein);



 
(D)
any payments or other liabilities under any contracts, arrangements or other
commitments (including under any licence or permit) which are incurred, or are
connected with obligations that fall due to be performed from, or arise in
respect of the period after, the Completion Time;



 
(E)
any amounts included within the meaning of Final Third Party Debt or Final Intra
Group Debt;



 
(F)
any liabilities arising in connection with the condition of, or any defect in,
any Share Sale Perimeter Stocks;



 
(G)
any liabilities which the Purchaser or any member of the Purchaser’s Group has
assumed responsibility for, or agreed to discharge, under the terms of any
Transaction Document; and


 
44

--------------------------------------------------------------------------------

 

 
(H)
any liabilities which relate to IPR Matters to the extent related to the
operation of the Sanex Perimeter following Completion.



16.2
In the absence of fraud or wilful concealment, the liability of the Unilever
Parents under or in relation to the indemnity in Clause 16.1 (other than with
respect to sub-clause (x) of Clause 16,1 save to the extent that such clause
relates to Excluded Business Contracts) shall be limited as set out in
paragraphs 1, 2(a), 4, 7, 9, 10, 11, 12, 13, 14, 16, 17, and 18 of Schedule 3
save that the reference to "12 months" in paragraph 1(a) shall be deemed to be a
reference to "five years".



16.3
For the avoidance of doubt, whether or not an amount equal to a liability to tax
of the Companies or any member of the Purchaser’s Group shall be paid by the
Unilever Parents to the Purchaser shall be governed by the Tax Covenant.



17.
COMPANY RECEIVABLES AND PAYABLES



17.1
The Purchaser shall (on behalf of the relevant Designated Purchasers):



 
(A)
subject to Clause 17.2(B) pay promptly to the Unilever Parents (to hold on
behalf of the relevant Share Sellers) an amount equal to all Company Receivables
actually received by the Dutch Company or actually collected (or the collection
of which is procured) by the Unilever Parents on behalf of the Dutch Company as
an adjustment to the consideration paid for the shares in the Dutch Company; and



 
(B)
pay to the Unilever Parents (to hold on behalf of the relevant Share Sellers) on
the first Business Day of each calendar month an amount equal to all Company
Receivables actually received during the preceding calendar month by the French
Company and the Danish Company as an adjustment to the consideration paid for
the shares in the Company to which the relevant Company Receivables relate.



17.2
The Purchaser and the Unilever Parents:



 
(A)
agree that the Unilever Parents alone shall be responsible for the collection
(or procuring the collection) of any of the Company Receivables of the Dutch
Company and that:



 
(i)
the Unilever Parents shall be entitled to take such steps as they may think fit
to recover such outstanding Company Receivables;



 
(ii)
the Purchaser shall not take, and shall procure that no other member of the
Purchaser's Group takes, any step to collect such Company Receivables (save
where requested to do so by the Unilever Parents pursuant to Clause 17.2(B)),
and shall not do anything to hinder their collection by the Unilever Parents;
and



 
(iii)
if the Purchaser or any other member of the Purchaser's Group should receive any
communication or payment in respect of such Company Receivables, the Purchaser
shall, as soon as reasonably practicable following receipt thereof, give written
details of any such communication or payment (or shall procure that the same are
given), and shall transfer the full amount of any such payment, to the Unilever
Parents; and


 
45

--------------------------------------------------------------------------------

 

 
(B)
agree that the Purchaser shall, if the Company Receivable is a right to receive
any amount by way of repayment of Tax or interest on overpaid Tax or repayment
supplement and if indemnified and secured by the Unilever Parents to its
reasonable satisfaction, take (or shall procure that the Company concerned
takes) such action as the Unilever Parents may reasonably request to obtain such
Tax refund (keeping the Unilever Parents fully informed of the progress of any
action taken and providing them with copies of all relevant correspondence and
documentation), including, if a Tax Authority disputes such right, making all
such appeals as the Unilever Parents shall request from time to time in such
manner as the Unilever Parents shall request from time to time and providing the
such information, assistance and access to records and personnel as they
reasonably require, in each case on a timely basis.



17.3
Any Company Receivables of the Dutch Company that are collected (or the
collection of which is procured) by the Unilever Parents shall be retained by
the Unilever Parents (on behalf of the relevant Share Sellers) and shall, to the
extent of such Company Receivables, satisfy the Purchaser's obligation to pay an
amount equal to the same to the Unilever Parents under Clause 17.1 (and the
Purchaser shall procure that any transactions that need to occur between members
of the Purchaser's Group in order to effect that satisfaction by way of set-off
shall occur and that such transactions do not provide for any unlawful transfer
of value from the Dutch Company).



17.4
The Unilever Parents shall (on behalf of the relevant Share Seller) pay when due
an amount equal to all Company Payables and if, following Completion, the
Purchaser or any member of the Purchaser's Group (including the Companies)
should receive any invoice or other communication in respect of any Company
Payables, the Purchaser shall send a copy of such invoice or written details of
such other communication (or shall procure that the same is sent) to the
Unilever Parents as soon as reasonably practicable following receipt thereof.
Any payment made pursuant to the first sentence of this Clause shall be treated
as an adjustment to the consideration paid for the shares in the Company to
which the Company Payable relates. In addition, if Purchaser or any member of
the Purchaser’s Group (including the Companies) incurs any loss, expense or cost
in connection with any such Company Payables, then the Unilever Parents shall
promptly pay to the Purchaser an amount equal to such loss, expense and/or cost.



18.
GUARANTEES AND OTHER AGREEMENTS



18.1
The Purchaser, for itself and its successors and assigns, covenants that, at any
time and from time to time on or after Completion, it will execute and deliver
all such instruments of assumption and acknowledgements as the Unilever Parents
may reasonably request in order to effect the release and discharge in full of
any Assurance with respect to guarantees howsoever structured given at any time
by any member of the Unilever Group to any person in respect of any obligation
or liability of any Company (including any given in connection with the Sara Lee
SPA) or in respect of any Assumed Business Liability and the Purchaser's
assumption of, and the substitution of the Purchaser as the primary obligor in
respect of, each such Assurance, in each case on a non-recourse basis to the
members of the Unilever Group. Pending such release and discharge, the Purchaser
hereby agrees with the Unilever Parents (on behalf of itself and each other
member of the Unilever Group) that it will assume and pay and discharge when
due, and (on behalf of itself and/or the relevant Designated Purchaser)
indemnify the Unilever Parents against any cost, loss or expense incurred by any
member of the Unilever Group in respect of, all such Assurances with respect to
guarantees.



18.2
[RESERVED]


 
46

--------------------------------------------------------------------------------

 

18.3
Each of the Unilever Parents, for itself and its successors and assigns,
covenants that, at any time and from time to time on or after Completion, it
will execute and deliver all such instruments of assumption and acknowledgements
or take such other action as the Purchaser may reasonably request in order to
effect the release and discharge in full of any Assurance with respect to
guarantees given by any Company to any person in respect of any obligation or
liability of any member of the Unilever Group (other than a liability of a
Business Seller in respect of the Business), and shall procure the assumption
of, and the substitution of an appropriate member of the Unilever Group as the
primary obligor in respect of, each such Assurance with respect to guarantees on
a non-recourse basis to the Purchaser's Group. Pending such release and
discharge, the Unilever Parents hereby agree with the Purchaser (on behalf of
themselves and the relevant Company) that they will assume and pay and discharge
when due, and (on behalf of the relevant Share Seller) indemnify the relevant
Designated Purchaser against any cost, loss or expense incurred by the relevant
Company in respect of, all such Assurances with respect to guarantees.



19.
VALUE ADDED TAX



Without prejudice to Clause 6.3, each of the parties shall comply with the
requirements relating to that party set out in Schedule 10.


20.
EMPLOYEES



20.1


 
(A)
The parties intend that the contracts of employment of the Business Employees
will have effect from (and including) the Completion Date, as if originally made
between each Business Employee and the relevant member of the Purchaser’s Group.



 
(B)
Prior to Completion, the Unilever Parents shall, or shall cause the applicable
member of the Unilever Group to, terminate the employment of six Company
Employees (who are not temporary employees) from the French Company and prior to
Completion such six individuals shall be removed from the list of Company
Employees on Attachment 4.



20.2
This Clause 20.2 does not apply in circumstances where Clause 20.12 applies. If
the contract of employment of any Business Employee terminates or is found or
alleged not to have effect after Completion as if originally made with the
Purchaser or another member of the Purchaser's Group as a consequence of the
sale and purchase of the Business Assets other than by virtue of mandatory
provisions of applicable legislation relating to the transfer of undertakings,
the Purchaser (on behalf of the relevant member of the Purchaser's Group) agrees
that:



 
(A)
in consultation with the Unilever Parents, it will, within five Business Days of
being so requested (as long as the request is made no later than 10 Business
Days after the Unilever Parents become aware of such finding or allegation and,
in any event, within the period of three months after Completion), make to that
Business Employee an offer in writing to employ him under a new contract of
employment subject to, and to take effect upon, the termination referred to
below; and


 
47

--------------------------------------------------------------------------------

 

 
(B)
the offer to be made will be on such terms and conditions as are consistent with
the Purchaser's undertakings in Clauses 20.7 and 20.8.



Upon such offer being made (or at any time after the expiry of the five Business
Days if the offer is not made as requested), the relevant member of the Unilever
Group shall, where legally possible, terminate the employment of the Business
Employee concerned (save where already terminated). The Purchaser shall (on
behalf of itself and/or the relevant Designated Purchaser) indemnify the
Unilever Parents (on behalf of the relevant members of the Unilever Group)
against all liabilities arising from the employment of that employee after
Completion until such termination (up to a maximum period of three months), and
against all liabilities arising from the termination of employment of that
employee.


20.3
This Clause 20.3 does not apply in circumstances where Clause 20.12 applies. If
the contract of employment of any person who is immediately prior to Completion
employed by a member of the Unilever Group (other than a Business Employee and a
Company Employee) is found or alleged to have effect after Completion as if
originally made with the Purchaser or another member of the Purchaser's Group as
a consequence of the sale and purchase of the Business Assets, the Unilever
Parents (on behalf of the relevant member of the Unilever Group) agree that:



 
(A)
in consultation with the Purchaser, they will, within five Business Days of
being so requested (as long as the request is made no later than ten Business
Days after the Purchaser (or such member of the Purchaser's Group) becomes aware
of such finding or allegation and, in any event, within the period of three
months after Completion), procure that a member of the Unilever Group makes to
that employee an offer in writing to employ him under a new contract of
employment subject to, and to take effect upon, the termination referred to
below; and



 
(B)
the offer to be made will be on the same terms and conditions as were provided
to that employee immediately before Completion.



Upon such offer being made (or at any time after the expiry of the five Business
Days if the offer is not made as requested), the relevant member of the
Purchaser's Group shall, where legally possible, terminate the employment of the
employee concerned. The Unilever Parents (on behalf of the relevant member of
the Unilever Group) shall indemnify each member of the Purchaser's Group against
all liabilities arising from the employment of that employee after Completion
until such termination (up to a maximum period of three months), and against all
liabilities arising from the termination of employment of that employee.


20.4
The Purchaser has provided or will provide (as the case may be) the Unilever
Parents with such information reasonably requested in writing by the Unilever
Parents to enable them to comply with any obligations to inform, consult or
notify any person about the matters contemplated by this Agreement in so far as
it relates to any Employee to the extent required by local law and within the
relevant time limits imposed by local law. The obligations of this Clause 20.4
shall apply mutatis mutandis to the Unilever Parents.


 
48

--------------------------------------------------------------------------------

 

20.5
The Purchaser shall (on behalf of itself and the relevant Designated Purchaser)
indemnify the Unilever Parents (on behalf of the relevant members of the
Unilever Group) against any claim in respect of any resignation by an Employee,
or individual who would have been an Employee but for the termination of his
employment before Completion, in circumstances where an action by the Purchaser
or a member of the Purchaser's Group directly gives rise to a claim of
constructive dismissal or anticipatory constructive dismissal.



20.6
The provisions of Clauses 20.7 and 20.8 are to apply to the Employees only for
so long as the Employees continue in the employment of any member of the
Purchaser's Group. This undertaking does not constitute a guarantee that the
Employees will continue to be employed following Completion and any obligations
under this Clause 20.6 immediately shall cease with respect to an Employee upon
the termination of such Employee’s employment.



20.7


 
(A)
If the employment of any Employee is terminated within 3 years of the Completion
Date, the Purchaser shall procure that there shall be provided in respect of
such Employee redundancy and severance policies and benefits (whether
contractual or otherwise and giving due credit to the Employees for any
additional service or earnings from the Completion Date onwards) in such a
manner as to be no less favourable, taken as a whole, than those applicable in
respect of the particular Employee immediately prior to the Completion Date, to
the extent such policies and benefits are comprised in the Data Room and/or
described in the Disclosure Letter. For the avoidance of doubt, nothing in this
Clause 20.7(A) shall be construed as requiring the Purchaser or any member of
the Purchaser’s Group to continue to employ any Employee during such period from
the Completion Date or thereafter.



 
(B)
This Clause 20.7 does not apply to rights to Retirement Benefits which are dealt
with under Schedule 7 (Pensions).



 
(C)
The Unilever Parents shall provide or shall cause to be provided to any member
of the Purchaser’s Group such information reasonably requested in writing by any
member of the Purchaser’s Group to enable the Purchaser to comply with its
obligations in this Clause 20.7.



20.8
Without prejudice to Clause 20.7, the Purchaser shall procure that for a period
of 3 years following the Completion Date, Employees who continue to be employed
shall be employed on terms and conditions (whether contractual or otherwise and
including, without limitation, any related to length of service) which are no
less favourable taken as a whole in respect of each Employee than those which
apply in respect of each Employee immediately prior to the Completion Date, to
the extent such terms and conditions are comprised in the Data Room and/or
described in the Disclosure Letter. This undertaking does not constitute a
guarantee that the Employees will continue to be employed following Completion
and any obligations under this Clause 20.8 immediately shall cease with respect
to an Employee upon the termination of such Employee’s employment. This Clause
20.8 does not apply to rights to Retirement Benefits which are dealt with under
Schedule 7 (Pensions). The Unilever Parents shall provide or shall cause to be
provided to any member of the Purchaser’s Group such information reasonably
requested in writing by any member of the Purchaser’s Group to enable Purchaser
to comply with its obligations in this Clause 20.8.


 
49

--------------------------------------------------------------------------------

 

20.9
The Purchaser's agreement to the provisions of Clauses 20.7 and 20.8 is given by
the Purchaser on the express understanding that, if the Purchaser is in breach
of any such provisions, the Unilever Parents may, at their absolute discretion,
and without limitation, seek to procure compliance with such provisions by the
Purchaser by applying to the court for damages and/or specific performance.



20.10
For the avoidance of doubt, the provisions of this Clause 20 are without
prejudice to the operation of any rule of law in relation to, or contractual
term of, the terms and conditions of employment of the Employees.



20.11
If any Business Employee or Company Employee requires a work permit or
employment pass or other approval (in this Clause "Permits") for his employment
to continue after Completion, the Purchaser undertakes to use its reasonable
endeavours to procure that any necessary applications are promptly made and to
use its reasonable efforts to secure the necessary Permits and the provisions of
Clause 38 (Further Assurance) shall apply in relation to the continued
employment of Employees and (if they are Business Employees or otherwise as
necessary) their transfer to another employer after Completion.



20.12
The Unilever Parents shall procure that, upon and from the termination of the
Supply Agreements (whether absolutely or in part), the relevant Unilever
Supplier (as defined therein) shall, where such termination has the effect of
transferring the employment of any employee of that Unilever Supplier (or its
holding company, subsidiary or subsidiary of its holding company) to any member
of the Purchaser's Group (the "Purchaser Recipient"), indemnify the Purchaser
Recipient against any liability which results from the termination by the
Purchaser Recipient of the employment of any such employee on or immediately
after such transfer takes place or the Purchaser Recipient becoming aware that
such transfer has taken place.



20.13
All wages, salaries, employer's liabilities in respect of the pay as you earn
system (or other similar system) and national insurance contributions (or other
similar contributions) and other periodic outgoings in respect of the Employees
which relate to a period:



 
(A)
after the Completion Date shall be borne or discharged by the Purchaser; and



 
(B)
on or before the Completion Date shall be borne or discharged by the Unilever
Parents.



20.14
The Purchaser (or members of the Purchaser’s Group having assumed the relevant
contractual obligation to do so in connection with the sale of the Business
Assets) undertakes to the Unilever Parents to procure that each relevant member
of the Purchaser’s Group shall pay any AIP (2011) entitlements, Sanex Incentives
Scheme and Higher Tiered Bonus Scheme entitlements payable or which become
payable to any Employees in accordance with their respective terms, as and when
they fall due for payment following Completion. In relation to the AIP (Pre
Closing Proportion) and the Sanex Incentives Scheme and the Higher Tiered Bonus
Scheme entitlements, to the extent any such amount is subject to the discretion
of any party or subject to performance criteria, then the Unilever Parents shall
notify the Purchaser of the relevant amount to be payable under this Clause. The
Unilever Parents shall (on behalf of themselves and on behalf of any other
relevant member of the Unilever Group) indemnify the Purchaser (on behalf of the
relevant Designated Purchaser or Company) against the AIP (Pre Closing
Proportion) and the Sanex Incentives Scheme and the Higher Tiered Bonus Scheme
entitlements, in each case when paid to the Employees.


 
50

--------------------------------------------------------------------------------

 

20.15
The Unilever Parents shall (on behalf of themselves and on behalf of any other
relevant member of the Unilever Group) indemnify the Purchaser (on behalf of the
relevant Designated Purchaser or Company) against all liabilities, obligations,
costs, claims and demands in respect of:



 
(A)
the employment of any of the Employees at any time prior to the Completion Date
by the Unilever Parents or any member of the Unilever Group (excluding any
liabilities required to be provided by the Purchaser contemplated by Schedule 7
(Pensions));



 
(B)
any termination of employment of any Employee by the Unilever Parents or any
member of the Unilever Group prior to the Completion Date;



 
(C)
any failure by the Unilever Parents to comply with any obligation to inform or
consult with employee representatives in connection with the matters
contemplated by this Agreement (other than as a result of any failure by the
Purchaser or any other member of the Purchaser’s Group); and



 
(D)
any breach by the Unilever Parents or any other member of the Unilever Group of
sub-clause 20.1(B) or sub-clause 20.13(B),



provided that any liabilities which are covered by the indemnity from the
Unilever Parents in Clause 20.14 shall be excluded from the operation of this
Clause 20.15 and shall be covered by Clause 20.14.


20.16
The Purchaser shall (on behalf of the relevant Designated Purchaser or Company)
indemnify the Unilever Parents (on behalf of the relevant member of the Unilever
Group) against all liabilities, obligations, costs, claims and demands in
respect of:



 
(A)
except as otherwise provided in Clause 20.14, the employment of any Employee
during the period after the Completion Date including, without limitation, any
changes to terms and conditions of employment by the Purchaser;



 
(B)
any termination of the employment of any Employee by the Purchaser after the
Completion Date;


 
51

--------------------------------------------------------------------------------

 

 
(C)
any failure by the Purchaser to comply with any obligation to inform or consult
with employee representatives in connection with the matters contemplated by
this Agreement (other than as a result of any failure by the Unilever Parents or
any other member of the Unilever Group); and



 
(D)
any breach by Purchaser or any other member of the Purchaser’s Group of
sub-clause 20.13(A).



20.17
Notwithstanding any provision in this Agreement to the contrary, nothing in this
Clause 20 shall be deemed or construed to be an amendment or other modification
of any employee benefit plan of the Unilever Group or the Purchaser’s Group. The
provisions of this Clause 20 are for the sole benefit of the parties to this
Agreement and are not for the benefit of any third party.



21.
PENSIONS



Each of the parties shall comply with the requirements relating to that party
set out in Schedule 7.


22.
CONTINUING ARRANGEMENTS BETWEEN UNILEVER GROUP AND THE SANEX PERIMETER



22.1
The Unilever Parents and the Purchaser shall enter into the Transitional
Services Agreement at Completion and shall procure that the Sale of Products
Agreements and the Supply Agreement are entered into by the relevant members of
the Unilever Group and the Purchaser's Group at Completion.



22.2
Save as contemplated by this Agreement or in any duly executed and binding
agreement referred to in this Clause 22:



 
(A)
no member of the Unilever Group shall be obliged to supply any services or goods
to any member of the Purchaser's Group after Completion; and



 
(B)
no member of the Purchaser's Group shall be obliged to supply any services or
goods to any member of the Unilever Group after Completion.



23.
SELLERS' WARRANTIES AND PURCHASER'S REMEDIES



23.1
Subject as provided in this Agreement, the Unilever Parents (for themselves and
on behalf of the Business Sellers and the Share Sellers) warrant to the
Purchaser (for itself and on trust for the Designated Purchasers) as at the date
of this Agreement in terms of the Warranties set out in Schedule 2. The
following Warranties are given on the basis that the Pre-Sale Reorganisation
shall be deemed to have been completed as at the date of this Agreement:
Schedule 2, Part A, paragraph 1.2, 4, 5.1 and 5.4 and Part B, paragraph 9.



23.2
Subject as provided in this Agreement, the Unilever Parents (for themselves and
on behalf of the Business Sellers and the Share Sellers) warrant to the
Purchaser (for itself and on trust for the Designated Purchasers) as at the
Completion Date in terms of the Warranties set out in paragraphs 1, 4 and 7 of
Part A of Schedule 2 and paragraphs 9 and 10 of Part B of Schedule 2 as if such
Warranties were repeated immediately before the Completion Date (except to the
extent expressly made as of an earlier date, in which case as of such date) by
reference to the facts and circumstances subsisting at that date on the basis
that any reference in the Warranties, whether express or implied, to the date of
this Agreement is substituted by a reference to the Completion Date (or such
other date, as applicable).


 
52

--------------------------------------------------------------------------------

 

23.3
In the absence of fraud or wilful or fraudulent concealment, the liability of
the Unilever Parents under or in relation to the Warranties shall be limited as
set out in Schedule 3.



23.4
Any payment made by the Unilever Parents (on behalf of themselves or the
Business Sellers or the Share Sellers) in respect of any claim under the
Warranties or any indemnity or covenant to pay given under this Agreement or
under the Tax Covenant shall, if it is specifically attributable to a Company or
Business Asset, be treated as a repayment of and adjustment to that part of the
Final Cash Consideration that is attributable to that Company or that Business
Asset, and, otherwise, shall be treated as an adjustment to that part of the
Final Cash Consideration that the Unilever Parents and the Purchaser shall
reasonably agree is appropriate.



23.5
Subject and without prejudice to Clause 39, the Purchaser acknowledges and
agrees that it has not relied upon any representations, warranties or statements
made by any member of the Unilever Group or any of their affiliates or
representatives that are not set forth in the Principal Transaction Documents.



23.6
Without prejudice to any other remedy available to the Purchaser for breach of
the Warranties, the only remedies not available to the Purchaser shall be
rescission or termination of this Agreement for any such breach of Warranty.



23.7
The Unilever Parents undertake that, if any claim is made against any of them by
the Purchaser in connection with the sale of the Shares and the Business Assets
to the Purchaser, they shall not make any claim against any Company Employee on
whom they may have relied before agreeing to any terms of this Agreement or the
Tax Covenant or authorising any statement in the Disclosure Letter.



23.8
Each of the Warranties shall be construed as a separate and independent warranty
and, except where expressly provided to the contrary, shall not be limited or
restricted, or widened or extended by reference to or inference from the terms
of any other Warranty or any other provision of this Agreement.



23.9
If an Indemnified Material Adverse Effect occurs prior to Completion, the
Purchaser may on or before Completion give a notice to the Unilever Parents that
it believes that such an Indemnified Material Adverse Effect has occurred.
Completion shall take place at the time specified in this Agreement
notwithstanding the giving of such a notice and notwithstanding the alleged
occurrence of an Indemnified Material Adverse Effect. The Purchaser shall have
no right of rescission or termination in respect of the alleged Indemnified
Material Adverse Effect. Upon receipt of such a notice, the Unilever Parents
shall have a period of 30 days to remedy the Indemnified Material Adverse
Effect. In exercising their right to remedy, the Unilever Parents shall ensure
that they do not interfere with the actions taken by the Purchaser in response
to the Indemnified Material Adverse Effect or otherwise affect the Purchaser’s
ability to mitigate or exacerbate the effect of the Indemnified Material Adverse
Effect. If the Unilever Parents fail to fully remedy such Indemnified Material
Adverse Effect (and otherwise make the Purchaser whole for all losses,
liabilities and expenses in relation to the Indemnified Material Adverse Effect)
during such 30 day period then the Unilever Parents shall be liable to pay to
the Purchaser and shall indemnify the Purchaser for all losses, liabilities and
expenses arising out of, resulting from or attributable to the Indemnified
Material Adverse Effect (or the failure fully to remedy), including the
diminution in value of the Sanex Perimeter which shall be the amount by which
the value of the Sanex Perimeter has been reduced as referred to in paragraph
(a) of the definition of “Indemnified Material Adverse Effect” and after taking
account of any remedial actions. The Purchaser expressly reserves the right to
bring an Action in respect of an Indemnified Material Adverse Effect. Any claim
for indemnification in respect of an Indemnified Material Adverse Effect shall
not be a Claim for the purposes of this Agreement and it is agreed that the
limitations, obligations and restrictions in Schedule 3 applicable to other
indemnified matters shall not apply to any claim for indemnification in respect
of an Indemnified Material Adverse Effect other than paragraph 13 of Schedule 3
which shall be applicable and Clause 36 shall not apply to any claim for
indemnification in respect of an Indemnified Material Adverse Effect. The
Purchaser shall use reasonable efforts to mitigate the Indemnified Material
Adverse Effect provided that the cost of taking such steps shall be taken into
account in determining the quantum of any diminution in value.


 
53

--------------------------------------------------------------------------------

 

24.
PURCHASER'S WARRANTIES



24.1
The Purchaser (on behalf of itself and the Designated Purchasers) warrants to
the Unilever Parents (for themselves and on trust for the Share Sellers and the
Business Sellers) as at the date of this Agreement that:



 
(A)
each of the Purchaser and the Purchaser's Guarantor has the requisite power and
authority to enter into and perform this Agreement and the other documents
specified in this Agreement which are to be executed by the Purchaser (or any
other member of the Purchaser's Group) at Completion (the "Purchaser's
Completion Documents");



 
(B)
this Agreement constitutes and the Purchaser's Completion Documents will, when
executed by the Purchaser, the Purchaser's Guarantor or any member of the
Purchaser's Group (as the case may be), constitute binding obligations of the
Purchaser, the Purchaser's Guarantor or any other member of the Purchaser's
Group (as the case may be) in accordance with their respective terms;



 
(C)
the execution and delivery of, and the performance by the Purchaser, the
Purchaser's Guarantor or any member of the Purchaser's Group (as the case may
be), of their obligations under, this Agreement and the Purchaser's Completion
Documents will not:



 
(i)
violate, breach, conflict with, constitute (with or without notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
modification, payment or acceleration) under (a) any provision of the
certificate of incorporation and bylaws of the Purchaser, the Purchaser's
Guarantor or member of the Purchaser's Group (as the case may be), or (b) any
applicable laws and regulations;



 
(ii)
violate, breach, conflict with, constitute (with or without notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
modification, payment or acceleration) under any material contract, agreement,
indenture, franchise, mortgage, deed of trust, lease, license or other
instrument to which the Purchaser, the Purchaser's Guarantor or any member of
the Purchaser's Group (as the case may be), is a party or by which the
Purchaser, the Purchaser's Guarantor or any member of the Purchaser's Group (as
the case may be) is bound;



 
(iii)
result in a breach of any order, judgment or decree of any court, governmental
agency or regulatory authority to which the Purchaser, the Purchaser's Guarantor
or any member of the Purchaser's Group (as the case may be) is a party or by
which the Purchaser, the Purchaser's Guarantor or any member of the Purchaser's
Group (as the case may be) is bound; or


 
54

--------------------------------------------------------------------------------

 

 
(iv)
save as contemplated by this Agreement, require the Purchaser, the Purchaser's
Guarantor or any member of the Purchaser's Group (as the case may be) to obtain
any consent or approval of, or give any notice to or make any registration with,
any Governmental Entity which has not been obtained or made at the date of this
Agreement and is in full force and effect;



 
(D)
the Purchaser at Completion will have immediately available on an unconditional
basis the necessary cash resources to pay the Initial Cash Consideration in
accordance with this Agreement and meet its other obligations under this
Agreement and the Purchaser's Completion Documents; and



 
(E)
each Designated Purchaser is, and will at and immediately after Completion be, a
member of the Purchaser's Group.



25.
PURCHASER'S UNDERTAKINGS



25.1
The Purchaser agrees and undertakes on behalf of itself and each other member of
the Purchaser's Group that (in the absence of fraud) it has no rights against
and shall not make any claim against any employee, director, agent, officer or
adviser of any member of the Unilever Group on whom it may have relied before
agreeing to any term of this Agreement or any other agreement or document
referred to herein or entering into this Agreement or any other agreement or
document referred to herein.



25.2
The Purchaser undertakes on behalf of itself and each member of the Purchaser's
Group (and without prejudice to the confidentiality agreement referred to in
Clause 42.4) that, subject to Clause 42.2, each member of the Purchaser's Group
will treat as strictly confidential and not disclose to any person (other than
any employee, director, officer or adviser of the Purchaser, other members of
the Purchaser's Group or any employee, director, officer or adviser of any other
member of the Purchaser's Group on a confidential basis) any Unilever
Confidential Information. The Purchaser acknowledges that, save as otherwise
provided in this Agreement, any future use of Unilever Confidential Information
is without representation, warranty or liability on the part of any member of
the Unilever Group.



25.3
The Purchaser shall procure that, for a period of 12 months after Completion,
each Company and the Business shall prepare, where reasonably requested to do so
by the Unilever Parents and subject to reimbursement by the Unilever Parents of
all reasonable expenses of the Companies or the Business incurred in connection
with the preparation of the same, financial data in relation to all periods
beginning prior to Completion and ending prior to, on or after Completion
required for financial accounts, management accounts or statutory accounts and
any data to the extent strictly required for compliance with any reporting
requirements of any stock exchange or securities or other regulatory authority
or under any applicable law, rule or regulation which shall each be delivered to
the Unilever Parents as soon as reasonably practicable following the relevant
request.



25.4
[RESERVED]



25.5
[RESERVED]


 
55

--------------------------------------------------------------------------------

 

25.6
In addition to any liabilities assumed under Clause 14.2, the Purchaser hereby
undertakes to the Unilever Parents that it will (on behalf of the relevant
Designated Purchaser) indemnify the relevant Business Seller or Share Seller
against all amounts payable by any member of the Unilever Group in respect of
volume or turnover related customer rebates and any other customer rebates that
relate in whole or in part to the period immediately after the Completion Time,
as calculated in accordance with Clause 25.7.



25.7
The amount payable by the Purchaser pursuant to Clause 25.6 shall be calculated
as follows:



 
(A)
in respect of volume or turnover related customer rebate arrangements, by
calculating the volume of the sales or purchases or, as the case may be,
turnover made in the period to which the rebate arrangement relates after the
Completion Time and then multiplying the ratio of the volume of the sales or
purchases or, as the case may be, turnover after Completion Time to the total
volume of sales or purchases or, as the case may be, turnover in the relevant
period by the total amount due; and



 
(B)
in respect of all other customer rebate arrangements, on time basis by
calculating the number of days in the period to which the rebate arrangement
relates after the Completion Time and then by multiplying the ratio of the
number of days in the period after the Completion Time to the total number of
days in the relevant period by the total amount due.



26.
UNILEVER PARENTS' UNDERTAKINGS



26.1
Each Unilever Parent undertakes that it shall not, and shall procure that each
other member of the Unilever Group shall not for as long as it remains such a
member within two years from the Completion Date, solicit or entice away from
the employment of any member of the Purchaser's Group any Key Personnel without
the prior written consent of the Purchaser, other than any Key Personnel whose
employment with the relevant member of the Purchaser's Group has then ceased or
who has received notice terminating such employment or intentionally assist any
person to do any of the foregoing things.



26.2
The Unilever Parents undertake to carry out the Pre-Sale Reorganisation as soon
as reasonably practicable following the signing of this Agreement and in any
event so as to be completed prior to Completion.



27.
RESTRICTIONS ON PURCHASER



27.1
The Purchaser undertakes to each of the Unilever Parents that it shall not, and
shall procure that each member of the Purchaser's Group shall not (for so long
as it remains such a member), within 18 months of the Completion Date solicit or
endeavour to entice away from the employment of any member of the Unilever Group
any Senior Unilever Group Employee and shall not intentionally assist any person
to do any of the foregoing things, other than:



 
(A)
any Senior Unilever Group Employee whose employment with the relevant member of
the Unilever Group has then ceased or who has given (or received) notice
terminating such employment;



 
(B)
any Senior Unilever Group Employee who has responded independently to a
published general recruitment advertisement not specifically directed at such
Senior Unilever Group Employee;


 
56

--------------------------------------------------------------------------------

 

 
(C)
any Senior Unilever Group Employee who has, of his or her own accord, approached
any member of the Seller Group in connection with such any Senior Unilever Group
Employee being employed by a member of the Seller Group; or



 
(D)
as expressly provided for by the provisions of Clause 20 (Employees).



27.2
Each Unilever Parent undertakes to the Purchaser that it shall not, and shall
procure that each member of the Unilever Group shall not (for so long as it
remains such a member), within eighteen months of the Completion Date, solicit
or endeavour to entice away from the employment of any member of the Purchaser’s
Group any Senior Purchaser Group Employee and shall not intentionally assist any
person to do any of the foregoing things, other than:



 
(A)
any Senior Purchaser Group Employee whose employment with the relevant member of
the Purchaser’s Group has then ceased or who has given (or received) notice
terminating such employment;



 
(B)
any Senior Purchaser Group Employee who has responded independently to a
published general recruitment advertisement not specifically directed at such
Senior Purchaser Group Employee;



 
(C)
any Senior Purchaser Group Employee who has, of his or her own accord,
approached any member of the Unilever Group in connection with any such Senior
Purchaser Group Employee being employed by a member of the Seller Group; or



 
(D)
as expressly provided for by the provisions of Clause 20 (Employees).



28.
PROVISION RELATING TO RESTRICTIONS



Each undertaking contained in Clauses 25, 26 and 27 shall be construed as a
separate undertaking and if one or more of the undertakings is held to be
against the public interest or unlawful or in any way an unreasonable restraint
of trade, the remaining undertakings shall continue to bind the Unilever Parents
and/or the Purchaser as the case may be.


29.
INTELLECTUAL PROPERTY



29.1
The Purchaser acknowledges and agrees on behalf of itself and each member of the
Purchaser's Group that nothing in this Agreement shall operate as an agreement
to transfer (nor shall transfer) any right, title or interest in or to, nor
constitute any licence of, any of the Unilever Marks.



29.2
Subject to Clauses 29.3 and 29.4, the Purchaser shall not, and shall procure
that members of the Purchaser's Group shall not, with effect from Completion:



 
(A)
carry out any advertising, marketing, promotional or sales activities which
refer in any way whatsoever to the term “SARA LEE” (or any substantially or
confusingly similar term) in relation to the Business; or



 
(B)
order any packaging, labels or advertising, marketing, promotional or sales
literature or other materials (including finished goods) bearing the term “SARA
LEE” (or any substantially or confusingly similar term) in relation to the
Business.


 
57

--------------------------------------------------------------------------------

 

29.3
Subject to Clause 29.4, the Purchaser shall and shall procure that all members
of the Purchaser's Group shall, as soon as reasonably practicable after
Completion (and in any event by the dates set out in, and in accordance with the
provisions of, Schedule 15) cease all use of the term "Sara Lee" or "SL" (or any
substantially or confusingly similar terms) in relation to the Business and
shall remove any trade or service name or mark, business name, logo, symbol or
domain name related to or incorporating the term "Sara Lee" or "SL" (or any
substantially or confusingly similar term) from the properties and assets of any
member of the Purchaser's Group or destroy any unused packaging, labels or
advertising marketing, promotional or sales literature, other materials or
products on which the term "Sara Lee" or "SL" (or any substantially or
confusingly similar term) is used and certify to the Unilever Parents that such
destruction has occurred.



29.4
To the extent that any run-off products or finished goods bearing the term “SARA
LEE” or “SL” are manufactured or marketed by a member of the Sara Lee Group or a
third party and provided to the Purchaser for sale or disposal:



 
(A)
the Purchaser shall and shall procure that all members of the Purchaser's Group
shall use all commercially reasonable efforts to sell or dispose of such
products or goods promptly (taking into account the Business Stocks to be
acquired by the Purchaser at Completion and the stocks to be purchased following
Completion under the Supply Agreement) after Completion (such sale or disposal
to be completed in any event before the relevant dates set out in Schedule 15);
and



 
(B)
the Purchaser shall not and shall procure that members of the Purchaser's Group
shall not, with effect from Completion, make any changes to any such products or
goods (including their advertising, marketing, promotional or sales literature
and other materials bearing the term “SARA LEE” or “SL” or any trade or service
name or mark, business name, logo or symbol incorporating the term “SARA LEE” or
“SL”).



29.5
The Purchaser acknowledges that Zetra BV owns rights in the Zetra Sanex Marks.
The Unilever Parents shall use reasonable endeavours to procure the transfer of
the Zetra Sanex Marks from Zetra BV to the Unilever Parents as soon as
reasonably practicable. In the event Zetra BV transfers any of its rights in the
Zetra Sanex Marks to the Unilever Parents, the Unilever Parents undertake, as
soon as reasonably practicable, to assign such rights to the Purchaser. In the
event of any such assignment, the Purchaser shall be responsible for recording
the assignment (and any associated costs) from the Unilever Parents to the
Purchaser at the appropriate intellectual property registries.



29.6
The Purchaser shall, with effect from Completion, procure the grant to the
Unilever Group of:



 
(A)
a non-exclusive, perpetual, world-wide, assignable (in whole or in part),
irrevocable, royalty-free licence (with the right to sub-license) to use any (i)
unregistered Intellectual Property included in the Company IP or Business IPR or
(ii) know-how (including, without limitation, the Specifications and any other
know-how relating to the Business Moulds but excluding trade marks) in each case
owned by a member of the Purchaser's Group which has been used in the six months
prior to Completion in relation to the business acquired by members of the
Unilever Group from Sara Lee pursuant to the terms of the Sara Lee SPA,
excluding for the avoidance of doubt any such rights which have been used
exclusively in the six months prior to Completion in the Sanex Perimeter; and


 
58

--------------------------------------------------------------------------------

 

 
(B)
a non-exclusive, perpetual, world-wide, assignable (in whole or in part),
irrevocable, royalty-free licence (with the right to sub-license) to use the
Specified IP.



29.7
The Purchaser shall not and shall procure that members of the Purchaser's Group
shall not assign, transfer, charge or dispose in any way of any of their rights
or benefits or obligations or burdens under the licence granted in Clause
29.6(B) without the prior written consent of the Unilever Parents.



29.8
Any improvements on, modifications of or enhancements to the Specified IP
created or developed by or on behalf of a member of the Unilever Group following
Completion shall vest in the relevant member of the Unilever Group and nothing
in this Agreement shall operate to grant the Purchaser, and the Purchaser shall
not obtain, any rights in or in relation to any such improvements, modifications
or enhancements.



29.9


 
(A)
In the event that either party becomes aware that any infringement or
unauthorised use of any of the Specified IP is occurring, threatened or likely,
that party shall notify the other. The Purchaser may, in its sole discretion,
take any legal action against the relevant infringer or unauthorized user, in
which case the Unilever Group shall, at the Purchaser’s reasonable request,
provide reasonable cooperation in providing information and making witnesses
available in support of such legal action.



 
(B)
If for any reason the Purchaser's Group does not bring proceedings against any
infringer or unauthorised user of any of the Specified IP within three (3)
months of becoming aware of such infringement or unauthorised use, the Purchaser
shall lend its name and provide such assistance to the Unilever Parents as they
may reasonably request for the purposes of enabling the Unilever Parents or a
member of the Unilever Group to bring proceedings if the Unilever Parents so
wish against any such infringer or unauthorised user.



 
(C)
Any award of damages or costs obtained from any such action or proceedings or
any sum obtained pursuant to a settlement of any such action or proceedings
shall



 
(i)
in respect of Clause (A), accrue solely to the benefit of the Purchaser, less
any reasonable costs incurred by the Unilever Parents in providing any
assistance; and



 
(ii)
in respect of Clause (B), accrue solely to the benefit of the Unilever Parents,
less any reasonable costs incurred by the Purchaser in providing any assistance.



29.10
The Purchaser shall, and shall procure that members of the Purchaser's Group
shall, with effect from Completion:



 
(A)
pay all application and renewal fees in respect of any of the registrations or
applications for registrations comprised in the Specified IP (save for any
registrations that the parties agree to allow to lapse) within three (3) months
before such fees are due;



 
(B)
promptly after payment of such fees, provide documentary evidence to the
Unilever Parents showing that such fees have been paid; and


 
59

--------------------------------------------------------------------------------

 

 
(C)
diligently prosecute any applications for Specified IP that are pending at
Completion.



29.11
If, after Completion, a member of the Purchaser's Group owns any Intellectual
Property or rights in Information which have, in the six months prior to
Completion related exclusively to the Retained Business, the Purchaser shall
procure that such Intellectual Property and/or rights in Information are
transferred to the Unilever Parents or a company nominated by the Unilever
Parents for nominal consideration as soon as practicable after becoming aware of
the ownership of such rights.



29.12
If, after Completion, any of the Companies own any Information Technology which
has, in the six months prior to Completion, been used in the Retained Business,
the Purchaser shall procure that such Information Technology is transferred to
the Unilever Parents or a company nominated by them, for nominal consideration,
as soon as practicable after becoming aware of such Information Technology.



29.13
The Purchaser shall, with effect from Completion, grant or procure the grant to
the Unilever Parents, for the benefit of all members of the Unilever Group, a
non-exclusive licence, for a period of six months from Completion, to use
"Sanex" as part of the trade mark "Satina von Sanex" in the countries in which a
member of the Unilever Group has been using such trade mark in the six months
prior to Completion. The Unilever Parents shall, at the expiry of such six month
period, either cancel any trade mark registrations for "Satina von Sanex" owned
by any member of the Unilever Group or amend any such registration to exclude
the word "Sanex" and shall notify the Purchaser of such actions taken by the
Unilever Parents.



29.14
The Unilever Parents shall, with effect from Completion, grant or procure the
grant to the Purchaser, for the benefit of all members of the Purchaser’s Group,
a non-exclusive licence, for a period of six months from Completion, to use the
mark “Incosept” on Sanex branded products in Greece and Cyprus. At the end of
such six month period the Purchaser shall procure that no member of the
Purchaser’s Group uses the mark “Incosept” or any confusingly similar mark in
relation to the Business.



29.15
After Completion, this Agreement and the Transitional Services Agreement shall
constitute the only agreements relating to Intellectual Property between members
of the Unilever Group on the one hand and any of the Companies on the other and
any prior arrangements of any nature whatsoever, whether or not in writing,
shall be superseded and the Unilever Parents and the Purchaser agree to
co-operate to procure the termination of any such agreements after Completion,
with effect from Completion.



29.16
The Purchaser shall, assuming appropriate chain of title to the Unilever Group
has been established, within a period of six (6) months following Completion,
apply to the appropriate intellectual property registries or offices to record
the change in ownership of all registered Intellectual Property or applications
for registration included within Business IPR and Dutch Transfer IPR.



30.
BOOKS AND RECORDS AND BUSINESS MOULDS



30.1
The Business Sellers shall as soon as is reasonably practicable after Completion
transfer ownership of and deliver to the Purchaser originals of all the Books
and Records relating exclusively to the Business or the Business Assets
excluding:



 
(A)
any such Books and Records which relate to, or are required by any member of the
Unilever Group in order to carry out their obligations in connection with the
Transitional Services Agreement and/or the Sale of Products Agreements;


 
60

--------------------------------------------------------------------------------

 

 
(B)
those Books and Records which any member of the Unilever Group is required by
law to retain or which any Business Seller is permitted to retain in accordance
with Clause 20;



 
(C)
all Books and Records of the Business Sellers which contain legally privileged
information which is confidential to the Unilever Parents; and



 
(D)
any Books and Records (other than Books and Records relating exclusively to any
of the Companies) relating to Taxation.



30.2
For a period of eight years from Completion (or such longer period as may be
required by local law) the Purchaser shall maintain and make available the Books
and Records delivered to the Purchaser under this Agreement for inspection and
copying by representatives of any Business Seller and its professional advisers
during Working Hours on reasonable advance notice and such undertaking as to
confidentiality as the Purchaser may reasonably require being given, save that
such period shall be 15 years (or such longer period as may be required by local
law) in relation to Books and Records which contain any information relating to
the occupational health of any Company Employees; provided that the Purchaser
may destroy such Books and Records prior to such time periods if it offers such
Books and Records to the Unilever Parents for at least 30 days prior to so
destroying.



30.3
For the period from Completion until 6 December 2017:



 
(A)
subject to such undertaking as to confidentiality as the Purchaser may
reasonably require being given, each member of the Purchaser's Group shall
provide Sara Lee (at Sara Lee's expense) with reasonable access at reasonable
times on reasonable advance notice to (and the right to take copies of) any
books, accounts, customer lists and records held by it at such time as required
to the extent the same relate to the conduct or performance of the Sanex
Perimeter during the period prior to 6 December 2010; and



 
(B)
each member of the Purchaser's Group shall (at Sara Lee's expense) give
reasonable assistance to any member of the Sara Lee Group as Sara Lee may
reasonably request in relation to any third party proceedings by or against any
member of the Sara Lee Group so far as they relate to the Sanex Perimeter,
including proceedings relating to employees' claims or Taxation.



30.4
Subject to any provision contained in Schedule 10, for a period of eight years
from Completion (or such longer period as may be required by local law), the
Unilever Parents shall maintain and make available to the Purchaser any Books
and Records (i) relating (but not exclusively relating) to the Sanex Perimeter
and (ii) any Books and Records of the type described in Clause 30.1(A) to (D)
(inclusive) which contain information which is required by the Purchaser for the
purpose of the Business or any Tax or other return in connection with the
Business for inspection and copying by representatives of the Purchaser during
Working Hours on reasonable advance notice and such undertaking as to
confidentiality as either Unilever Parents may reasonably require being given;
provided that the Unilever Parents may destroy such Books and Records prior to
such time periods if they offer such Books and Records to the Purchaser for at
least 30 days prior to so destroying.



30.5
The Unilever Parents shall (at the Purchaser's expense) use all reasonable
endeavours to exercise their rights under the Sara Lee SPA to take copies of any
information held by Sara Lee in relation to the Sanex Perimeter as soon as
reasonably practicable after they have received a request by the Purchaser
(acting reasonably) in which the Purchaser specifies the information that it
requires.


 
61

--------------------------------------------------------------------------------

 

30.6
(A)
The Unilever Parents shall procure that each Business Seller shall, where
reasonably requested to do so by the Purchaser and subject to the reimbursement
by the Purchaser of the Business Sellers' reasonable out-of-pocket expenses,
assist the Purchaser with the preparation of data reasonably required for
compliance with any reporting requirements of any stock exchange or securities
or other regulatory authority under any applicable law, rule or regulation and
shall provide such reasonable assistance as soon as reasonably practicable and,
in any event, within 30 Business Days of the relevant request.



 
(B)
The Purchaser shall and shall procure that any relevant member of the
Purchaser's Group shall, where reasonably requested by the Unilever Parents or
any Business Seller and subject to the reimbursement by the Unilever Parents of
the reasonable out-of-pocket expenses of the Purchaser or relevant member of the
Purchaser's Group, assist the Unilever Parents or, where relevant, the Business
Sellers with the preparation of any data reasonably required for the preparation
of any information request from any Tax Authority regarding the Taxation affairs
of any of the Unilever Parents and/or any of the Business Sellers in respect of
the Sanex Perimeter.



 
(C)
The Unilever Parents shall and shall procure that any relevant member of the
Unilever Group shall, where reasonably requested by the Purchaser or any
Designated Purchaser and subject to the reimbursement by the Purchaser of the
reasonable out-of-pocket expenses of the Unilever Parents or the relevant member
of the Unilever Group, assist the Purchaser or, where relevant, the Designated
Purchasers with the preparation of any data reasonably required for the
preparation of any information request from any Tax Authority regarding the
Taxation affairs of the Purchaser and/or any of the Designated Purchasers in
respect of the Sanex Perimeter.



30.7
The Purchaser shall, with effect from Completion, procure the grant to the
Unilever Group of an irrevocable licence (with the right to sub-license) to use
each Business Mould relating to a specific product (or products) from Completion
until the date falling six months after the Supply Agreement is terminated in
relation to supply of such specific product (or products) and the Purchaser
shall not take any action (and shall procure that no member of the Purchaser's
Group takes any action) which would reasonably be expected to adversely affect
such right of use (including, without limitation, relocating the Business
Moulds) without the prior consent of the Unilever Parents (which consent shall
not be unreasonably withheld).



31.
MANUFACTURE AND SUPPLY



31.1
The Purchaser agrees to enter into an agreement at Completion which will effect
the transfer by novation of the SA Manufacturing Agreement from a member of the
Unilever Group to the Purchaser (or designated member of the Purchaser’s Group).
If, for whatever reason, the SA Manufacturing Agreement is not transferred at
Completion to the Purchaser (or designated member of the Purchaser’s Group), the
Unilever Parents shall procure on a pass-through basis the manufacture,
packaging and supply to the Purchaser (or any member of the Purchaser's Group)
of products under the Sanex mark in South Africa on terms that are consistent
with, and until the termination of, the SA Manufacturing Agreement, save that
(unless the parties expressly agree otherwise in accordance with the relevant
Sale of Products Agreement) the Purchaser (or relevant member of the Purchaser's
Group) agrees to pay in cleared funds to the Unilever Parents at least three
Business Days before any payment is due by a member of the Unilever Group to
Sara Lee under the terms of the SA Manufacturing Agreement an amount equal to
such payment plus a mark up of 3.5 per cent.


 
62

--------------------------------------------------------------------------------

 

31.2
The Unilever Parents shall procure the manufacture, packaging and supply of
products under the Sanex mark in Indonesia and for supply into Malaysia to the
Purchaser (or any member of the Purchaser's Group) (excluding any products which
at the date of this Agreement are supplied by a third party pursuant to any
Assumed Business Contract or any agreement to which a Company is party) on terms
that are terminable by either party on six months' notice in accordance with the
terms of the Supply Agreement.



31.3
The Unilever Parents shall procure the manufacture, packaging and supply of
products under the Sanex mark in each European Jurisdiction to the Purchaser (or
any member of the Purchaser's Group) (excluding any products which at the date
of this Agreement are supplied by a third party pursuant to any Assumed Business
Contract or any agreement to which a Company is party) for a period of 24 months
in accordance with the terms of the Supply Agreement.



31.4
Where any member of the Unilever Group supplies any products under the Sanex
mark to the Purchaser (or any member of the Purchaser's Group) pursuant to the
Supply Agreement or otherwise:



 
(A)
the Unilever Parents reserve the right to terminate the manufacture and
packaging of any such products at the relevant production facility and to source
production from elsewhere provided that:



 
(i)
subject to (ii), this does not cause a material increase in the price that would
be payable by the Purchaser (or relevant member of the Purchaser's Group) for
the manufacture, packaging and supply of such products (taken as a whole); and



 
(ii)
whilst the Purchaser acknowledges that the price payable for the manufacture,
packaging and supply of certain products is likely to be higher if the Unilever
Parents relocate the production of such products from the facility in Santiga to
the facility in Compiegne, the Unilever Parents will use all reasonable
endeavours to minimise the amount of any such increase.



 
(B)
as soon as reasonably practicable after the production of any product has
terminated in accordance with the terms of the Supply Agreement:



 
(i)
the Unilever Parents shall transfer to the Purchaser (or designated member of
the Purchaser's Group) all contracts (whether or not relating exclusively to the
Sanex Perimeter) pursuant to which any third party supplies raw materials or
packaging to the Unilever Group but only to the extent that the same relate to
the manufacture and packaging of that product under the Supply Agreement, and
the provisions of Clauses 13.3 and 13.4 shall apply mutatis mutandis to the
transfer of contracts under this sub-clause save that references to Completion
shall be deemed to be references to the date that the supply of that product
terminates under the Supply Agreement; and



 
(ii)
where the product is the Sanex deodorant roll-on units, the Unilever Parents
shall procure, at the Purchaser's cost, that the Deodorant Product Line for such
units is dismantled (under the supervision of an authorised representative of
the Purchaser’s Group) and transported to a location specified by the Purchaser
whereupon it shall be owned by the Purchaser (and, for this purpose, the
Purchaser shall specify such location to the Unilever Parents no later than five
Business Days after the Unilever Parents have requested them to do so).


 
63

--------------------------------------------------------------------------------

 

31.5
As soon as reasonably practicable after the Unilever Parents have acquired
ownership of the Bath and Shower Product Line from Sara Lee, the Unilever
Parents shall (at their own cost) dismantle (under the supervision of an
authorised representative of the Purchaser’s Group) the production line for such
units and shall procure, at the Purchaser's cost, that such production line is
transported to a location specified by the Purchaser whereupon this production
line shall be owned by the Purchaser (and, for this purpose, the Purchaser shall
specify such location to the Unilever Parents no later than five Business Days
after the Unilever Parents have requested them to do so).



32.
PURCHASER'S GUARANTEE



32.1
The Purchaser's Guarantor hereby unconditionally and irrevocably guarantees to
each of the Unilever Parents and each member of the Unilever Group the full, due
and punctual performance and observation by the Purchaser (or the relevant
member of the Purchaser's Group) of all the Assurances given by the Purchaser or
a member of the Purchaser's Group in or pursuant to the terms of this Agreement
or any documents entered into hereunder, the Tax Covenant and each other
Purchaser's Completion Document, and the Supply Agreement (together, the
"Guaranteed Agreements"). The guarantee under this Clause 32 shall not be
released or diminished by any variation of the terms of any Guaranteed Agreement
(whether or not such variation is agreed to by the Purchaser's Guarantor) or by
any forbearance, neglect or delay in seeking performance of the obligations
hereby imposed or any granting of time for such performance.



32.2
If and whenever the Purchaser (or relevant member of the Purchaser's Group)
defaults for any reason whatsoever in the performance of any Assurance given or
expressed to be given in or pursuant to the terms of any Guaranteed Agreement
the Purchaser's Guarantor shall forthwith upon demand unconditionally perform
(or procure performance of) and/or satisfy (or procure satisfaction of) the
relevant Assurance so that the same benefits shall be conferred on each of the
Unilever Parents or the relevant one of them as would have been received if such
Assurance had been duly performed and/or satisfied by the Purchaser (or relevant
member of the Purchaser's Group).



32.3
This guarantee is to be a continuing guarantee and accordingly is to remain in
force until all the Assurances of the Purchaser (or relevant member of the
Purchaser's Group) referred to in Clause 32.1 above shall have been performed
and/or satisfied regardless of the legality, validity or enforceability of any
provisions of any Guaranteed Agreement and notwithstanding the winding up,
liquidation, dissolution or other incapacity of the Purchaser (or relevant
member of the Purchaser's Group) or any change in the status, control or
ownership of the Purchaser (or relevant member of the Purchaser's Group). This
guarantee is in addition to and without limiting and not in limitation of or
substitution for any rights or security which either of the Unilever Parents may
now or hereafter have or hold for the performance and observance of the
Assurance of the Purchaser (or relevant member of the Purchaser's Group) given
in or pursuant to any Guaranteed Agreement.



32.4
As a separate and independent stipulation, the Purchaser's Guarantor agrees that
any Assurance expressed to be given by the Purchaser or relevant member of the
Purchaser's Group (including, without limitation, any moneys expressed to be
payable in respect of any Guaranteed Agreement) which may not be enforceable
against or recoverable from the Purchaser (or relevant member of the Purchaser's
Group) by reason of any legal limitation, disability or incapacity on or of the
relevant Purchaser or any fact or circumstance (other than any limitation
imposed by such Guaranteed Agreement) shall nevertheless be enforceable against
the Purchaser's Guarantor as though the same had been incurred by the
Purchaser's Guarantor and the Purchaser's Guarantor was the sole or principal
obligor in respect thereof and/or shall be performed or paid by the Purchaser's
Guarantor on demand.


 
64

--------------------------------------------------------------------------------

 

32.5
All sums payable by the Purchaser's Guarantor to either of the Unilever Parents
or to any member of the Unilever Group under this Clause 32 shall be paid free
and clear of all deductions or withholdings whatsoever, save only as may be
required by law, and the provisions of Clauses 33 shall apply mutatis mutandis
to any payment made by the Purchaser's Guarantor as contemplated by this
Agreement but with any modifications required to give effect to this Clause
32.5.



32.6
If any sum paid by the Purchasers' Guarantor to either of the Unilever Parents
or to any member of the Unilever Group under this Clause 32 gives rise to a
liability to Tax in the hands of the relevant Unilever Parent or any member of
the Unilever Group in an amount which is greater than the liability to Tax that
would have arisen in the hands of the relevant Unilever Parent if the Purchaser
(or relevant member of the Purchaser's Group) had discharged in full the amount
which has given rise to the payment by the Purchasers' Guarantor (the “Original
Obligation”), then the Purchasers' Guarantor will pay to the relevant Unilever
Parent or relevant member of the Unilever Group, in addition to its other
obligations under this Clause, such amount as leaves the relevant Unilever
Parent or relevant member of the Unilever Group in the same after Tax position
as that in which it would have been if the relevant Purchaser had discharged the
Original Obligation in full.



33.
PAYMENTS



33.1
Except to the extent otherwise set out in this Agreement, any payment to be made
by any party (whether paid on its own behalf or on behalf of the Share Sellers,
a Business Seller or a Designated Purchaser, as the case may be), in each case a
“Payer”, under this Agreement to another party (whether to be received on its
own behalf or on behalf of the Share Sellers, a Business Seller or a Designated
Purchaser, as the case may be), in each case a “Recipient”, shall be made in
full without any set-off, restriction or condition (whether for or on account of
any counterclaim or otherwise) and without, and free and clear of, any deduction
or withholding whatsoever (save only as required by law).



33.2
If any deductions or withholdings are required by the law of the jurisdiction of
which a Payer is resident or from which it makes a payment under this Agreement
to be made from any payment under this Agreement (other than any such deductions
or withholdings required to be made as a result of the failure of a Recipient
that would otherwise be entitled to an exemption from or reduction of such
deductions or withholdings to complete any procedural formalities establishing
such Recipient’s entitlement thereto), the Payer shall also be obliged to pay to
the Recipient such sum as will, after such deductions or withholdings have been
made, leave the Recipient with the same amount as it would have been entitled to
receive in the absence of any such requirement to make such deduction or
withholding (or any deduction or withholding from that further sum due).



33.3
This sub-Clause applies if a Payer makes a payment under Clause 32.5 or Clause
33.2 above (a "Tax Payment") in favour of a Recipient. In this case, the
Unilever Parents and the Purchaser shall procure that:



 
(A)
the Recipient notifies the Payer if the Recipient obtains a refund of Tax or
obtains and uses a credit against Tax on its overall net income (a "Tax Credit")
which the Recipient is able to identify as attributable to that Tax Payment or
the deduction or withholding to which it relates;


 
65

--------------------------------------------------------------------------------

 

 
(B)
the Recipient reimburses to the Payer the amount determined by the Recipient to
be the proportion of the refund of Tax or Tax Credit that, if it is paid back to
the Payer, will leave the Recipient (after that reimbursement) in no better or
worse position in respect of its Tax liabilities than it would have been in if
no Tax Payment had been required; provided that there will only be an obligation
under this paragraph to the extent the Recipient can make the reimbursement
without there being, in the opinion of the Recipient, any adverse consequences
to the Recipient (other than the reimbursement itself); and



 
(C)
the Recipient is under no obligation by virtue of this sub-Clause 33.3 to
disclose any information regarding its Tax affairs and computations. This
sub-Clause 33.3 does not affect the right of the Recipient to arrange its Tax
affairs as it thinks fit.



33.4
If a Payer is required to make an increased payment under Clause 33.2 in
circumstances where if that payment were made to either another member of the
Purchaser’s Group, a Target Company or the Unilever Group (in each case
incorporated and resident in the jurisdiction in which the relevant tax
liability arose), either no payment or a smaller payment would be required to be
made under this Agreement, the Payer shall, if it obtains the prior written
consent of the Recipient (not, taking into account all the circumstances, to be
unreasonably withheld), be permitted to pay such sum (if any) to either that
Target Company or that other member of the Purchaser’s Group or the Unilever
Group, as applicable.



33.5
The Unilever Parents (on behalf of itself, the Business Sellers, Share Sellers
and all other members of the Unilever Group) and the Purchaser (on behalf of
itself, the Designated Purchasers and all other members of the Purchaser’s
Group) shall use all reasonable endeavours to evaluate before Completion whether
any withholdings or deductions on account of Tax may be required by law to be
made from any payments made under the Transitional Services Agreement, the
Supply Agreement and the Sale of Products Agreement. If such withholdings and
deductions may be required to be made, the parties shall use all reasonable
endeavours to restructure the transactions set out in the Transitional Services
Agreement, the Supply Agreement and the Sale of Products Agreement so that no,
or reduced, withholdings or deductions would have to be made, provided that such
restructuring would not prejudice the interests of any member of either the
Unilever Group or the Purchaser’s Group.



34.
EFFECT OF COMPLETION



Save as otherwise provided herein, any provision of this Agreement or of any
other document referred to herein which is capable of being performed after but
which has not been performed at or before Completion and all Warranties
contained in or entered into pursuant to this Agreement shall (subject to
Schedule 3) remain in full force and effect notwithstanding Completion.


35.
JOINT AND SEVERAL LIABILITY AND CAPACITY OF THE UNILEVER PARENTS AND THE
PURCHASER



35.1
The obligations of the Unilever Parents under this Agreement are joint and
several.


 
66

--------------------------------------------------------------------------------

 

35.2
If any liability of one of the Unilever Parents is, or becomes, illegal, invalid
or unenforceable in any respect, that shall not affect or impair the liabilities
of the other of the Unilever Parents under this Agreement.



35.3
Save as expressly provided in this Agreement, any obligation of the Unilever
Parents under this Agreement to take any action shall be satisfied by any member
of the Unilever Group taking such action. Any right of the Unilever Parents
under this Agreement may be exercised by either of them.



35.4
The undertakings given by the Purchaser to, and agreements made by the Purchaser
with, the Unilever Parents in this Agreement are given and made to and with the
Unilever Parents for themselves and as trustees for the Share Sellers or the
relevant Business Seller.



35.5
The undertakings given by the Unilever Parents to, and agreements made by the
Unilever Parents with, the Purchaser in this Agreement are given and made to and
with the Purchaser for itself and as trustee for the relevant Designated
Purchaser.



36.
REMEDIES, WAIVERS AND INDEMNIFICATION



36.1
No delay or omission on the part of any party to this Agreement in exercising
any right, power or remedy provided by law or under this Agreement or any other
documents referred to in it shall impair such right, power or remedy or operate
as a waiver thereof or preclude its exercise at any subsequent time.



36.2
The single or partial exercise of any right, power or remedy provided under this
Agreement or any document referred to in it shall not preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.



36.3
The rights and remedies of each party under or pursuant to this Agreement are
cumulative, may be exercised as often as such party considers appropriate and
are in addition to its rights and remedies under general law.



36.4
Upon any person (the "Indemnified Person") becoming aware of any assessment,
claim, action or demand of a third party (a "Third Party Claim") against it
which gives rise to any claim for indemnification under this Agreement (not
including, for the avoidance of doubt, the Tax Covenant), the Indemnified Person
shall:



 
(A)
as soon as practicable notify the person from whom indemnification is sought
(the "Indemnifying Party") by written notice as soon as it appears to the
Indemnified Person that any Third Party Claim received by or coming to the
notice of the Indemnified Person may result in a claim for indemnification;



 
(B)
subject to the Indemnifying Party indemnifying the Indemnified Person against
any liability, cost, damage or expense which may be incurred thereby, take such
action and give such information and access to personnel, premises, chattels,
documents and records to the Indemnifying Party and their professional advisers
as the Indemnifying Party may reasonably request and the Indemnifying Party
shall be entitled to require any relevant company (being a member of the
Purchaser's Group where the Indemnified Person is a member of the Purchaser's
Group or a member of the Unilever Group where the Indemnified Person is a member
of the Unilever Group) to take such action and give such reasonable information
and assistance in order to avoid, dispute, resist, mitigate, settle, compromise,
defend or appeal any claim in respect thereof or adjudication with respect
thereto;



 
67

--------------------------------------------------------------------------------

 
 
 
(C)
allow the Indemnifying Party to take the sole conduct of such actions as the
Indemnifying Party may reasonably deem appropriate in connection with any such
assessment or claim in the name of the Indemnified Person or any such relevant
company referred to above and in that connection the Indemnified Person shall
give or cause to be given to the Indemnifying Party all such assistance as it
may reasonably require in avoiding, disputing, resisting, settling,
compromising, defending or appealing any such claim and shall instruct such
legal or other professional advisors as the Indemnifying Party may nominate to
act on behalf of the Indemnified Person or any relevant company, as appropriate,
but to act in accordance with the Indemnifying Party's instructions PROVIDED
THAT the Indemnified Person shall not be required to commence any legal
proceedings where either:



 
(i)
the Indemnified Person has validly assigned all of its rights in relation to the
relevant claim to the Indemnifying Party in a manner which entitles the
Indemnifying Party to the same benefits in respect of such rights as the
Indemnified Person had; or



 
(ii)
where Clause 36.4(C)(i) does not apply, the Indemnifying Party has not notified
the relevant party against whom such proceedings are brought that such
proceedings are being brought at the instruction of the Indemnifying Party;



 
(D)
be entitled to participate in the defence of any Third Party Claim and to employ
separate counsel to represent it at its own expense PROVIDED THAT the
Indemnifying Party shall control the defence of the Third Party Claim;



 
(E)
make no admission of liability, agreement, settlement or compromise with any
third party in relation to any such claim or adjudication without the prior
written consent of the Indemnifying Party (such consent not to be unreasonably
withheld or delayed); and



 
(F)
take all reasonable action to mitigate any loss suffered by it in respect of
which a claim could be made for indemnification.



36.5
The Indemnifying Party shall be entitled at any stage and in its absolute
discretion to settle any such Third Party Claim after giving reasonable advance
written notice to the Indemnified Person and provided that the Indemnified Party
is discharged in full of its liabilities under such Third Party Claim (for the
avoidance of doubt, this Clause 36.5 shall not apply with respect to any claim
under the Tax Covenant).



36.6
Notwithstanding the foregoing, the Indemnifying Party shall not be entitled to
assume the defence of any Third Party Claim (and shall be liable for the
reasonable costs and expenses (including legal expenses) incurred by the
Indemnified Person in defending such Third Party Claim) if the Third Party Claim
seeks any relief other than damages (including any orders, injunctions or other
equitable relief) against the Indemnified Person which the Indemnified Person
reasonably determines cannot be separated from any related claim for damages. If
such claim for other relief can be separated from the claim for damages, the
Indemnifying Party shall be entitled to assume the defence of the claim for
damages (for the avoidance of doubt, this Clause 36.5 shall not apply with
respect to any claim under the Tax Covenant).



36.7
If any Indemnified Person has a claim for indemnification against any
Indemnifying Party under this Agreement (not including, for the avoidance of
doubt, the Tax Covenant) which does not involve a Third Party Claim being
brought or alleged against such Indemnified Person, the Indemnified Person may
give notice of such claim to the Indemnifying Party. The failure by any
Indemnified Person so to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which it may have to such Indemnified
Person. If the Indemnifying Party does not notify the Indemnified Person within
30 Business Days following its receipt of such notice that the Indemnifying
Party disputes its liability to the Indemnified Person under this Agreement (not
including, for the avoidance of doubt, the Tax Covenant) such claim specified by
the Indemnified Person in such notice shall be conclusively deemed a liability
of the Indemnifying Party under this Agreement (not including, for the avoidance
of doubt, the Tax Covenant) and the Indemnifying Party shall pay the amount of
such liability to the Indemnified Person on demand or, in the case of any notice
in which the amount of the claim (or any portion thereof) is estimated, on such
later date when the amount of such claim (or such portion thereof) becomes
finally determined. If the Indemnifying Party has disputed its liability with
respect to such claim within the time period specified in this sub Clause, the
Indemnifying Party and the Indemnified Person shall proceed in good faith to
negotiate a resolution of such dispute.



 
68

--------------------------------------------------------------------------------

 


37.
NO ASSIGNMENT



37.1
Obligations under this Agreement shall not be assignable.



37.2
Subject to Clauses 37.3 and 37.4 below, the benefits of this Agreement shall not
be assignable except that any party may, upon giving written notice to the
others, assign the benefit of this Agreement to a member of the Unilever Group
or the Purchaser’s Group, as the case may be, (a "Permitted Assignee") provided
that such assignment shall be without cost to, and shall not result in any
increased liability, or any reduction in the rights, of, any of the other
parties and further provided that if such Permitted Assignee shall subsequently
cease to be a member of the Purchaser's Group or the Unilever Group, as the case
may be, the original assigning party shall procure that prior to the Permitted
Assignee ceasing to be a member of the Purchaser's Group or the Unilever Group,
as the case may be, it shall assign so much of the benefit of this Agreement as
has been assigned to it to the party by whom such rights were originally
assigned or (upon giving further written notice to the other parties) to another
member of the Purchaser's Group or the Unilever Group, as the case may be. Any
purported assignment in contravention of this Clause shall be void.



37.3
Without prejudice to the provisions of Clause 37.2 above, the parties hereby
agree that where the Purchaser assigns the benefit of this Agreement in whole or
in part to any other person, the rights of all members of the Unilever Group
under this Agreement against the Purchaser's Group shall be no less than such
rights would have been had the assignment not occurred and the liabilities of
all members of the Unilever Group under this Agreement to the Purchaser's Group
shall be no greater than such liabilities would have been had the assignment not
occurred.



37.4
Without prejudice to the provisions of Clause 37.2, the parties hereby agree
that where the Unilever Parents assign the benefit of this Agreement in whole or
in part to any other person, the rights of all members of the Purchaser's Group
under this Agreement against the Unilever Group shall be no less than such
rights would have been had the assignment not occurred and the liabilities of
all members of the Purchaser’s Group under this Agreement to the Unilever Group
shall be no greater than such liabilities would have been had the assignment not
occurred.



38.
FURTHER ASSURANCE



38.1
In addition to the obligations set out in Clause 10, without prejudice to any
restriction or limitation on the extent of any party's obligations under this
Agreement and except in relation to Business IPR and Dutch Transfer IPR, each of
the parties shall from time to time, so far as each is reasonably able, do or
procure the doing of all such acts and/or execute or procure the execution of
all such documents in a form reasonably satisfactory to the party concerned as
they may reasonably consider necessary to transfer the Business Assets and/or
the Shares to the Purchaser or effect the assumption of the Assumed Business
Liabilities or otherwise to give any party the full benefit of this Agreement.



 
69

--------------------------------------------------------------------------------

 


38.2
The Unilever Parents undertake that after Completion and at the request of the
Purchaser they will execute or procure the execution of all such documents as
may reasonably be necessary to secure the vesting in the Purchaser or a member
of the Purchaser's Group of the Business IPR and Dutch Transfer IPR, and provide
reasonable assistance to the Purchaser to secure the vesting of such Business
IPR and Dutch Transfer IPR, provided that the Purchaser undertakes to the
Unilever Parents that it will be responsible for:



 
(i)
handling and managing all aspects of the process of recording (or applying to
record) at the appropriate intellectual property registries or offices the
change in ownership of the Business IPR and Dutch Transfer IPR (including (but
not limited to) the preparation of all documents required for this purpose);



 
(ii)
all costs reasonably and properly incurred by the Unilever Parents in complying
with its obligations in this Clause 38.2; and



 
(iii)
all other costs and expenses in respect of such vesting, including (but not
limited to) the costs of effecting and recording the Business Intellectual
Property Assignments at the appropriate intellectual property registries or
offices (including, but not limited to, the costs of notarising or legalising
the Business Intellectual Property Assignments for such purpose).



38.3
The Purchaser undertakes that after Completion and at the request of the
Unilever Parents, it will do or procure the doing of all such acts and/or
execute or procure the execution of all such documents as may reasonably be
necessary to secure the vesting in the Unilever Parents or a member of the
Unilever Group of any asset the subject of Clause 29.11 or 29.12 or any asset
that is to be transferred to the Unilever Parents or a member of the Unilever
Group as part of the Pre-Sale Reorganisation.



38.4
The Unilever Parents undertake to use reasonable endeavours to file applications
to record the change of title to the applicable Business IPR and Dutch Transfer
IPR to the Unilever Group with relevant trade mark offices prior to Completion.



39.
ENTIRE AGREEMENT



39.1
This Agreement, the Disclosure Letter, the Tax Covenant, the Transitional
Services Agreement, the Supply Agreement and the Sale of Products Agreements and
any other documents entered into pursuant to this Agreement (the "Transaction
Documents") constitute the whole and only agreement between the parties relating
to the sale and purchase of the Business Assets and the Shares and, except to
the extent expressly repeated in any of the Transaction Documents, any prior
drafts, agreements, undertakings, representations, warranties and arrangements
of any nature whatsoever, whether or not in writing, relating thereto are
superseded and extinguished.



 
70

--------------------------------------------------------------------------------

 


39.2
The Purchaser acknowledges and agrees (for itself and on behalf of each other
member of the Purchaser's Group) with the Unilever Parents (on behalf of
themselves and each other member of the Unilever Group) that:



 
(A)
it does not rely on and has not been induced to enter into any of the
Transaction Documents on the basis of any Assurance (express or implied) made or
given by or on behalf of any member of the Unilever Group or any of their
respective directors, officers, employees or advisers other than those expressly
set out in the Transaction Documents or, to the extent that it has been, it has
(in the absence of fraud) no rights or remedies in relation thereto and shall
make no claim in relation thereto or against such parties;



 
(B)
no member of the Unilever Group, or any of their respective directors, officers,
employees or advisers, has given or made any Assurance other than those
expressly set out in the Transaction Documents or, to the extent that they have,
the Purchaser hereby (for itself and on behalf of each other member of the
Purchaser's Group) unconditionally and irrevocably waives (in the absence of
fraud) any claim which it might otherwise have had in relation thereto; and



 
(C)
any warranty or other rights which may be implied by law in any jurisdiction in
relation to the sale of the Business Assets or the Shares in such jurisdiction
shall be excluded or, if incapable of exclusion, irrevocably waived and the
Purchaser (on behalf of itself and/or the relevant Designated Purchaser) agrees
to indemnify the relevant Business Seller in respect of any liabilities, costs,
claims and expenses arising or incurred by any member of the Unilever Group as a
result of claims under any such implied warranties or other rights by the
Purchaser or any other member of the Purchaser's Group or their respective
successors in title (including, without limitation, any provider of finance to
the Purchaser).



39.3
This Agreement may only be varied by a document signed by each of the parties
and expressed to be a variation to this Agreement. For this purpose, a variation
to this Agreement shall include any addition, deletion, supplement or
replacement, howsoever effected.



39.4
To the extent that any provision of any agreement entered into for the purposes
of transferring Business Assets located in a particular jurisdiction or country
is inconsistent with any provision of this Agreement, the provision of this
Agreement shall prevail.



39.5
Without prejudice to the foregoing, the Purchaser agrees that it shall not, and
shall procure that no member of the Purchaser's Group shall, bring any claim
against the Unilever Parents or any member of the Unilever Group under any
agreement (other than the Principal Transaction Documents) entered into for the
purposes of transferring any Business Asset and/or the Shares or under any
agreement (other than the Principal Transaction Documents) which relate to the
subject matter of the Principal Transaction Documents (each an "Ancillary
Agreement").



39.6
If the Purchaser breaches its obligation under Clause 39.5 such that any member
of the Unilever Group incurs any liability under any Ancillary Agreement, the
Purchaser (on behalf of itself and/or the relevant Designated Purchaser) shall
indemnify the relevant Business Seller and/or Share Seller against all liability
incurred by the Unilever Parents and/or relevant members of the Unilever Group
as a result of such breach, including the difference between:



 
71

--------------------------------------------------------------------------------

 


 
(A)
the aggregate amount recovered by the Purchaser or relevant member of the
Purchaser's Group in respect of a claim under any Ancillary Agreement and the
relevant Principal Transaction Documents; and



 
(B)
the amount that the Purchaser or relevant member of the Purchaser's Group would
have recovered if the Purchaser had complied with its obligation under Clause
39.5 and brought a claim or claims under the relevant Principal Transaction
Documents (taking account of the limitations of liability set out in such
agreements and the relevant principles of English law).



39.7
If any member of the Unilever Group incurs any liability under any Ancillary
Agreement in respect of a claim or matter (an "Ancillary Agreement Liability")
and such a liability would not have been incurred under the relevant Principal
Transaction Documents in respect of the same claim or matter (taking account of
the limitations of liability set out in such agreements and the relevant
principles of English law), then the Purchaser shall (on behalf of itself and/or
the relevant Designated Purchaser) indemnify the Unilever Parents (on behalf of
themselves and the relevant Business Seller and/or Share Seller) for the amount
of such Ancillary Agreement Liability.



40.
NOTICES



40.1
Any notice or other communication given or made under or in connection with the
matters contemplated by this Agreement shall be in writing and delivered
personally, by registered post, using an internationally recognised courier
company or by fax.



40.2
Any such notice or other communication shall be addressed as provided in Clause
40.3 and, if so addressed, shall be deemed to have been duly given or made as
follows:



 
(A)
if sent by personal delivery, registered post or using an internationally
recognised courier company, upon delivery at the address of the relevant party;



 
(B)
if sent by facsimile, at the time of transmission;



PROVIDED THAT if, in accordance with the above provisions, any such notice or
other communication would otherwise be deemed to be given or made outside
Working Hours, such notice or other communication shall be deemed to be given or
made at the start of Working Hours on the next Business Day.


40.3
The relevant addressee, address and facsimile number of each party for the
purposes of this Agreement, subject to Clause 40.4, are:



Name of party
 
Address
 
Facsimile number
         
Unilever N.V.
 
Weena 455,
3013 AL Rotterdam,
The Netherlands
 
+31 10 217 4287
         
For the attention of:
 
Chief Legal Officer
             
Unilever PLC
 
Unilever House,
Blackfriars,
London
EC4P 4BQ,
United Kingdom
 
+44 20 7822 6536



 
72

--------------------------------------------------------------------------------

 


For the attention of:
 
Chief Legal Officer
             
Purchaser
 
Colgate-Palmolive Europe
Sarl
13-15 Cours de Rive,
Geneva, 1024, Switzerland
             
For the attention of:
 
Peter Graylin
 
+44 22 722 0707
         
With a copy to:
 
Wachtell, Lipton, Rosen
and Katz,
51 West 52nd St., New York
NY 10019
Attention: Joshua R.
Cammaker
 
+212 403 2331
         
Purchaser's Guarantor
 
Colgate-Palmolive
Company
300 Park Avenue, New
York, NY 10022
             
For the attention of:
 
Mr. Andrew D. Hendry
Senior Vice President,
General Counsel and
Secretary
 
+212 310 3754
         
With a copy to:
 
Wachtell, Lipton, Rosen
and Katz,
51 West 52nd St., New York
NY 10019
Attention: Joshua R.
Cammaker
 
+212 403 2311



Where a notice is to be given to the Unilever Parents under this Agreement it
shall be sufficient for it to be given to either of the Unilever Parents. Where
a notice is to be given by the Unilever Parents under this Agreement it shall be
sufficient for it to be given by either of the Unilever Parents.


40.4
A party may notify the other parties to this Agreement of a change to its name,
relevant addressee, address or facsimile number for the purposes of Clause 40.3
PROVIDED THAT such notification shall only be effective on:



 
(A)
the date specified in the notification as the date on which the change is to
take place; or



 
(B)
if no date is specified or the date specified is less than five Business Days
after the date on which notice is given, the date falling five Business Days
after notice of any such change has been given.



40.5
For the avoidance of doubt, the parties agree that the provisions of this Clause
shall not apply in relation to the service of any writ, summons, order, judgment
or other document relating to or in connection with any Proceedings.



 
73

--------------------------------------------------------------------------------

 


41.
ANNOUNCEMENTS



41.1
Subject to Clause 41.2, no announcement concerning the sale or purchase of the
Business Assets and/or the Shares or any connected matter (other than the Press
Announcements and any other announcements consistent therewith), shall be made
by any party without the prior written approval of the others, such approval not
to be unreasonably withheld or delayed.



41.2
Any party may make an announcement concerning the sale or purchase of the
Business Assets and/or the Shares or any ancillary matter if required by:



 
(A)
the law of any relevant jurisdiction;



 
(B)
any securities exchange or regulatory or governmental body to which any party is
subject or submits, wherever situated (including, without limitation, London
Stock Exchange plc and Euronext Amsterdam), whether or not the requirement has
the force of law,



in which case the party concerned shall take all such steps as may be reasonable
and practicable in the circumstances to consult with the other party in relation
to the contents of such announcement before making such announcement and
PROVIDED THAT any such announcement shall be made only after notice to the other
party.


41.3
The restrictions contained in this Clause shall continue to apply after the
termination of this Agreement without limit in time.



42.
CONFIDENTIALITY



42.1
Subject to Clauses 42.2, 42.3 and 42.4 and Clause 38:



 
(A)
each party shall treat as strictly confidential all information received or
obtained as a result of entering into or performing this Agreement which relates
to:



 
(i)
the provisions or the subject matter of this Agreement or any document referred
to herein; or



 
(ii)
the negotiations relating to this Agreement or any document referred to herein
or any document or information disclosed pursuant to Clause 4.4;



 
(B)
the Purchaser shall treat, and shall procure that each other member of the
Purchaser's Group treats as strictly confidential all information received or
obtained in relation to any Retained Business of the Unilever Group; and



 
(C)
the Unilever Parents shall treat, and shall procure that each other member of
the Unilever Group treats as strictly confidential all information which it has
retained in relation to the Sanex Perimeter after Completion or has obtained in
relation to the Purchaser's Group as a result of the negotiation and entering
into of this Agreement.



42.2
Any party may disclose information which would otherwise be confidential if and
to the extent:



 
(A)
that the information is in the public domain other than as a result of the
breach or default of that party but only after it comes into the public domain;



 
74

--------------------------------------------------------------------------------

 


 
(B)
required by the law of any relevant jurisdiction or for the purpose of any
judicial proceedings;



 
(C)
required by any securities exchange or regulatory or governmental body to which
any party is subject or submits, wherever situated (including, without
limitation, the European Commission, London Stock Exchange plc, the Euronext
Amsterdam or any Tax Authority), whether or not the requirement for disclosure
of such information has the force of law;



 
(D)
required by a Tax Authority;



 
(E)
that the information is disclosed on a strictly confidential basis to the
professional advisers, auditors and bankers of such party PROVIDED THAT such
party shall be liable for any failure by its professional advisers, auditors and
bankers to keep such information strictly confidential;



 
(F)
that the other parties have given prior written approval to the disclosure, such
approval not to be unreasonably withheld or delayed;



 
(G)
it does so to a member of the Unilever Group (in the case of the Unilever
Parents) or to a member of the Purchaser's Group (in the case of the Purchaser)
which accepts restrictions in the terms of this Clause; or



 
(H)
required to enable that party to enforce its rights under this Agreement,



PROVIDED THAT any such information disclosed pursuant to Clause 42.2(B) or
Clause 42.2(C) shall be disclosed (where reasonably practicable) only after
notice to the other party.


42.3
The restrictions contained in this Clause shall continue to apply after the
termination of this Agreement for any reason whatsoever without limit in time.



42.4
The confidentiality agreement dated 14 December 2010 between the Unilever
Parents and the Purchaser is hereby terminated with effect from the date of this
Agreement without prejudice to rights and liabilities of the parties which have
accrued thereunder prior to such date.



43.
COSTS AND EXPENSES



43.1
Save as otherwise stated in any other provision of this Agreement, each party
shall pay its own costs and expenses in relation to the negotiations leading up
to the sale of the Business Assets and the Shares and to the preparation,
execution and carrying into effect of this Agreement and all other documents
referred to in it.



43.2
Without prejudice to Clause 43.1 and except in relation to VAT (to which Clause
19 and Schedule 10 shall apply), all notarial fees, and stamp, transfer,
registration, sales (including stamp duty, stamp duty land tax, stamp duty
reserve tax and local sales taxes) and other similar taxes, duties and charges
(“Transfer Taxes”) payable or assessed in connection with, or as a result of,
the sale or purchase of the Business Assets and the Shares under this Agreement,
together with any interest and/or penalties with respect thereto, shall be paid
by the Purchaser (whether on behalf of itself or the Designated Purchasers). The
Unilever Parents and the Purchaser each agree to take reasonable steps (as
requested and the expense of the party who so requests) to timely sign and
deliver (or to cause to be timely signed and delivered) such certificates or
forms as may be necessary or appropriate and otherwise to cooperate to establish
any available exemption from (or otherwise reduce) such Transfer Taxes.



 
75

--------------------------------------------------------------------------------

 


44.
COUNTERPARTS



44.1
This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart.



44.2
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.



45.
INVALIDITY



If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:


 
(A)
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or



 
(B)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.



46.
THIRD PARTY RIGHTS



46.1
Save as contemplated by Clauses 46.2 and 46.3 the parties to this Agreement do
not intend that any term of this Agreement should be enforceable, by virtue of
the Contracts (Rights of Third Parties) Act 1999, by any person who is not a
party to this Agreement.



46.2
Certain Clauses in this Agreement confer a benefit on a member of the Unilever
Group or, as the case may be, member of the Purchaser's Group (together, "Group
Third Parties") and such Clauses are intended to be enforceable by each such
Group Third Party by virtue of the Contracts (Rights of Third Parties) Act 1999.



46.3
The provisions of Clause 23.7, Clause 25.1 and Clause 30.3 confer a benefit on
and are intended to be enforceable by each such person by virtue of the
Contracts (Rights of Third Parties) Act 1999.



46.4
This Agreement may be amended or varied in any way and at any time by the
parties to this Agreement without the consent of any person referred to in
Clause 46.2 and 46.3.



47.
GROUP COMPANY OBLIGATIONS



47.1
The Purchaser shall procure that any obligation which is expressed under this
Agreement or any other Transaction Document to be an obligation of any member of
the Purchaser's Group be performed.



47.2
The Purchaser hereby guarantees each liability of each member of the Purchaser's
Group under this Agreement (including, without limitation, any liability to pay
money) which the Purchaser agrees under the terms of this Agreement or any
Transaction Document to discharge on behalf of that member of the Purchaser's
Group.



47.3
If any sum paid by the Purchaser under sub-Clause 47.2 gives rise to a liability
to Tax in the hands of the recipient in an amount which is greater than the
liability to Tax that would have arisen in the hands of such recipient if the
person with the primary liability (the “Primary Obligor”) to discharge the
relevant amount had discharged in full the amount which has given rise to the
payment by the Purchaser under sub-Clause 47.2 (the “Original Obligation”), then
the Purchaser will pay to such recipient, in addition to its other obligations
under this Clause, such amount as leaves such recipient in the same after Tax
position as that in which it would have been if the Primary Obligor had
discharged the Original Obligation in full.



 
76

--------------------------------------------------------------------------------

 


47.4
The Unilever Parents shall procure that any obligation which is expressed under
this Agreement or any Transaction Document to be an obligation of any member of
the Unilever Group be performed.



47.5
The Unilever Parents hereby guarantee each liability of each member of the
Unilever Group under this Agreement or any Transaction Document (including,
without limitation, any liability to pay money) which the Unilever Parents agree
under the terms of this Agreement to discharge on behalf of that member of the
Unilever Group.



47.6
If any sum paid by the Unilever Parents under sub-Clause 47.5 gives rise to a
liability to Tax in the hands of the recipient in an amount which is greater
than the liability to Tax that would have arisen in the hands of such recipient
if the person with the primary liability (the “Primary Obligor”) to discharge
the relevant amount had discharged in full the amount which has given rise to
the payment by the Unilever Parents under sub-Clause 47.5 (the “Original
Obligation”), then the Unilever Parents will pay to such recipient, in addition
to its other obligations under this Clause, such amount as leaves such recipient
in the same after Tax position as that in which it would have been if the
Primary Obligor had discharged the Original Obligation in full.



48.
GOVERNING LAW



This Agreement is governed by, and shall be construed in accordance with,
English law.


49.
JURISDICTION



Each of the parties to this Agreement irrevocably agrees that the courts of
England and Wales are to have exclusive jurisdiction to settle any disputes
(including claims for set-off and counterclaims) which may arise out of or in
connection with the creation, validity, effect, interpretation or performance
of, or the legal relationships created by this Agreement and that accordingly
any Proceedings shall be brought in such courts.


50.
AGENTS FOR SERVICE OF PROCESS



50.1
Each of Unilever N.V. and the Purchaser and the Purchaser's Guarantor hereby
appoints the agent set against its name below to be its agent for the receipt of
service of process in England and agrees that any Service Document may be
effectively served on it in connection with Proceedings in England and Wales by
service on its agent:

 
Name of Party
 
Agent
     
Unilever N.V.
 
Unilever PLC
Unilever House
Blackfriars
London
EC4P 4BQ
United Kingdom



 
77

--------------------------------------------------------------------------------

 
 
Attention:
 
Chief Legal Officer
     
Colgate-Palmolive Europe Sarl
 
Ashurst
Broadwalk House
5 Appold St., London EC2A 2HA United Kingdom
     
Colgate-Palmolive Company
 
Ashurst
Broadwalk House
5 Appold St., London EC2A 2HA United Kingdom



The agent for the receipt of service of process of a party is referred to in
this Clause as that party's "Process Agent".


50.2
Any Service Document shall be deemed to have been duly served on a party if
marked for the attention of that party's Process Agent at the address above or
such other address within England or Wales as may be notified to the party
wishing to serve the document and:



 
(A)
left at the specified address; or



 
(B)
sent to the specified address by first class post or air mail.



In the case of (i), the Service Document shall be deemed to have been duly
served when it is left. In the case of (ii), the Service Document shall be
deemed to have been served two clear Business Days after the date of posting.


50.3
If a Process Agent at any time ceases for any reason to act as such, the party
for whom that Process Agent acted shall appoint a replacement Process Agent
having an address for service in England or Wales and shall notify the other
parties of the name and address of the replacement Process Agent. Failing such
appointment and notification, any other party shall be entitled by notice to the
relevant party to appoint a replacement Process Agent to act on the relevant
party's behalf. The provisions of this Clause applying to service on a Process
Agent apply equally to service on a replacement Process Agent.



50.4
A copy of any Service Document served on a Process Agent shall be sent by post
to the appointor of the Process Agent. Failure or delay in so doing shall not
prejudice the effectiveness of service of the Service Document.



51.
LANGUAGE



51.1
Each notice, demand, request, statement, instrument, certificate, or other
communication given, delivered or made by any party to any other party under or
in connection with this Agreement shall be:



 
(A)
in English; or



 
(B)
if not in English, accompanied by an English translation made by a translator,
and certified by such translator to be accurate.



51.2
The receiving party shall be entitled to assume the accuracy of and rely upon
any English translation of any document provided pursuant to sub-Clause 51.1(B).



IN WITNESS whereof the parties have entered into this Agreement the day and year
first before written.


 
78

--------------------------------------------------------------------------------

 


Schedule 1
(Completion Arrangements)


1.
GENERAL



 
(A)
Unilever Parents' obligations



At Completion the Unilever Parents shall deliver to the Purchaser:


 
(i)
a copy of the minutes of a duly held meeting of the directors of each of the
Unilever Parents (or of a duly constituted committee thereof) authorising the
execution of and the performance by the relevant Unilever Parent of this
Agreement and of the other documents specified in this Schedule to be executed
at Completion to which the relevant Unilever Parent is a party and, in the case
where such execution is authorised by a committee of the board of directors of
the relevant Unilever Parent, a copy of the minutes of a duly held meeting of
the directors constituting such committee or the relevant extract thereof;



 
(ii)
original counterparts of the Business Intellectual Property Assignments duly
executed by the Unilever Parents and/or the relevant members of the Unilever
Group;



 
(iii)
an original counterpart of the Tax Covenant, duly executed by or on behalf of
the Unilever Parents; and



 
(iv)
an original counterpart of the Transitional Services Agreement, the Supply
Agreement and the Sale of Products Agreements duly executed on behalf of each of
the Unilever Parents and/or the relevant members of the Unilever Group.



 
(B)
Purchaser's obligations



At Completion the Purchaser shall deliver to the Unilever Parents:


 
(i)
a copy of the resolution or resolutions adopted at a duly held meeting of the
board of directors of the Purchaser and the Purchaser's Guarantor (in each case,
or of a duly constituted committee thereof) authorising the execution of and the
performance by the Purchaser and the Purchaser's Guarantor of this Agreement and
the Purchaser's Completion Documents and, in the case where such execution is
authorised by a committee of the board of directors of the Purchaser or the
Purchaser's Guarantor, a copy of the minutes of a duly held meeting of the
directors constituting such committee or the relevant extract thereof;



 
(ii)
original counterparts of the Business Intellectual Property Assignments duly
executed by the Purchaser and/or the relevant members of the Purchaser's Group;



 
(iv)
an original counterpart of the Tax Covenant, duly executed by or on behalf of
the Purchaser; and



 
(v)
an original counterpart of the Transitional Services Agreement, the Supply
Agreement and the Sale of Products Agreements duly executed on behalf of the
Purchaser and/or the relevant member of the Purchaser's Group.



 
79

--------------------------------------------------------------------------------

 


2.
GENERAL PROVISION IN RELATION TO THE BUSINESS ASSETS



At Completion the Business Sellers shall (a) deliver or cause to be delivered or
made available to the Purchaser (or as the Purchaser may direct) such
appropriately executed instruments of sale, assignment, transfer and conveyance
(including a bill of sale) or other documents in form and substance reasonably
satisfactory to the Purchaser and its counsel evidencing and effecting the sale,
assignment, transfer and purchase of the Business Assets (excluding the Business
IPR and Dutch Transfer IPR) free and clear of all Liens (other than Permitted
Encumbrances) and (b) deliver to, or hold to the order of, the Purchaser (or the
relevant Designated Purchaser) all those Business Assets which are capable of
transfer by delivery (other than any Books and Records which shall be delivered
to the Purchaser in accordance with Clause 30), with the intent that title in
such Business Assets shall pass at the Completion Time. The Business Sellers and
the Purchaser shall cooperate with each other regarding, and shall use their
commercially reasonable efforts to cause, the sale to the Purchaser of all of
the Business Assets at Completion on the terms and conditions set forth in this
Agreement.


3.
SPECIFIC PROVISIONS IN RELATION TO THE BUSINESS ASSETS



At Completion, the Unilever Parents shall procure that, if required in a
particular jurisdiction, an agreement in respect of the sale and transfer of the
relevant Business Assets located in that jurisdiction, and executed on behalf of
the Unilever Parents or the relevant Business Sellers shall be delivered to the
relevant Designated Purchaser with the intent that title shall not pass until
the Completion Time.


4.
SPECIFIC PROVISIONS IN RELATION TO THE FRENCH COMPANY



At Completion the Unilever Parents shall:


 
(A)
deliver to, or hold to the order of, the Purchaser:



 
(i)
duly executed transfers in respect of the French Shares duly completed by or on
behalf of all persons required to execute such transfers together with relevant
updates of the share register and shareholders' accounts for such French Shares;



 
(ii)
the statutory books of the French Company (which, where applicable, shall be
written up to but not including the Completion Date);



 
(B)
deliver to the Purchaser or relevant Designated Purchaser:



 
(i)
resignations of each relevant Resigning Director, such resignations to take
effect from the Completion Time;



 
(ii)
shareholder meeting minutes required in order to effect the changes referred to
above and the appointment (with effect from the Completion Time) of any director
nominated as a director of the French Company by the Purchaser in accordance
with the terms of this Agreement; and



 
(iii)
minutes of meetings held by the works council of the French Company during which
the works council’s members rendered an opinion on the Agreement.



 
80

--------------------------------------------------------------------------------

 


5.
SPECIFIC PROVISIONS IN RELATION TO THE DUTCH COMPANY



At Completion:


 
(A)
(i) the Unilever Parents shall cause Unilever Nederland Holdings B.V. ("UNH") to
transfer the Dutch Shares to the Designated Purchaser, (ii) the Purchaser shall
cause the Designated Purchaser to accept the Dutch Shares from UNH, and (iii)
the Unilever Parents shall cause the Dutch Company to acknowledge the transfer
of the Dutch Shares,



the foregoing to be effected by execution by UNH, the Designated Purchaser and
the Dutch Company, before the Dutch Notary, of a notarial deed of transfer;


 
(B)
the Unilever Parents shall deliver to the Purchaser or relevant Designated
Purchaser:



 
(i)
resignations of each relevant Resigning Director, such resignations to take
effect from the Completion Time;



 
(ii)
a shareholder resolution executed by UNH providing evidence of (a) the
acceptance by UNH in its capacity as sole shareholder of the Dutch Company of
the resignations referred to under (B)(i) above, (b) a full discharge in
accordance with Dutch law by UNH in its capacity as sole shareholder of the
Dutch Company of the relevant Resigning Directors in relation to their
directorships and management of the Dutch Company until the Completion Date, and
(c) the appointment (with effect from the Completion Time) of any director
nominated as a director of the Dutch Company by the Purchaser in accordance with
the terms of this Agreement; and



 
(iii)
in each case where the said information is not in the possession or under the
control of the Dutch Company, the corporate books and records, including the
shareholders' register, of the Dutch Company.



6.
SPECIFIC PROVISIONS IN RELATION TO THE DANISH COMPANY



At Completion the Unilever Parents shall:


 
(A)
deliver to, or hold to the order of, the Purchaser:



 
(i)
duly executed transfers in respect of the Danish Shares duly completed by or on
behalf of all persons required to execute such transfers together with the share
register (“ejerbog”) of the Danish Company with the relevant Designated
Purchaser duly registered as the owner of the Danish Shares;



 
(ii)
the statutory books of the Danish Company (which, where applicable, shall be
written up to but not including the Completion Date);



 
(B)
deliver to the Purchaser or relevant Designated Purchaser:



 
(i)
resignations of each relevant Resigning Director, such resignations to take
effect from the Completion Time; and



 
81

--------------------------------------------------------------------------------

 


 
(ii)
shareholder meeting minutes required in order to effect the changes referred to
above and the appointment (with effect from the Completion Time) of any director
nominated as a director of the Danish Company by the Purchaser in accordance
with the terms of this Agreement.



7.
OTHER SPECIFIC PROVISIONS



The Unilever Parents shall use all reasonable endeavours to deliver at or prior
to Completion such Tax Certificates as have been requested in writing by the
Purchaser and that may be obtained pursuant to the laws of any relevant
jurisdiction by any Business Seller, provided that there shall be no breach of
this undertaking as a result of any delay or default of a Tax Authority.


 
82

--------------------------------------------------------------------------------

 


Schedule 2
(The Warranties)


In this Schedule where a statement is made referring to a Business Seller or
Business Sellers it shall be construed as including a reference, and applying,
to the Business or Business Assets which a Business Seller is selling under this
Agreement and not to any other business or business assets of a Business Seller.


Part A : Capacity / Solvency / Business Assets / Litigation


1.
THE UNILEVER GROUP, THE SHARES AND THE BUSINESS



1.1
Authorisations, valid obligations, filings and consents



 
(A)
Each relevant member of the Unilever Group has the requisite capacity, power and
authority and has obtained all corporate authorisations and (other than to the
extent relevant to the Conditions) all other governmental, statutory, regulatory
or other consents, licences or authorisations required to empower it to enter
into and perform its obligations under this Agreement and/or any Principal
Transaction Document to which it is a party.



 
(B)
Each relevant member of the Unilever Group has the requisite capacity, power and
authority and has obtained all corporate authorisations required to empower it
to own, operate or lease the assets of the Sanex Perimeter and to conduct the
business of the Sanex Perimeter as presently conducted.



 
(C)
Entry into and performance by each of the Unilever Parents and the other members
of the Unilever Group of this Agreement and/or any Principal Transaction
Document to which it is a party will not (i) result in the creation of any
mortgage, charge, pledge, lien, debenture or other encumbrance (other than
Permitted Encumbrances) on any asset of the Sanex Perimeter; (ii) violate,
breach, conflict with, constitute (with or without notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation,
modification, payment or acceleration) under any provision of its memorandum and
articles of association, by-laws or equivalent constitutional documents; or
(iii) result in a breach of any laws or regulations in its jurisdiction of
incorporation or any order, decree or judgment of any court or any governmental
or regulatory authority by which the Unilever Parents or any member of the
Unilever Group is bound, where (in the case of clauses (i) or (iii)) the
creation of any mortgage, charge, pledge, lien, debenture or other encumbrance
or breach would adversely affect to a material extent its ability to enter into
or perform its obligations under this Agreement.



1.2
The Companies



 
(A)
Each Company is (a) validly incorporated, in existence and duly registered under
the laws of its jurisdiction of incorporation and (b) duly authorized to conduct
business in each jurisdiction where such authorisation is required to conduct
the business of the Sanex Perimeter as currently conducted by it.



 
(B)
All the Shares are duly authorized, issued without defects, fully paid or
properly credited as fully paid and are not subject to and were not and will not
be issued in violation of any preemptive or similar right, purchase, option,
call or right of first refusal or similar right other than any such rights that
will cease to apply as of and after Completion. Each Share Seller is or will at
Completion be the sole legal and beneficial owner of all issued shares in the
capital of the relevant Company free from all Third Party Rights. Each Share
Seller is or will at Completion be entitled to transfer (or procure the transfer
of) the Shares opposite that Share Seller’s name in column 3 of Schedule 12 on
the terms of this Agreement.



 
83

--------------------------------------------------------------------------------

 


 
(C)
No member of the Unilever Group has entered into any agreement whereby any
person (other than a Company) has the right (exercisable now or in the future
and whether contingent or not) to call for the issue of any share or loan
capital in any Company.



 
(D)
The French Shares constitute the whole of the issued and allotted share capital
of the French Company. The Dutch Shares constitute the whole of the issued and
allotted share capital of the Dutch Company. The Danish Shares constitute the
whole of the issued and allotted share capital of the Danish Company.



 
(E)
The information on the French Company set out in Schedule 5 is true and accurate
in all respects.



1.3
The Business



Each material Business Asset is owned both legally and beneficially by a
Business Seller and the Business Sellers have or will at Completion have the
right, title and authority to sell, transfer and convey to the relevant
Designated Purchaser free and clear from all Liens (other than Permitted
Encumbrances) over such Business Assets.


1.4
Other interests



None of the Companies owns or has any interest of any nature in any shares,
debentures or other securities issued by any undertaking.


1.5
There is no outstanding agreement or commitment entered into by any member of
the Unilever Group which calls for the allotment, issue or transfer, or accords
to any person the right to call for the allotment or issue or transfer, of any
shares or debentures in or other securities or other equity interests of any
Company.



1.6
The Deodorant Product Line and Business Moulds



The Business Sellers have, or will at Completion have, good title to the
Deodorant Product Line, free and clear of all mortgages, charges, pledges,
liens, debentures or other encumbrances (other than Permitted Encumbrances).


2.
FINANCIAL MATTERS



2.1
The Accounts



 
(A)
The Accounts have been (i) properly and accurately prepared in all material
respects using the methodology set out in Schedule 11 from the books and records
regularly maintained by the Business Sellers and the Companies in accordance
with GAAP, and (ii) accurately extracted in all material respects from the
relevant underlying data.



 
(B)
The Half Year Accounts have been (i) properly and accurately prepared in all
material respects using the methodology set out in Schedule 11 from the books
and records regularly maintained by the Business Sellers and the Companies in
accordance with GAAP and (ii) accurately extracted in all material respects from
the relevant underlying data.



 
84

--------------------------------------------------------------------------------

 


2.2
Position since Accounts Date



In the period between the Accounts Date and the date of this Agreement:


 
(A)
there has occurred no circumstance, change, development, condition or event that
has had or reasonably would be expected to have, individually or in the
aggregate, a Material Adverse Effect;



 
(B)
each Business Seller and each Company has carried on business in the ordinary
course consistent with past practice;



 
(C)
no Company has declared, authorised, paid or made any dividend or other
distribution, nor has it reduced paid-up share capital (except for any dividends
provided for in its accounts);



 
(D)
no Company has issued or agreed to issue any share or loan capital; and



 
(E)
other than in the ordinary course of business, no Company or Business Seller has
repaid any borrowing or indebtedness in advance of its stated maturity.



2.3
Target Completion Stock Amount



The Target Completion Stock Amount has been properly and accurately prepared in
all material respects on the basis of the methodology described in Schedule 11.


3.
REGULATORY MATTERS



3.1
Licences: So far as the Unilever Parents are aware:



 
(A)
all licences, consents, permissions, waivers, exceptions or approvals from any
Governmental Entity, required for or in connection with the carrying on of the
Sanex Perimeter (the absence of which would have a material adverse effect on
the Sanex Perimeter) are in force;



 
(B)
for substances and products without a pre-market approval requirement (including
cosmetics in the European Union, substances under the REACH regulation for which
members of the Unilever Group are downstream users and otherwise currently
exempt from registration requirements), the Companies and Business Sellers are
in compliance in all material respects with all applicable laws and regulations;



 
(C)
no Company nor any Business Seller has received any written notice from a
Governmental Entity in the 12 months prior to the date of this Agreement
alleging that any Company or Business Seller has not obtained a material
licence, permission, authorisation (public or private) or consent, or has
otherwise failed to comply in all material respects with regulations applicable
to ensure the safety or efficacy of the Products (a “Notice of Non-Compliance”),
as required for carrying on the Sanex Perimeter effectively in the places and in
the manner in which it is carried on at the date of this Agreement in accordance
with all applicable laws and regulations. A licence, permission, authorisation,
Notice of Non-Compliance or consent is material for this purpose if failure to
obtain it would have a material adverse effect on the Sanex Perimeter taken as a
whole.



 
85

--------------------------------------------------------------------------------

 


 
(D)
no material consent, approval or authorisation of, or material registration or
material filing with, any Governmental Entity, and no material consent or
material approval from any third party, is required by or with respect to the
Business Sellers and/or the Companies as a result of the execution of the
Principal Transaction Documents or the consummation of the transactions
contemplated thereby.



"Governmental Entity" means any supra national, national, state, municipal or
local government (including any subdivision, court, administrative agency or
commission or other authority thereof) or any quasi governmental or private body
exercising any regulatory, taxing, importing or other governmental or quasi
governmental authority, including the European Union or any court, tribunal or
judicial or arbitral body.


4.
THE BUSINESS ASSETS



4.1
Ownership. The Business Sellers in relation to the Business and/or the Companies
own or are entitled to use all the material assets of the Sanex Perimeter, free
and clear from all Liens other than Permitted Encumbrances.



4.2
Possession. So far as the Unilever Parents are aware, the material assets of the
Sanex Perimeter are in the possession or under the control of the Companies or
the Business Sellers, save where in the possession of third parties in the
ordinary course of business.



4.3
Sufficiency of Assets. Except for: (A) the Excluded Business Assets, (B) the
services to be provided pursuant to the Transitional Services Agreement and Sale
of Products Agreement and the products to be sold pursuant to the Supply
Agreement (including any exhibits, schedules, and annexes thereto), (C)
employees who are not Business Employees and (D) Excluded Services (as defined
in the Transitional Services Agreement), the assets of the Sanex Perimeter
constitute all of the properties, assets and rights necessary to conduct the
business of marketing, distributing and/or selling the Products, as conducted by
the Unilever Group in all material respects as at the time of this Agreement and
as at Completion.



4.4
Business Stocks. The Business Sellers and/or the Companies have full legal and
beneficial title to the Business Stocks free and clear of all Liens other than
Permitted Encumbrances. The Business Stocks which have been manufactured by a
member of the Unilever Group have been, and will at Completion have been, in all
material respects, manufactured in a manner consistent with past practice and
the Unilever Group’s ordinary standards of care or those standards of care that
have been applicable.



5.
CONTRACTUAL MATTERS



For the purposes of this paragraph 5, "material" shall mean any agreement which
has a value per annum (being, for the purposes of this paragraph 5, the
aggregate value of the payables or receivables under such contract or, if not
fixed, the average of such payables or receivables over the period of one
calendar year immediately preceding the Accounts Date, in each case in so far as
such payables or receivables relate exclusively to the Sanex Perimeter), of more
than €500,000.


5.1
Material contracts. No Business Seller is a party to any Assumed Business
Contract and no Company is party to any contract:



 
86

--------------------------------------------------------------------------------

 


 
(A)
which is material and under the terms of which, as a direct result of the entry
into and performance of the Transaction Documents (i) any other party will be
entitled to be relieved of any material obligation or become entitled to
exercise any material right (including any termination or pre emption right or
other option) or (ii) any Company or Business Seller will be in material
default;



 
(B)
which is material and has an unexpired term of two years or more;



 
(C)
which is material and is not in the ordinary course of business;



 
(D)
which is material and is with any member of the Unilever Group;



 
(E)
which is a joint venture, consortium, partnership or profit (or loss) sharing
agreement; or



 
(F)
which is material and would entitle the relevant counterparty to any
compensation or termination payment upon expiration or termination of such
agreement in accordance with its terms (and not in breach of the provisions of
such agreement).



5.2
Assumed Business Contracts. The Unilever Parents have made available true,
correct, current and complete copies of all of the material Assumed Business
Contracts and all of the material contracts to which any Company is a party.
Insofar as the Unilever Parents are aware, each of the material Assumed Business
Contracts and the material contracts to which any Company is a party is legal,
binding, enforceable and in full force and effect (except as enforcement thereof
may be limited by applicable bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally and by general equitable principles).



5.3
Defaults. So far as the Unilever Parents are aware, no Business Seller and no
Company has received written notice in the 12 months prior to the date of this
Agreement that it is in material default under any material contract to which it
is a party.



5.4
There are no outstanding contracts under which any Company or Business Seller
(in relation to the Business) has made any loan to any person in an amount in
excess of:



 
(A)
an amount of €50,000 in the event that such loan is made to an Employee; or



 
(B)
€100,000 in the event that the loan is made to any other party, other than trade
credit in the ordinary course of business.



6.
LITIGATION, INVESTIGATIONS AND COMPLIANCE WITH LAWS



6.1
Litigation. No Company nor any Business Seller is involved as a party in any
litigation, arbitration or other dispute resolution process or administrative
proceedings involving an amount in excess of €250,000 and no such proceedings
have been threatened in writing by or against a Company or Business Seller. For
this purpose, any proceedings for collection by a Company or Business Seller of
debts arising in the ordinary course of business and any proceedings in respect
of claims identified in the Disclosure Letter and/or Fairly Disclosed in the
Data Room as insured claims are excluded.



6.2
Compliance with Law and Investigations. The Business Sellers and the Companies
are in compliance with all applicable laws and Orders in all material respects.
No Business Seller and no Company has received written notice in the 12 months
prior to the date of this Agreement of any current or pending investigation by a
Governmental Entity and, so far as the Unilever Parents are aware, no such
investigation is threatened, concerning any Company or any Business Seller where
the outcome of such investigation could reasonably be expected to have a
material adverse effect on the Sanex Perimeter.



 
87

--------------------------------------------------------------------------------

 


6.3
Criminal or Illegal Acts. No Company nor any Business Seller has during the 12
months prior to the date of this Agreement committed any criminal or illegal act
which would have a material adverse effect on the Sanex Perimeter.



6.4
Corrupt Practices. During the period of 36 months prior to the date of this
Agreement, none of the Companies, the Business Sellers or any of their
respective directors, officers, employees or agents have corruptly made,
promised, offered or authorized, or caused or authorized any consultants, joint
venture partners or representatives corruptly to make, promise or offer, any
payment or transfer of anything of value, directly or indirectly, to any
official, employee or agent of any Governmental Entity for the purpose of (A)
influencing such governmental official, employee or agent to take any action or
to make any decision, in his or her official capacity, (B) inducing such
official, employee or agent to use his or her influence with a Governmental
Entity to affect any act or decision of a Governmental Entity or (C) securing
any improper advantage.



7.
INSOLVENCY ETC.



7.1
Winding up. No Company nor any Business Seller has received any notice that an
order has been made, resolution passed, petition presented or meeting convened
for the winding up of any Company or any Business Seller or for the appointment
of any provisional liquidator.



7.2
Administration and receivership. No Business Seller or any Company has received
any notice concerning the appointment of a receiver (including any
administrative receiver or the equivalent to a receiver or administrative
receiver in the relevant jurisdiction) in respect of the whole or any part of
the property, assets and/or undertaking of the Sanex Perimeter.



7.3
Arrangement with creditors. No Business Seller nor any Company has made any
voluntary arrangement with any of its creditors in the 12 months prior to the
date of this Agreement.



7.4
No event analogous to any of the foregoing has occurred in relation to any
Business Seller nor any Company.



Part B : IP/IT


For the purposes of this Part B, Business IPR shall not include the Zetra Sanex
Marks but shall include the Dutch Transfer IPR and the Intellectual Property
owned by the Companies.


1.
Details of all registered Business IPR (and applications for registration) are
set out in Attachment 7. Such rights are not the subject of any security
interest.



2.
All renewal and application fees required for the maintenance of the rights
disclosed pursuant to paragraph 1 have been paid through Completion.



3.
Copies of all material licences of:



 
(A)
Intellectual Property granted to or by any of the Companies;



 
(B)
Business IPR granted to a third party; and



 
88

--------------------------------------------------------------------------------

 


 
(C)
Intellectual Property granted to a Business Seller in relation to the Business
(excluding licences of software not used exclusively in relation to the
Business),



have been disclosed in the Data Room.


4.
So far as the Unilever Parents are aware no party to any of the licences
referred to in paragraph 3 is in material breach of any such licences.



5.
So far as the Unilever Parents are aware the operations of the Sanex Perimeter
do not infringe the Intellectual Property or know-how of any third party where
such infringement would have a material adverse effect on the Business, and so
far as the Unilever Parents are aware there are no potential material
infringements against the Intellectual Property of third parties in relation to
the Sanex Perimeter.



6.
So far as the Unilever Parents are aware no third party is infringing the
Business IPR where such infringement would have a material adverse effect on the
Business, and so far as the Unilever Parents are aware there are no potential
material infringements by third parties of the Business IPR.



7.
Copies of all material agreements in relation to Information Technology:



 
(A)
entered into by any of the Companies; or



 
(B)
used exclusively in the Business to which a Business Seller is a party,



have been disclosed in the Data Room.


8.
Data protection. In relation to the Sanex Perimeter, no Company nor any Business
Seller has, in the 12 months prior to the date of this Agreement, received a
written notice alleging that a Company or Business Seller has not complied with
applicable data protection laws.



9.
The Business IPR is owned legally and beneficially by a member of the Unilever
Group. The Company IP is owned legally and beneficially by the Companies. Except
as set forth in the Disclosure Letter, the Business IPR is free and clear of all
mortgages, charges, pledges, liens, debentures or other encumbrances (other than
licences), whether by written agreement or otherwise.



10.
So far as the Unilever Parents are aware the Business IPR the “Sara Lee” name
and the Intellectual Property (i) licensed to a member of the Unilever Group by
a third party; and (ii) licensed to the Purchaser pursuant to Clause 29.14 is
all of the Intellectual Property (excluding rights in software) used in the
operation of the Sanex Perimeter as conducted by the Unilever Group as at the
date of this Agreement.



Part C : Employment


1.
Terms of employment. The employment agreements and other terms of employment of
the Employees have all been entered into substantially on the basis of the
applicable standard employment terms in the Data Room and/or the Disclosure
Letter and none of the Companies or Business Sellers has in relation to its
Employees incurred any liability for a material breach of any employment
agreement with any Employee or of any applicable employment law or regulation
which is outstanding. Information on bonus, staff incentives, redundancy or
other benefits payable on termination of employment (whether voluntary or
involuntary), ill-health or other benefits which are the material benefits
available to the Employees are Fairly Disclosed in the Data Room and/or the
Disclosure Letter. As far as the Unilever Parents are aware, document number
3.2.2 of the Data Room (as updated by the version of that document appended to
the Disclosure Letter) provides a true and complete statement of total annual
compensation costs for Employees expected to be borne by the Purchaser on an
annual basis after Completion other than any costs payable pursuant to
provisions of mandatory local law.



 
89

--------------------------------------------------------------------------------

 


2.
Other than in the ordinary course of business, since the Accounts Date, no
material change has been made in the emoluments or other terms of engagement of
any Employee, and no such change, and no negotiation or request for such a
change other than in the ordinary course of business, is due within the period
of six months from the date of this Agreement.



3.
(A)
No trade union, works council, staff association or other body representing
employees is recognised in any way for bargaining, information or consultation
purposes in relation to the Employees.



 
(B)
There are no agreements (whether legally binding or not) with any such
representative body in relation to the Employees and there is no dispute with
any such representative body pending threatened or expected in relation to the
Sanex Perimeter.



 
(C)
As far as the Unilever Parents are aware, no request has been made or is
expected from Employees in respect of trade union recognition or information and
consultation rights.



4.
As far as the Unilever Parents are aware, there are no material claims
threatened or pending in relation to the Sanex Perimeter by or in respect of any
Employee in respect of his employment or any other matter arising from his
employment and the Unilever Parents have no reasonable grounds to believe that
such a claim will be brought.



5.
As far as the Unilever Parents are aware, details of any material grievance
procedure initiated by any Employee or any material disciplinary procedure
commenced against any Employee in each case in the two years preceding the date
of this Agreement have been disclosed.



6.
As far as the Unilever Parents are aware, each member of the Unilever Group and
each Company has complied materially with the terms of all relevant contracts of
employment and all applicable laws in relation to the employment of the
Employees in the Sanex Perimeter.



7.
Notice on Terminations. There exists no written or unwritten contract of
employment with any Employee that cannot be terminated by the relevant Company
or Business Seller on six months notice or less without giving rise to a claim
for damages or compensation (other than a statutory redundancy payment or
statutory compensation for unfair dismissal or the equivalent in any relevant
jurisdiction).



8.
Key Personnel. As far as the Unilever Parents are aware, no Key Personnel has
agreed to terminate, or has given notice of termination, of his employment
agreement or is under notice of dismissal.



9.
As far as the Unilever Parents are aware, no Employee has been absent from work
due to reasons of illness for more than 1 month as at the date of this
Agreement.



10.
As at the date of this Agreement, neither the Unilever Parents nor any member of
the Unilever Group, has made any commitment to any Employee or employee
representative body concerning the sale and purchase of the Sanex Perimeter.
None of the Employees has been offered or otherwise been given assurances as to
the possibility of continued employment after Completion.



 
90

--------------------------------------------------------------------------------

 


11.
Neither the execution nor performance of this Agreement or any other transaction
contemplated by this Agreement, including any Principal Transaction Document,
either alone or in conjunction with any other event, (i) will result in any
payment becoming due to any Employee, (ii) increase any benefits payable to any
Employee, or (iii) result in any acceleration of any benefits or the time of
payment or vesting of any benefits payable to any Employee.



12.
The four Company Employees employed by the French Company who are temporary
employees have no rights to severance upon termination of employment.



Part D : Retirement Benefits


1.
Retirement Benefits/Unilever Plans. Other than the Unilever Plans (and any
statutory social security plans operated under public law, statute or regulation
in the relevant jurisdiction), no Company or member of the Unilever Group
provides or contributes to, or is or may become liable to provide or contribute
to any scheme, fund, arrangement, plan or agreement (whether funded or unfunded)
for the provision of Retirement Benefits for or in respect of any Employee or
other person.



2.
No Proposals. No proposal has been announced and no agreement has been made to
establish any other arrangement for providing any Retirement Benefits or to
continue or increase any Retirement Benefits under any Unilever Plan for or in
respect of any Employee, or to maintain any such Retirement Benefits or the
level of any such Retirement Benefits generally for any period.



3.
Disclosure of Documents. In the Data Room and/or the Disclosure Letter there
are:



 
(a)
all documents containing material provisions currently governing each Unilever
Plan which are sufficient to establish each Employee's actual and contingent
rights to Retirement Benefits and Retirement Benefit provision at Completion and
Past Service (as defined in Schedule 7 (Pensions)) rights attributable to each
Employee; and



 
(b)
material announcements that have not been incorporated into the documents
referred to in paragraph 3(a) and copies of all current explanatory booklets or
summary plan descriptions relating to each Unilever Plan.



4.
Payments in respect of the Unilever Plans. The rates at which contributions to
each Unilever Plan are paid are Fairly Disclosed in the Data Room and/or the
Disclosure Letter.



5.
Due Payment. All amounts which have fallen due to be paid to or in respect of
the Unilever Plans by any Company or member of the Unilever Group on or before
the date of this Agreement (including all insurance premiums, taxes and
expenses) have been duly paid in full.



6.
Compliance. Each Company and each member of the Unilever Group, and as far as
the Unilever Parents are aware, the trustees, administrators, managers,
custodians and fiduciaries (as applicable) of each Unilever Plan currently
comply and have complied in all material respects on the basis of the law as
currently interpreted in accordance with prevailing market practice with their
respective obligations under the Unilever Plans and each Unilever Plan is
currently administered and operated in all material respects in accordance with
all applicable laws, regulations guidelines and requirements and the provisions
of the relevant Unilever Plan's governing documentation.



 
91

--------------------------------------------------------------------------------

 


7.
Disputes and Investigations. Other than routine claims for benefits, there are
no actions, suits, claims, disputes, complaints or proceedings outstanding,
pending or threatened in writing against any Unilever Plan or, as far as the
Unilever Parents are aware, against the trustees, managers, administrators,
custodians or fiduciaries of any Unilever Plan or against any member of the
Unilever Group or any Company in respect of any act, event, omission, or other
matter arising out of or in connection with any Unilever Plan which are in each
case material on the basis of the law as currently interpreted and as far as the
Unilever Parents are aware there are no circumstances which could or might give
rise to any such action, suit, claim, dispute, complaint or proceedings. In this
paragraph 7, "proceedings" includes any litigation or arbitration and also
includes any investigation or determination by any pension or investment
authorities or any complaint under any internal dispute resolution procedure
established in connection with any Unilever Plan.



Part E : Taxation


1.1
Company Residence.



So far as the Unilever Parents are aware:


(A)
Each Company is and has at all times in the last three years or since its
formation, whichever is later, been resident in its country of incorporation for
Taxation purposes. ; and



(B)
No Company is liable to pay Tax outside of its country of incorporation or
constitutes a permanent establishment of another person, business or enterprise
for any Taxation purpose, or has received any written notice or written inquiry
from a Tax Authority in any jurisdiction where such Company does not file Tax
Returns to the effect that such Company may be required to make such filing or
may be subject to Taxation by such jurisdiction.



1.2
Tax Payments, Returns, Information and Records.



So far as the Unilever Parents are aware:


(A)
Each Company and each Business Seller has timely made, or caused to be made, all
Tax Returns required to be made, in the case of a Company, by such Company, and,
in the case of a Business Seller, in connection with the Business, the Business
Assets or the Assumed Business Liabilities (and all such Tax Returns were true,
correct and complete in all material respects), and each Company and each
Business Seller has supplied, or caused to be supplied, all material information
required to be supplied by such Company or in connection with the Business, the
Business Assets or the Assumed Business Liabilities (as applicable) to any Tax
Authority;



(B)
The Companies each have sufficient records relating to past events, including
any elections made, to calculate the liability to Tax or Relief which would
arise on any disposal or on the realisation of any asset owned at 3 July 2010 by
them or acquired by them since that date but before Completion;



 
92

--------------------------------------------------------------------------------

 


(C)
All Taxes of or with respect to any Company, the Business, the Business Assets
or the Assumed Liabilities (whether or not shown on such Tax returns) have been
timely paid (or will be paid by the due date thereof);



(D)
Each Company is in possession of all of its material Tax records to the extent
required by applicable Law; and



(E)
Each Company and each Business Seller has complied in all material respects with
its respective withholding obligations for all Taxes required to have been
withheld and paid, in the case of a Company, by such Company, and, in the case
of a Business Seller, with respect to the Business, the Business Assets or the
Assumed Business Liabilities, including, without limitation, in connection with
amounts owing to any employee, independent contractor, creditor, shareholder or
other third party.



1.3
Tax Disputes, Claims and Audits.



So far as the Unilever Parents are aware:


(A)
There is no material dispute, disagreement, audit or investigation outstanding
nor is any contemplated at the date of this Agreement with any Tax Authority
regarding liability or potential liability to any Tax (including in each case
penalties or interest) recoverable from any Company and, so far as the Unilever
Parents are aware, there are no circumstances which make it likely that any such
dispute, disagreement, audit or investigation will commence;



(B)
No waiver or extension of any statute of limitation with respect to the
assessment of any material Taxes or material Tax Returns of the Companies has
been given;



(C)
There is no dispute, disagreement, audit or investigation outstanding at the
date of this Agreement with any Tax Authority regarding (i) the proper method of
computing the profits of the Business (or any part of it) for Tax purposes, (ii)
the proper treatment for VAT purposes of any supplies of goods or services made
(or treated as made) in the course of the Business, (iii) the proper method of
assessing withholding Tax on payments of salaries, wages, directors fees, rental
income, dividends, interest, royalties or other kinds of income, or (iv) the
proper method of computing the prepayment Tax on account of the final corporate
income tax of the Business in a given year, and, so far as the Unilever Parents
are aware, there are no circumstances which make it likely that any such
dispute, disagreement, audit or investigation will commence.



1.4
Capital Assets, Effect of Transactions.



(A)
Save as disclosed in writing to the Purchaser on or before Completion, no
Company will become liable to pay any material amount of Taxation (or material
increase in Taxation) or will suffer a material alteration in the manner in
which it is assessed for Taxation (including, for the avoidance of doubt, as a
result of a loss or termination of any holiday, incentive, subsidy, concession
agreement or other arrangement with any Tax Authority) as a result of the
Pre-Sale Reorganisation or Completion and the provisions of clause 2.1(D)
(voluntary acts of Purchaser) of the Tax Covenant shall not apply to exclude any
liability for breach of this representation.



(B)
The Dutch Company’s base cost in the assets acquired by the Dutch Company in
connection with the Pre-Sale Reorganisation will be the fair market value of
those assets at the time such assets are acquired by the Dutch Company and the
provisions of clause 2.1(D) (voluntary acts of Purchaser) of the Tax Covenant
shall not apply to exclude any liability for breach of this representation.



 
93

--------------------------------------------------------------------------------

 


So far as the Unilever Parents are aware:


(C)
All documents in the possession or under the control of the Companies or the
Business Sellers which establish or are necessary to establish the title of any
Company to any material asset or any Business Seller to any Business Asset (as
applicable) have been duly stamped and any applicable stamp duties or charges or
any other similar documentary or Transfer Taxes or duties in respect of such
documents have been duly accounted for and paid; and



(D)
There are no encumbrances for Taxes on any of the properties or assets of any
Companies or any of the Business Assets other than Permitted Encumbrances.



1.5
Combined Groups.



So far as the Unilever Parents are aware:


(A)
Save in relation to any mandatory grouping of the Danish Company pursuant to the
Danish Company Taxation Act, none of the Companies (i) is a party to or bound by
any Tax sharing or allocation agreement or arrangement (other than any such
agreement or arrangement that will be terminated prior to Completion), including
without limitation, any arrangement under which Tax losses or Reliefs are
surrendered or agreed to be surrendered or claimed, (ii) is or was a party to a
profit pooling or profit sharing agreement or arrangement (other than any such
agreement or arrangement that will be terminated and have no further effect
after Completion), or (iii) has any material liability for Taxes of any other
person (other than any current or former member of the Unilever Group) under any
Law, as transferee or successor, by contract or otherwise;



(B)
None of the Companies is a member of a group of companies for the purposes of
any relevant VAT laws (other than a group consisting solely of the Companies);
and



(C)
Each Tax Filing Group of which any Company is or has purported to be a member is
valid and each Company that purports or has purported to be a member of such Tax
Filing Group has validly entered into such Tax Filing Group within the meaning
of applicable Tax law.



1.6
Other Tax Matters.



So far as the Unilever Parents are aware:


(A)
No Company has entered into or been a party to or otherwise involved in any
transaction the participation in which is required to be disclosed or reported
to any Tax Authority on the basis that it is or may be a Tax avoidance or Tax
abusive transaction, or which has been identified (either in writing to such
Company or in an official written public announcement or publication) by any Tax
Authority as a Tax avoidance transaction or as otherwise being Tax abusive;



(B)
Other than in relation to the Pre-Sale Reorganisation, no rulings from any Tax
Authority have been received (or, if currently pending receipt, requested) by
any Company or with respect to Taxes of any Company that will bind any Company
after Completion; and



(C)
Save in relation to the French Company or as disclosed in the Data Room, no
entity classification elections pursuant to U.S. Treasury Regulation Section
301.7701-3(c) have been made with respect to any Company.



 
94

--------------------------------------------------------------------------------

 


Part F : Environmental


1.
Compliance with Environmental Laws. So far as the Unilever Parents are aware:



 
(A)
No Company or Business Seller is (nor has it been within the period of 36 months
prior to the date of this Agreement) in material breach of any Environmental
Laws relating to any activities or operations carried on at any Relevant
Property in relation to the Sanex Perimeter;



 
(B)
There are no actions, investigations, material claims or proceedings commenced,
pending or threatened against any Company or Business Seller with respect to any
breach of or liability under Environmental Laws relating to the Sanex Perimeter;
and



 
(C)
No Company or Business Seller has received any written complaints or notices
alleging or specifying any material breach of or material liability under any
Environmental Laws relating to the Sanex Perimeter.



2.
Environmental Consents. So far as the Unilever Parents are aware, all
Environmental Consents required for any activities at any Relevant Property have
been obtained, are in full force and effect and are being complied with in all
material respects and no Company or Business Seller has received written notice
from a Governmental Entity stating that any Environmental Consent is to be
suspended or revoked.



For the purposes of this Part F of Schedule 2, the following words shall have
the following meanings:


“Environmental Consents”
 
means any registration, permit, licence, authorisation, approval or consent
required under Environmental Laws for the carrying on of the Sanex Perimeter or
the use of, or any activities or operations carried out at, any Relevant
Property;
     
“Environmental Laws”
 
means all international, European Union, national, state, federal, regional or
local laws (including common law, statute law, civil and criminal law) and
binding statutory guidance which are in force and binding at the date of this
Agreement, to the extent that they relate to Environmental Matters;
     
“Environmental Matters”
 
means all matters relating to the pollution, protection, maintenance,
restoration or replacement of the Environment and all matters in relation to
human health and safety (but excluding matters in relation to product
liability);
     
“Relevant Property”
 
means any real property owned or occupied, or that was owned or occupied within
the period of 36 months prior to the date of this Agreement, by (i) a Company or
(ii) a member of the Unilever Group used in connection with the Business;



 
95

--------------------------------------------------------------------------------

 


Schedule 3
(Limitations on Liability)


1.
Time Limits. Neither the Unilever Parents nor any member of the Unilever Group
shall be liable for any Claim unless the Unilever Parents receive from the
Purchaser written notice (in the case of a Non-Tax Claim, within 60 days of the
Purchaser or any Designated Purchaser becoming aware of such Claim and, in the
case of a Tax Claim or a claim under the Tax Covenant, in the form complying
with the provisions of Clause 8.1 of the Tax Covenant, containing, so far as
reasonably available to it, details of the matter which gives rise to the Claim
including the Purchaser's estimate (on a without prejudice basis) of the amount
of the Claim:



 
(a)
prior to the expiry of a period of 12 months after the Completion Date, in the
case of a Non-Tax Claim; or



 
(b)
as provided in Clause 2.1(F) of the Tax Covenant, in the case of a Tax Claim or
a claim under the Tax Covenant.



2.
Thresholds for Claims. Neither the Unilever Parents nor any member of the
Unilever Group shall be liable for any single Claim (or series of related
claims):



 
(a)
unless the amount of the liability pursuant to that single Claim (or series of
related claims) exceeds an amount equal to €100,000 (in which case the Purchaser
shall be able to claim for the full amount of such Claim (or a series of related
claims) and not merely in respect of the excess over such amount); and



 
(b)
unless the aggregate amount of the liability of the Unilever Parents and members
of the Unilever Group for all Claims not excluded by sub paragraph (a) exceeds
an amount equal to €10,000,000 (in which case the Purchaser shall be entitled to
claim only the excess over such amount).



2A.
Threshold for claims under the Tax Covenant. Neither the Unilever Parents nor
any members of the Unilever Group shall be liable for any single claim (or
series of related claims) under the Tax Covenant unless the amount of the
liability pursuant to that single claim (or series of related claims) exceeds an
amount equal to €100,000 (in which case the Purchaser shall be able to claim for
the full amount of such claim not merely in respect of the excess over such
amount).



3.
Maximum limit for all Claims. The aggregate amount of the liability of the
Unilever Parents and the members of the Unilever Group:



 
(a)
for all Claims (other than those claims based on the provisions set forth in
paragraphs 1 and 4 of Part A of Schedule 2 and paragraph 10 of Part B of
Schedule 2 and the indemnity in Clause 16.1) shall not exceed an amount equal to
40% of the Initial Cash Consideration;



 
(b)
for all claims under the Tax Covenant shall not exceed an amount equal to 50% of
the Initial Cash Consideration; and



 
(c)
for all claims under this Agreement or any of the Transaction Documents
(including the claims referred to in paragraphs (a) and (b) above) shall not
exceed an amount equal to 100% of the Initial Cash Consideration.



 
96

--------------------------------------------------------------------------------

 


4.
Claim to be withdrawn unless litigation commenced. Any Claim shall (if it has
not been previously satisfied, settled or withdrawn or unless the parties agree
to extend the period referred to in this paragraph) be deemed to have been
withdrawn 6 months after the notice is given pursuant to paragraph 1 of this
Schedule, unless legal proceedings in respect of it have been commenced by being
both issued and served; provided that, in the case of a Claim based upon a
liability which is contingent, such 6 months period shall commence on the date
that the contingent liability becomes an actual liability. No new Claim may be
made in respect of the facts, matters, events or circumstances giving rise to
any such withdrawn Claim.



5.
Claims only to be brought under relevant Warranties. The Purchaser acknowledges
and agrees that the only Warranties given in relation to:



 
(a)
Intellectual Property and Information Technology or any related claims,
liabilities or other matters or agreements relating thereto (IPR Matters) are
set out in Part B of Schedule 2 and no other Warranty is given in relation to
IPR Matters;



 
(b)
the employment of any past or present employee of any Company or any member of
the Unilever Group or any related claims, liabilities or other matters (Employee
Matters) are set out in Part C of Schedule 2 and no other Warranty is given in
relation to Employee Matters;



 
(c)
retirement benefits, pensions or superannuation or any related claims,
liabilities or other matters (Retirement Benefits Matters) are set out in Part D
of Schedule 2 and no other Warranty is given in relation to Retirement Benefits
Matters; and



 
(d)
Taxation or any related claims, liabilities or other matters (Tax Matters) are
those set out in the Tax Warranties and no other Warranty is given in relation
to Tax Matters.



6.
Matters disclosed. Neither the Unilever Parents nor any member of the Unilever
Group shall be liable for any Claim if and to the extent that the fact, matter,
event or circumstance giving rise to such Claim is Fairly Disclosed by this
Agreement, any other Transaction Document, the Disclosure Letter, any document
referred to in the Disclosure Letter or any document delivered with the
Disclosure Letter or any document Fairly Disclosed in the Data Room, provided,
that the only disclosure permitted against the Warranties contained in paragraph
1 and 4 of Part A of Schedule 2 and paragraph 10 of Part B of Schedule 2 shall
be set out in the Disclosure Letter.



7.
Matters provided for or taken into account in adjustments. Neither the Unilever
Parents nor any member of the Unilever Group shall be liable for any Claim if
and to the extent that the fact, matter, event or circumstance giving rise to
the Claim is specifically disclosed, allowed or provided for (by way of a
provision, allowance, reserve or otherwise) in the last Accounts, the Half Year
Accounts, the Completion Stock Amount Statement or the Final Third Party Debt
Amount, including where a specific allowance, provision or reserve has been
included in calculating liabilities or deducted in calculating assets in the
last Accounts, the Half Year Accounts, the Completion Stock Amount Statement or
the Final Third Party Debt Amount.



8.
Contingent liabilities. If any Claim is based upon a liability which is
contingent only, neither the Unilever Parents nor any member of the Unilever
Group shall be liable to make any payment unless and until such contingent
liability gives rise to an obligation to make a payment (but the Purchaser has
the right under paragraph 1 of this Schedule 3 to give notice of that Claim
before such time). So long as such Claim shall have been notified to the
Unilever Parents in accordance with paragraph 1, as appropriate, then the
proviso set out in paragraph 4 shall operate to govern the time limit within
which legal proceedings must be commenced in respect thereof.



 
97

--------------------------------------------------------------------------------

 


9.
No liability for Claims arising from acts or omissions of the Purchaser. Neither
the Unilever Parents nor any member of the Unilever Group shall be liable for
any Non-Tax Claim to the extent that it would not have arisen but for, or has
been increased or not reduced as a result of:



 
(a)
any voluntary act, omission, transaction or arrangement carried out after
Completion by the Purchaser or a Designated Purchaser (or its respective
directors, employees or agents or successors in title) outside the ordinary and
usual course of business of a Company as at Completion, except to the extent
arising out of the breach of any of the representations, warranties or other
agreements of Purchaser pursuant to the Transaction Documents; or



 
(b)
any voluntary act, omission, transaction or arrangement carried out before
Completion by any member of the Unilever Group or any Company at the written
direction or request of or with the consent of the Purchaser or any member of
the Purchaser's Group; or



 
(c)
any admission of liability made in breach of Clause 18(b)(ii) of this Schedule 3
of this Agreement after the date hereof by any Purchaser or on its behalf or by
persons deriving title from the relevant Purchaser or by a member of the
Purchaser's Group on or after Completion.



The Unilever Parents or any other member of the Unilever Group shall not be
liable for any Claim which would not have arisen but for any reorganisation or
change in ownership of any member of the Purchaser's Group or of any assets of
any such member after, but not at, Completion or change in any accounting basis
on which any member of the Purchaser's Group values its assets or any accounting
basis, method, policy or practice of any member of the Purchaser's Group which
is different from that adopted or used in the preparation of the financial
information after Completion or the statutory accounts of any of the Companies.


10.
Purchaser's duty to mitigate. The Purchaser shall procure that all reasonable
steps are taken to avoid or mitigate any loss or damage which it may suffer in
consequence of any breach by the Unilever Parents or any member of the Unilever
Group of the terms of this Agreement or any fact, matter, event or circumstance
likely to give rise to a Claim, provided that the costs of taking such steps to
avoid or mitigate any loss or damage shall be taken into account in determining
the quantum of any Claim.



11.
Recovery from Insurers and other Third Parties.



 
(a)
If, in respect of any matter which would give rise to a Claim, any member of the
Purchaser's Group is entitled to claim under any policy of insurance, then no
such matter shall be the subject of a Claim other than to notify the Unilever
Parents of such Claim unless and until the appropriate member of the Purchaser's
Group shall have made a claim in respect of such policies and used all
reasonable endeavours to pursue such claim and any such insurance claim shall
then reduce by the amount recovered or extinguish any such Claims (in each case
net of any out-of-pocket expenses (including any deductible or legal expenses)).



 
(b)
Where the relevant Purchaser or any member of the Purchaser's Group is at any
time entitled to recover from some other person any sum in respect of any matter
giving rise to a Claim, the relevant Purchaser shall, and shall procure that the
member of the Purchaser's Group concerned shall, take all reasonable steps to
enforce such recovery prior to taking action against the Unilever Parents (other
than to notify the Unilever Parents of such claim) or any other member of the
Unilever Group and, in the event that the relevant Purchaser or any member of
the Purchaser's Group shall recover any amount from such other person, the
amount of the claim against the Unilever Parents or any other member of the
Unilever Group shall be reduced by the amount so recovered provided that the
relevant Purchaser shall not be required to commence any legal proceedings where
either:



 
98

--------------------------------------------------------------------------------

 


 
(i)
the relevant member of the Purchaser's Group has validly assigned all of its
rights in relation to the relevant claim to the relevant Unilever Parent in a
manner which entitles the relevant Unilever Parent to the same benefits in
respect of such rights as the relevant member of the Purchaser's Group had; or



 
(ii)
where sub paragraph (b)(i) does not apply or any Unilever Parent otherwise
requests, the relevant Unilever Parent has not notified the relevant party
against whom such proceedings are brought that such proceedings are being
brought at the instruction of the relevant Unilever Parent.



 
(c)
If the Unilever Parents or any other member of the Unilever Group or any of them
pays at any time to the Purchaser or any member of the Purchaser's Group an
amount pursuant to a Claim which has been admitted by the Unilever Parents or
proven by a final judgment in a court of competent jurisdiction and the
Purchaser or relevant member of the Purchaser's Group subsequently recovers from
some other person any sum in respect of any matter giving rise to such Claim,
the Purchaser shall, and shall procure that the relevant member of the
Purchaser's Group shall, repay to the relevant Unilever Parent the lesser of (i)
the amount paid by the Unilever Parents (or the relevant one of them) to the
Purchaser or other member of the Purchaser's Group and (ii) the sum (including
interest (if any) less any Tax chargeable in respect of the sum recovered or the
interest) recovered from such other person, taking account of all costs,
charges, expenses and Tax incurred thereon by the Purchaser or any other member
of the Purchaser's Group recovering that sum.



12.
No liability for changes in legislation or rates of Tax. Neither the Unilever
Parents nor any member of the Unilever Group shall be liable for any Claim if
and to the extent it is attributable to or the amount of such Claim is increased
as a result of any (i) legislation enacted after Completion or (ii) change in
the rate of Taxation in force as at the date of this Agreement.



13.
No double recovery. The Purchaser shall not be entitled to recover damages or
obtain payment, reimbursement, restitution or indemnity more than once in
respect of any one liability, loss, cost, shortfall, damage, deficiency, breach
or other set of circumstances which gives rise to more than one Claim or other
claim under this Agreement or claim under the Tax Covenant, and for this purpose
recovery by the Purchaser or any Designated Purchaser shall be deemed to be a
recovery by each of them.



14.
Consequential loss. Neither the Purchaser nor any member of the Purchaser's
Group shall be entitled to claim for any punitive, special, indirect or
consequential loss or loss of profit or for any loss of goodwill or possible
business after Completion, whether actual or prospective, it being agreed,
however, that any amount paid pursuant to a Third Party Claim shall not be
considered a consequential loss.



 
99

--------------------------------------------------------------------------------

 


15.
Purchaser's knowledge. Neither the Unilever Parents nor any member of the
Unilever Group shall be liable for any Claim if and to the extent that the
Purchaser or any member of the Purchaser's Group is aware at the date of this
Agreement (i) of the fact, matter, event or circumstance which is the subject
matter of the Claim and (ii) that the fact, matter, event or circumstance could
reasonably be expected to amount to a Claim. For the purposes of this paragraph
15, the knowledge of the Purchaser shall be deemed to be the actual knowledge of
any of LeeAnn Easterlin, Alec DeGutillen-schmidt, Massimo Poli and Roland
Heincke.



16.
Waiver of right of set off. The Purchaser (for itself and as agent for each
Designated Purchaser) waives and relinquishes any right of set off or
counterclaim, deduction or retention which the Purchaser or any Designated
Purchaser might otherwise have in respect of any Claim against or out of any
payments which the Purchaser may be obliged to make (or procure to be made) to
the Unilever Parents pursuant to this Agreement or any of the Transaction
Documents.



17.
Unilever to have opportunity to remedy breaches. If any matter giving rise to a
Claim is capable of remedy, the Unilever Parents shall have a period of 45 days
from the date on which it received written notice of the relevant Claim from the
Purchaser in accordance with paragraph 1 in which to remedy such breach (and the
Purchaser shall, upon the request and at the cost of the Unilever Parents,
provide all reasonable assistance to the Unilever Parents to remedy any such
breach) and, to the extent that it remedies such breach, shall not be liable
under such Claim.



18.
Conduct of litigation. If the Purchaser or any Designated Purchaser receives
written notice of any claim or potential claim by a third party (a Third Party
Claim), which might reasonably result in a Non-Tax Claim being made, the
Purchaser shall promptly (and in any event within 20 Business Days of it or a
Designated Purchaser receiving such notice) give notice of the Third Party Claim
to the Unilever Parents and ensure that the Unilever Parents and its
representatives are given all reasonable information and access to facilities to
investigate it, provided that any failure by the Purchaser to give such notice
to the Unilever Parents under this paragraph 18 shall not prevent any Claim by
the Purchaser or extinguish any liability of the Unilever Parents under this
Agreement but may be taken into account in calculating any such liability of the
Unilever Parents to the extent that the Unilever Parents establish that such
liability is increased by such failure.



Furthermore, if:


 
(a)
the Unilever Parents have confirmed to the Purchaser in writing that the subject
matter of the Third Party Claim shall give rise to a Claim (without prejudice to
the restrictions and limitations set out in Schedule 3), the Purchaser shall:



 
(i)
not (and procure that each member of the Purchaser's Group shall not) admit
liability or make any agreement or compromise in relation to the Third Party
Claim without prior written approval of the Unilever Parents such approval not
to be unreasonably withheld or delayed or conditioned;



 
(ii)
(subject to the Purchaser (on behalf of the relevant Designated Purchaser) being
indemnified by the Unilever Parents (on behalf of themselves and/or the relevant
Business Seller) against all reasonable out of pocket costs and expenses
incurred in respect of that Third Party Claim) ensure that it and each member of
the Purchaser's Group shall:



 
100

--------------------------------------------------------------------------------

 


 
(A)
take such action as the Unilever Parents may reasonably request to avoid,
resist, dispute, appeal, compromise or defend the Third Party Claim;



 
(B)
allow the Unilever Parents (if it elects to do so) to take over the conduct of
all proceedings and/or negotiations as the Unilever Parents may reasonably deem
appropriate in connection with the Third Party Claim; and



 
(C)
provide such information and assistance as the Unilever Parents may reasonably
require in connection with the preparation for and conduct of any proceedings
and/or negotiations relating to the Third Party Claim.



 
(b)
the Unilever Parents have notified the Purchaser in writing that the subject
matter of the Third Party Claim, in their view, does not give rise to a Claim,
the following shall apply:



 
(i)
the Unilever Parents shall not (and shall procure that each member of the
Unilever Group shall not) admit liability or make any agreement or compromise in
relation to the Third Party Claim without prior written approval of the
Purchaser, such approval not to be unreasonably withheld or delayed;



 
(ii)
the Purchaser shall not (and shall procure that each member of the Purchaser's
Group shall not) admit liability or make any agreement or compromise in relation
to the Third Party Claim without prior written approval of the Unilever Parents,
such approval not to be unreasonably withheld or delayed;



 
(iii)
(subject to each party bearing their own costs) both the Unilever Parents (with
respect to themselves and the other members of the Unilever Group) and the
Purchaser (with respect to itself and the other members of the Purchaser's
Group) shall:



 
(A)
take such action as may be reasonably necessary and as requested by the other to
avoid, resist, dispute, appeal, compromise or defend the Third Party Claim;



 
(B)
shall jointly and in consultation with each other conduct the proceedings and/or
negotiations as may reasonably be deemed appropriate in connection with the
Third Party Claim; and



 
(C)
provide such information and assistance to each other as the other may
reasonably require in connection with the preparation for and conduct of any
proceedings and/or negotiations relating to the Third Party Claim;



 
(c)
the Purchaser has notified the Unilever Parents in writing that the Purchaser
shall not, and therefore irrevocably waives any right to, institute a Claim in
relation to the subject matter of the relevant Third Party Claim, Parties agree
that paragraphs 19(a) and 19(b) of Schedule 3 shall not apply.



 
101

--------------------------------------------------------------------------------

 


19.
Determination of consideration. For the avoidance of doubt, it is understood and
agreed that neither the Unilever Parents nor any Business Seller nor the Share
Sellers shall be liable for the accuracy of the valuations of assets and
liabilities in Schedule 6.



20.
Tax.



 
(a)
The provisions of this Schedule shall not operate to limit the liability of the
Unilever Parents and each other member of the Unilever Group under the Tax
Covenant, except in so far as any provision in this Schedule is expressed to be
applicable to the Tax Covenant (in which case it should).



 
(b)
The provisions of the Tax Covenant shall operate to limit the liability of the
Unilever Parents and each other member of the Unilever Group in respect of any
claim made under the Tax Covenant.



 
(c)
The provisions of the Tax Covenant shall operate to limit the liability of the
Unilever Parents and each other member of the Unilever Group in respect of any
Tax Claim as if such liability had been treated as a Tax Liability (as defined
therein). In particular, and without prejudice to the foregoing, the Unilever
Parents and each other member of the Unilever Group shall not be liable in
respect of any Tax Claim if such liability would have been excluded under the
provisions of clause 2 of the Tax Covenant had such liability been treated as a
Tax Liability (as defined therein) for the purposes of the Tax Covenant.
Notwithstanding anything in this sub-clause (c) to the contrary, the provisions
of clause 2.1(D) (voluntary acts of Purchaser) of the Tax Deed shall not apply
to exclude any liability for breach of the representations contained in
paragraph 1.4(A) or paragraph 1.4(B) of Part E of Schedule 2 to the Agreement.



 
102

--------------------------------------------------------------------------------

 


Schedule 4
(Completion Stock Amount Statement)


Part A


Preparation of the Completion Stock Amount Statement


1.
The Completion Stock Amount Statement shall be prepared in accordance with this
Schedule 4 and shall be produced in the format set out in Part B.



2.
Subject to paragraphs 3 to 5 (inclusive), the Completion Stock Amount Statement
shall:



 
(i)
be based on the books and records of the relevant Business Sellers and of each
Company;



 
(ii)
consist of a statement in the format set out in Part B as at the Completion
Time;



 
(iii)
subject to sub-paragraphs 2(ii), be prepared on the basis and in accordance with
the Unilever Accounting Policy Manual; and



 
(iv)
subject to sub-paragraphs 2(ii) and 2(iii), be prepared in accordance with the
International Financial Reporting Standards as adopted for use by the Unilever
Group.



3.
The provisions set out in paragraphs 4 and 5 override the provisions of
paragraph 2 and, in particular, the provisions of paragraphs 4 and 5 are
intended to apply, and it is intended that the Completion Stock Amount Statement
should be prepared in accordance with, such paragraphs whether or not this is
consistent with the requirements of paragraph 2 and whether or not this is
consistent with the way in which the Accounts or any accounts of any member of
the Unilever Group or Sara Lee Group have been prepared in the past.



4.
The Completion Stock Amount Statement shall be prepared on the basis that it:



 
(i)
relates to each Company and the Business as going concerns;



 
(ii)
should be treated as a year-end full "closure" of the books of the Company; and



 
(iii)
subject to sub-paragraph 4(ii), excludes any effects of the change of control or
ownership of each Company and the Business contemplated by this Agreement or any
other effect of this Agreement.



5.
In the Completion Stock Amount Statement no account shall be taken of:



 
(i)
any fixed assets (including capital work in progress), goodwill or any other
intangible asset;



 
(ii)
provisions of any nature whatsoever other than specific provisions for stock; or



 
(iii)
events falling after the Completion Time or any new information arising on or
after the date of delivery of the Draft Completion Stock Amount Statement.



6.
In the preparation of the Completion Stock Amount Statement, the Completion
Stock Amount shall be expressed in the currencies in which said Completion Stock
Amount is reported as at the date of this Agreement in the books of the relevant
Company or Business Seller. In determining the Completion Stock Amount, the
aggregate amounts for each relevant Company or Business Sellers expressed in
currencies other than Euros shall be converted into Euros at the Exchange Rate
on the Completion Date.



 
103

--------------------------------------------------------------------------------

 


7.
The Unilever Parents shall deliver to the Purchaser, or procure the delivery to
the Purchaser of, a draft Completion Stock Amount Statement (the "Draft
Completion Stock Amount Statement") as soon as reasonably practicable following
Completion, and, in any event, within 30 Business Days from (and including) the
Completion Date. The fees, costs and expenses of the Unilever Parent's
Accountants shall be paid by the Unilever Parents.



8.
For the purposes of preparing the Draft Completion Stock Amount Statement,
following Completion the Purchaser shall ensure that the Unilever Parents and
the Unilever Parent's Accountants have access at reasonable times to all
relevant books and records and generally shall provide the Unilever Parents with
such other information and assistance as the Unilever Parents or the Unilever
Parent's Accountants may reasonably request (including the reasonable assistance
of financial personnel employed in the Sanex Perimeter referred to above) for
the purposes of preparing the Draft Completion Stock Amount Statement. The
Purchaser shall procure that management of the Sanex Perimeter shall act in good
faith in connection with the preparation of the Completion Stock Amount
Statement.



9.
The Purchaser shall have a period of 15 Business Days (the "Review Period")
following the date of delivery to it by or on behalf of the Unilever Parents of
the Draft Completion Stock Amount Statement to review, in conjunction with the
Purchaser's Accountants, the Draft Completion Stock Amount Statement and to
present to the Unilever Parents in writing any objections (stating in reasonable
detail, including specific amounts, the matters in dispute) it may have to such
Draft Completion Stock Amount Statement. The only grounds upon which the
Purchaser shall be entitled to object to the Draft Completion Stock Amount
Statement are mathematical errors in the computation of the Completion Stock
Amount or that it has not been prepared in accordance with this Schedule 4 and
no objection shall be raised which would not, if successful, lead to an
amendment to the Completion Stock Amount in accordance with paragraph 12. Any
such objections must be accompanied by a recalculation of each amount in the
Draft Completion Stock Amount Statement based upon such objections and shall be
accompanied by reasonable evidence supporting each objection. The fees, costs
and expenses of the Purchaser's Accountant shall be paid by the Purchaser.



10.
For the purposes of enabling the Purchaser and the Purchaser's Accountants to
present any such written objections as are referred to in paragraph 9, the
Unilever Parents shall, following the presentation of the Draft Completion Stock
Amount Statement, give the Purchaser and the Purchaser's Accountants reasonable
access at reasonable times to all books and records in its possession or control
on or prior to the Completion Date relating to the Sanex Perimeter and generally
shall provide the Purchaser with such other information (including working
papers) as the Purchaser may reasonably request, PROVIDED THAT the Purchaser and
the Purchaser's Accountants shall not be entitled to any such access or
information which goes beyond that reasonably necessary to determine whether the
Draft Completion Stock Amount Statement has been prepared in accordance with the
provisions of this Schedule 4.



11.
If no such written objections as are referred to in paragraph 9 are properly
presented to the Unilever Parents by the end of the Review Period then the Draft
Completion Stock Amount Statement shall, as between the Unilever Parents and the
Purchaser, be deemed to have been accepted and approved by the Unilever Parents
and the Purchaser and the Draft Completion Stock Amount Statement shall be final
and binding on the Unilever Parents and the Purchaser and shall constitute the
"Completion Stock Amount Statement", or the relevant part of the Completion
Stock Amount Statement, for all purposes of this Agreement.



 
104

--------------------------------------------------------------------------------

 


12.
If any such written objections as are referred to in paragraph 9 are properly
presented to the Unilever Parents by the end of the Review Period then the
Purchaser and the Unilever Parents shall attempt to resolve the matters in
dispute between the Purchaser and the Unilever Parents in good faith
negotiations. To facilitate the Unilever Parents' review of any such written
request, the Purchaser shall provide the Unilever Parents and the Unilever
Parents' Accountants with such information (including working papers) as the
Unilever Parents may reasonably require for the purpose of the review. If there
are any such matters in dispute between the Unilever Parents and the Purchaser
which have not been resolved in good faith negotiations within a period of 10
Business Days following the end of the Review Period, then the specific matters
in dispute shall be referred for determination to an Expert who shall be
instructed to notify the Purchaser and the Unilever Parents of his determination
within 20 Business Days of such referral. If the Unilever Parents and the
Purchaser resolve all matters in dispute in relation to the Draft Completion
Stock Amount Statement, then the Draft Completion Stock Amount Statement shall,
as between the Unilever Parents and the Purchaser, be deemed to have been
accepted and approved by the Unilever Parents and the Purchaser and the Draft
Completion Stock Amount Statement shall be final and binding on the Unilever
Parents and the Purchaser and shall constitute the "Completion Stock Amount
Statement" for all purposes of this Agreement.



13.
The Unilever Parents shall, and shall procure that each other member of the
Unilever Group shall, and the Purchaser shall, and shall procure that each
Company and each member of the Purchaser's Group shall, give the Expert
reasonable access at reasonable times to all books and records in their
respective possession or control relating to the Sanex Perimeter on or prior to
the Completion Date and generally shall provide the Expert with such other
information and assistance as the Expert may reasonably require. In making his
determination, the Expert shall act as expert and not as arbitrator and shall
provide a reasoned opinion for his determination and the Draft Completion Stock
Amount Statement as amended by the Expert shall, as between the Unilever Parents
and the Purchaser and in the absence of manifest error by the Expert, be deemed
to have been accepted and approved by the Unilever Parents and the Purchaser,
shall be final and binding on the Unilever Parents and the Purchaser and shall,
subject to paragraph 12, constitute the "Completion Stock Amount Statement" for
all purposes of this Agreement. In the event of any manifest error in the
determination of the Expert, the parties shall as soon as reasonably practicable
request the Expert to rectify such manifest error and the previous sentence
shall apply mutatis mutandis in respect of the Expert's determination as
amended. Notwithstanding the foregoing, any amendment by the Expert of any
amount set out in the Completion Stock Amount Statement shall be within the
range for such amount indicated by the Draft Completion Stock Amount Statement
and any amendment to the Draft Completion Stock Amount Statement made by the
Purchaser pursuant to paragraph 12. The fees and costs of the Expert shall be
paid as to one-half by the Purchaser and as to one-half by the Unilever Parents
unless otherwise directed by the Expert (who shall have the authority to make
such direction if he deems it equitable). The Expert may, if he decides it is
necessary or desirable to do so in his absolute discretion, refer any
interpretational matter which relates to any dispute to a leading counsel
approved by the Unilever Parents and the Purchaser and the terms of appointment
of the Expert shall allow him to make such reference.



 
105

--------------------------------------------------------------------------------

 


Part B


Format of the Completion Stock Amount Statement


1.
Asset Sale Countries



Date
 
Completion Time
 
Local currency
€'000
Finished products
 
0



2.
Share Sale Countries



Date
 
Completion Time
 
Local currency
€'000
Finished products
 
0



3.
Total



Date
 
Completion Time
 
Local currency
€'000
Completion Stock Amounts
 
0



 
106

--------------------------------------------------------------------------------

 


Schedule 5
(Basic information concerning the French Company)


Sara Lee Household and Body Care France SAS
         
Registered number:
 
708 202 718 RCS BOBIGNY
     
Date of incorporation:
 
26 May 1970
     
Address of registered office:
 
Paris Nord II - Le Rimbaud
22 Avenue des Nations
93420 Villepinte
France
     
Class of company:
 
Société par Actions Simplifiée
(Simplified Stock Company)
     
Registered share capital
 
Euro 40,238,644.44
     
Directors:
         
Full name
 
Nationality
     
Mr. Pascal LECHANOINE
 
French
     
Secretary:
 
None
     
Accounting reference date:
 
30 June
     
Auditors:
 
Mr. Christophe MAURIN
6, rue Crevaux
75116 Paris
France



 
107

--------------------------------------------------------------------------------

 


Schedule 6
(Consideration)


Omitted


 
108

--------------------------------------------------------------------------------

 
 
Omitted
 
 
109

--------------------------------------------------------------------------------

 


Schedule 7
(Pensions)


1.
PRINCIPAL TERMS



1.1
In relation to each Employee, the Purchaser shall provide or procure to be
provided Retirement Benefits in respect of Past Service which are of the same or
greater value to the Retirement Benefits that such Employee would have been
entitled to but for Completion in respect of that Employee's Past Service and
which shall be at least equal to the Retirement Benefits required to be provided
under the provisions governing the Relevant Plan immediately before Completion.
For the avoidance of doubt, in calculating (for the purposes of this paragraph
1.1) the Retirement Benefits which are required under the Relevant Plan, it
shall be assumed that where the Relevant Plan provides a Defined Benefit which
is a Retirement Benefit calculated by reference to pay at retirement, that
Retirement Benefit shall continue to be paid by reference to pay at the earlier
of (i) each Employee's retirement and (ii) the date on which the Employee ceases
to be in pensionable service under the Relevant Plan. Such Retirement Benefit
shall be paid at the same time as the time that the Retirement Benefit would
have been paid but for Completion. The obligations of the Purchaser under this
paragraph 1.1 shall continue to apply notwithstanding the expiry of the
Protection Period.



1.2
(A)
In relation to each Employee who, immediately prior to the Completion Date, is
accruing Retirement Benefits under a Relevant Plan which are not Defined
Benefits, the Purchaser shall provide or procure to be provided, in respect of
service during the Protection Period, employer contributions as required under
the provisions governing the Relevant Plan and which are on the same or more
favourable basis and at the same or more favourable rate as the contributions
due and payable in respect of the Relevant Plan for the benefit of that Employee
immediately prior to the Completion Date.



 
(B)
In relation to each Employee who, immediately prior to the Completion Date, is
accruing Defined Benefits under a Relevant Plan, the Purchaser shall provide or
procure to be provided Retirement Benefits to be paid in respect of service
during the Protection Period which are of the same or greater value to the
Retirement Benefits that such Employee would have been entitled to but for
Completion.



 
(C)
In any case, the rate of employee contributions in respect of the Purchaser's
Plan required during and in respect of the Protection Period under the
provisions governing the Purchaser's Plan shall not be higher than the rate of
employee contributions due and payable immediately prior to the Completion Date.



1.3
Without prejudice to paragraph 1.1, in relation to each Employee who would, had
Completion not taken place, have become entitled to a Retirement Benefit under a
Jubilee Plan during the Protection Period, the Purchaser shall provide or
procure to be provided, the same Retirement Benefit that such Employee would
have been entitled to but for Completion. That Retirement Benefit shall be paid
or provided to the relevant Employee at the same time, or earlier, as the time
that the Retirement Benefit would have become payable but for Completion.



 
110

--------------------------------------------------------------------------------

 


2.
ADDITIONAL TERMS



2.1
[RESERVED]



2.2
Where Retirement Benefits (whether contractual or otherwise) are provided under
a Relevant Plan or Jubilee Plan on the death, disability or involuntary
termination of employment during the Protection Period of an Employee or his
spouse, child or dependant, Retirement Benefits must be provided on such events
which occur during the Protection Period which are not materially less
favourable and which are payable in circumstances and under conditions which are
not materially less favourable to the beneficiary concerned than those which
would have applied had the death, disability or involuntary termination of
employment occurred whilst the beneficiary was a beneficiary of the Relevant
Plan or Jubilee Plan in question under the provisions of that plan in force
immediately prior to the Completion Date.



2.3
The Unilever Parents shall provide or shall cause to be provided to any member
of the Purchaser’s Group such information reasonably requested in writing by
such member of the Purchaser’s Group to enable the Purchaser to comply with its
obligations in this Schedule 7.



2.4
The Unilever Parents shall use reasonable endeavours to procure that those
Employees of the Dutch Company who participate in the Stichting Pensioenfonds
Sara Lee Nederland at Completion will continue to participate in that Relevant
Plan in accordance with the provisions that Relevant Plan immediately before
Completion until 31 December 2011.



2.5
Nothing in this Schedule 7 shall constitute a guarantee that the Employees will
continue to be employed following Completion and any benefits contribution or
accrual provided pursuant to this Schedule 7 immediately shall cease with
respect to an Employee upon the termination of such Employee’s employment.



3.
STATUS OF ANNEX I / OVERRIDING PROVISIONS



3.1
Annex I to this Schedule 7 contains a summary of certain information relevant to
each Relevant Plan. That summary is a summary only of certain information
relevant to each Relevant Plan and does not affect the extent of the Purchaser's
obligations under this Schedule 7.



4.
DEFINITIONS



For the purposes of this Schedule 7, the following terms shall have the
following meanings:


"Defined Benefit"
 
means any Retirement Benefit calculated by reference to pensionable salary other
than those which are calculated by reference to contributions paid (whether or
not with an investment return and whether or not the investment return is
guaranteed);



 
111

--------------------------------------------------------------------------------

 
 
"Jubilee Plan"
 
means a Plan under which a Retirement Benefit is awarded or payable on the
completion of a specified period of service;
     
"Past Service"
 
means in relation to the following categories of Relevant Plan, the following
respective periods of service of the Employee in question:
         
·              Total Service Transferring - all service prior to the Completion
Date, including for the avoidance of doubt all service prior to the Sara Lee
Completion Date;
         
·              Unilever ex. Sara Lee Service Transferring - all service on and
after the Sara Lee Completion Date and prior to the Completion Date;
         
·              Service Non-Transferring - all service on and after the Sara Lee
Completion Date and prior to the Completion Date provided that for the purpose
of paragraph 1.1 the Purchaser's obligation shall be reduced to the extent a
benefit remains to be provided by the Relevant Plan;
         
·              Dutch Assumed Liabilities - all service prior to the Completion
Date, including for the avoidance of doubt all service prior to the Sara Lee
Completion Date; and
         
·              Welfare Plan - no period applies, because, for the avoidance of
doubt, all benefits provided by the Relevant Plan are considered to be in
respect of ongoing service;
     
"Plan"
 
means any scheme, plan, promise or other written arrangement, whether funded or
unfunded, and whether established under trust or otherwise;



 
112

--------------------------------------------------------------------------------

 
 
"Protection Period"
 
means the period of three years from (and including) the Completion Date;
     
"Purchaser's Plan"
 
means a Plan provided by a member of the Purchaser's Group whether or not a
Relevant Plan;
     
"Relevant Plan"
 
means any Plan providing Retirement Benefits which is listed in Annex I and
which is identified as a Relevant Plan or, if the context so requires, the
trustees or managers of any such Plan. For the avoidance of doubt, this includes
Jubilee Plans; the Relevant Plans are listed in Annex I under the following
categories:
         
"Total Service Transferring": a Plan sponsored by a member of the Unilever Group
which provides benefits which relate to service with (i) a member of the Sara
Lee Group and (ii) a member of the Unilever Group, and where the liabilities
under the Plan do transfer to a Plan sponsored by a member of the Purchaser's
Group;
         
"Unilever ex. Sara Lee Service Transferring": a Plan sponsored by a member of
the Unilever Group which provides benefits which relate to service with a member
of the Unilever Group but which does not provide any benefits which relate to
service with a member of the Sara Lee Group, and where the liabilities under the
Plan do transfer to a Plan sponsored by a member of the Purchaser's Group;
         
"Service Non-Transferring": a Plan sponsored by a member of the Unilever Group
which provides benefits that relate to service with a member of the Unilever
Group but which does not provide any benefits which relate to service with a
member of the Sara Lee Group, and where the liabilities under the Plan do not
transfer to a Plan sponsored by a member of the Purchaser's Group;
         
"Dutch Assumed Liabilities": the liability to provide, in respect of the
Employees who are members of any plan or plans which are part of the Stichting
Pensioenfonds Sara Lee Nederland immediately before the Completion Date,
benefits in respect of service prior to the Completion Date by reference to
unconditional wage indexation, to the extent such benefits exceed those payable
under such plan or plans; and



 
113

--------------------------------------------------------------------------------

 
 

   
"Welfare Plan": a Plan which provides benefits that relate to death or
disability;
     
"Retirement Benefits"
 
means all or any pension, lump sum, gratuity, payment of costs (including
medical, dental or other healthcare costs), award or other like benefit provided
or to be provided:
         
·              on or after retirement;
         
·              on death;
         
·              on or after termination of employment;
         
·              on or in connection with disability; or
         
·              on the completion of a specified period of service; and
     
"Sara Lee Completion Date"
 
means 6 December 2010.



 
114

--------------------------------------------------------------------------------

 


Schedule 7, ANNEX I


Name of plan
Current sponsoring company
Funded/Unfunded/Insured
Category of Relevant Plan
Belgium
Unilever Belgium Pension Fund “Union” OFP - Reglement van het Vaste Bijdragen
plan (DC)
Unilever Belgium N.V.
Funded
Service Non-Transferring
Sara Lee Jubilee Plan (DB)
Unilever Belgium N.V.
Unfunded
Total Service Transferring
Denmark
BlumØller ApS section of Unilever Danmark A/S pension insurance with Nordea Liv
& Pension (DC)
BlumØller ApS
Funded
Service Non-Transferring
Sara Lee Jubilee Plan (DB)
BlumØller ApS
Unfunded
Total Service Transferring
Kollektiv ulykkesforsikring (udvidet) (Injury Insurance Plan)
BlumØller ApS
Insured
Welfare Plan
Gruppelivsaftale nr. 98429 Unilever Danmark A/S & a/s blumoller (Life Insurance
Plan)
BlumØller ApS
Insured
Welfare Plan
France
French Retirement Indemnities, “Indemnitiés de fin de carrière” (IFC) (DB)
Sara Lee Household and Body Care France SAS
Unfunded
Total Service Transferring
Collective plans, including:
(a) IRREP & IRPVRP for Sales employees (VRP) (DC); and
(b) ARRCO & AGIRC for all other employees (DC)
Sara Lee Household and Body Care France SAS
Funded
Service Non-Transferring
Sara Lee Jubilee Plan (DB)
Sara Lee Household and Body Care France SAS
Unfunded
Total Service Transferring
Régime de prévoyance décès incapacité invalidité
Sara Lee Household and Body Care France SAS
Insured
Welfare Plan
Germany
Versorgungsordnung Sara Lee Household and Body Care Deutschland GmbH (DB)
Unilever Deutschland GmbH or Unilever Deutschland Supply Chain Services GmbH
Unfunded
Total Service Transferring
Sara Lee Jubilee Plan (DB)
Unilever Deutschland GmbH or Unilever Deutschland Supply Chain Services GmbH
Unfunded
Total Service Transferring
Greece
Unilever SPS (DB)
Sara Lee Hellas M.E.P.E.
Funded
Unilever ex. Sara Lee Service Transferring
Sara Lee Jubilee Plan (DB)
Sara Lee Hellas M.E.P.E.
Unfunded
Total Service Transferring



 
115

--------------------------------------------------------------------------------

 
 
Name of plan
Current sponsoring company
Funded/Unfunded/Insured
Category of Relevant Plan
Termination Indemnities under Greek Labour Law (Laws 2112/1920 and 3198/1955)
(DB)
Sara Lee Hellas M.E.P.E.
Unfunded
Total Service Transferring
Death and Disability
Sara Lee Hellas M.E.P.E.
Insured
Welfare Plan
Hungary
Pension Plan (VMBF) (DC)
Unilever Magyarorszag Kereskedelmi Kft
Funded
Service Non-Transferring
Unilever Jubilee Plan (DB)
Unilever Magyarorszag Kereskedelmi Kft
Unfunded
Unilever ex. Sara Lee Service Transferring
Life Insurance
Unilever Magyarorszag Kereskedelmi Kft
Insured
Welfare Plan
Italy
Italian Termination Indemnities, “Trattamento di Fine Rapporto” (TFR) (past
service) (DB)
Sara Lee Household and Body Care Italy S.r.l.
Unfunded
Total Service Transferring
Italian Termination Indemnities, “Trattamento di Fine Rapporto” (TFR) (current
service) (DC)
Sara Lee Household and Body Care Italy S.r.l.
Funded
Service Non-Transferring
Previndai Pension Plan (industry wide) (DC)
Sara Lee Household and Body Care Italy S.r.l.
Funded
Service Non-Transferring
3% additional contribution to Previndai for “old” Dirigenti (DC)
Sara Lee Household and Body Care Italy S.r.l.
Funded
Service Non-Transferring
€2,500 Convenzione Fondaria (DC)
Sara Lee Household and Body Care Italy S.r.l.
Funded
Service Non-Transferring
Fonchim Pension Plan (industry wide) (DC)
Sara Lee Household and Body Care Italy S.r.l.
Funded
Service Non-Transferring
Long Term Service Award (Company Policy for Retirement and Death) (DB)
Sara Lee Household and Body Care Italy S.r.l.
Unfunded
Total Service Transferring
Assicurazione infortuni professionali ed extraprofessionali
Sara Lee Household and Body Care Italy S.r.l.
Insured
Welfare Plan
Assicurazione Temporanea Caso Morte (with Cattolica)
Sara Lee Household and Body Care Italy S.r.l.
Insured
Welfare Plan
Assicurazione Temporanea Monoannuale di Gruppo per il Caso di Morte (with Alico)
Sara Lee Household and Body Care Italy S.r.l.
Insured
Welfare Plan
Assicurazione Temporanea Caso Morte e Invalidità Totale e Permanente (for
Executives per CLA)
Sara Lee Household and Body Care Italy S.r.l.
Insured
Welfare Plan
The Netherlands
Stichting Pensioenfonds Sara Lee Nederland, including:
(a) Pensioenreglement A for employees born after 1/1/1950 (Pension Plan A > 65
years) (DB); and
(b) Beschikbare premie regeling for salary > €88,098 (2010) (DC)
Sara Lee Household and Body Care International B.V. or Sara Lee Household and
Body Care Nederland B.V.
Funded
Dutch Assumed Liabilities



 
116

--------------------------------------------------------------------------------

 
 
Name of plan
Current sponsoring company
Funded/Unfunded/Insured
Category of Relevant Plan
Sara Lee Jubilee Plan (DB)
Sara Lee Household and Body Care International B.V. or Sara Lee Household and
Body Care Nederland B.V.
Unfunded
Total Service Transferring
Poland
Unilever Pension Plan (DC)
Unilever Poland sp z o.o.
Unfunded
Service Non-Transferring
Death and Disability Plan
Unilever Poland sp z o.o.
Unfunded
Welfare Plan
Spain
Plan de Pensiones de Unilever España, S.A. (DC)
Unilever España, S.A.
Funded
Service Non-Transferring
Programa adicional de Prestaciones y Régimen de aportaciones extraordinarias
(DC)
Unilever España, S.A.
Funded
Service Non-Transferring
Sara Lee Jubilee Plan (DB)
Unilever España, S.A.
Unfunded
Total Service Transferring
UK
UUKPF, including:
(a) Career Average Plan (DB); and
(b) Investing Plan (DC)
Unilever UK Limited
Funded
Service Non-Transferring
Sara Lee Long Service Awards (DB)
Unilever UK Limited
Unfunded
Total Service Transferring



 
117

--------------------------------------------------------------------------------

 


Schedule 8
(Employees)


To the extent that in the Netherlands, France, Belgium or any other jurisdiction
there is a legally binding obligation imposed on any member of the Unilever
Group which requires it to inform and consult with any recognised works council
or other appointed employee representatives in that country before implementing
the terms of this Agreement, a failure of which may render this Agreement in its
current form void or inoperable, the Unilever Parents and the Purchaser agree
that:


(i)
the entering into of this Agreement is without prejudice to any legal
requirement to comply with such informing and consulting obligations before
implementing the terms of this Agreement;



(ii)
they will cooperate with each other in good faith in order to ensure compliance
with such informing and consulting obligations before implementing the terms of
this Agreement; and



(iii)
the Unilever Parents have not taken any binding decision concerning the
implementation of the terms of this Agreement, such binding decision being
subject to the information and consultation obligation.



 
118

--------------------------------------------------------------------------------

 


Schedule 9
(Awareness)


1.
Wout A. de Gier (in respect of all matters)



2.
Robin Wood (in respect of all matters)



3.
Carlos Pastor (in respect of all matters)



4.
Lorcan Woods (in respect of all matters)



5.
Robert Leek (in respect of legal matters)



6.
Joe Sullivan (in respect of intellectual property matters)



7.
Paul Lynch (in respect of employment matters)



8.
Stuart Jarrold (in respect of tax matters)



9.
Louise Henbest (in respect of employment matters)



10.
Noel Mulvihill (in respect of pension matters)



 
119

--------------------------------------------------------------------------------

 


Schedule 10
(VAT)


(A)
The Unilever Parents and the Purchaser shall use all reasonable endeavours to
procure that the supply of those Business Assets under this Agreement which
would otherwise be chargeable to VAT (but for the sale being treated, for the
purposes of applicable VAT Legislation, as a transfer of all or part of the
assets of a business as a going concern as hereinafter mentioned) and which the
Unilever Parents and the Purchaser consider should qualify as a transfer of all
or part of the assets of a business as a going concern for the purposes of
applicable VAT Legislation is so treated by the relevant Tax Authority except
that the Unilever Parents shall not be required by virtue of this sub Clause to
make any appeal to any court against any determination of the relevant Tax
Authority that that sale does not fall to be so treated.



(B)
The Purchaser:



 
(i)
represents that the Designated Purchasers that are to purchase Business Assets
under this Agreement (for the purposes of this Schedule, each being a
“Designated Business Purchaser”) are, or will as a result of such acquisition of
Business Assets under this Agreement become, taxable persons for the purposes of
VAT;



 
(ii)
undertakes to procure that each Designated Business Purchaser is either duly
registered for VAT purposes in the relevant jurisdiction or jurisdictions or a
member of a group of companies for VAT purposes of which the representative
member is duly registered for those purposes in the relevant jurisdiction or
jurisdictions, in either case by Completion; and



 
(iii)
undertakes to inform the Unilever Parents in writing on or prior to Completion
which of the Designated Business Purchasers shall (and which shall not) upon and
immediately after Completion use the Business Assets it acquires under this
Agreement to carry on the same kind of business (whether or not as part of any
existing business of the Purchaser or such other person) as that carried on by
the relevant Business Seller or Business Sellers in relation to those Business
Assets owned by such Business Seller or Business Sellers before Completion.



(C)
The Unilever Parents, and Purchaser, do not intend to procure that the Business
Sellers, and the Designated Purchasers, make a joint application to the relevant
Tax Authority for any Designated Purchaser to be registered for VAT under the
VAT registration number of any Business Seller pursuant to regulation 6(1)(d) of
the Value Added Tax Regulations 1995 and the Unilever Parents shall request any
other relevant Tax Authority to direct in accordance with applicable VAT
Legislation that it shall be entitled to retain the VAT Records associated with
such VAT registration number. The Purchaser shall render all reasonable
assistance to the Unilever Parents in connection with such a request.
Accordingly, the Unilever Parent shall be entitled to and shall retain the VAT
Records.



(D)
The Unilever Parents shall for such period as may be required by applicable law
preserve the VAT records of the Business that it is entitled to retain pursuant
to paragraph (C) and, upon being given reasonable notice by the Purchaser or its
agents, the Unilever Parents shall make those records available to the Purchaser
or its agents for inspection (during working hours) or copying (at the
Purchaser's expense).



 
120

--------------------------------------------------------------------------------

 


(E)
If, notwithstanding the provisions of paragraph (A), the relevant Tax Authority
shall determine that VAT is chargeable in respect of the supply of all or any of
the Business Assets referred to in paragraph (A) under this Agreement, the
Unilever Parents shall notify the Purchaser of that determination within 10
Business Days of its being so advised and the Purchaser shall (on behalf of the
relevant Designated Purchaser) pay to the Unilever Parents (to hold on behalf of
the relevant Business Seller or Business Sellers) by way of additional
consideration a sum equal to the amount of VAT (together with any interest
and/or penalties relating thereto) determined by the relevant Tax Authority to
be so chargeable on the later of five Business Days after the Unilever Parents'
notifying the Purchaser of that determination and the delivery by the Unilever
Parents on behalf of the relevant Business Seller or Business Sellers of an
appropriate tax invoice for VAT purposes.



(F)
Other than where paragraph (E) of this Schedule applies to such a supply, if
anything done under this Agreement is a supply on which VAT is chargeable, the
recipient of that supply (the “VAT Payor”) shall pay to the maker of it (the
“VAT Payee”) (in addition to any other amounts payable under this Agreement) an
amount equal to any VAT so chargeable for which the VAT Payee is liable to
account.



(G)
The VAT Payor shall pay that sum referred to in paragraph (F) on the later of:



 
(a)
the date which is five Business Days before the last day (as notified to the VAT
Payor in writing) on which the VAT Payee can account to the relevant Tax
Authority for that VAT without incurring any interest or penalties; and



 
(b)
receipt by the VAT Payor of a valid tax invoice issued by the VAT Payee for VAT
purposes in respect of that supply.



(H)
[RESERVED]



(I)
The Unilever Parents will procure that any Company which, prior to Completion,
is treated (for the purposes of applicable VAT Legislation) as constituting,
together with one or more other persons, a single taxable person in any
jurisdiction (a “VAT Group”) will be excluded from that VAT Group with effect
from Completion.



(J)
The Purchaser shall procure that each of the Companies shall promptly upon the
written request of any Unilever Parent or its agent provide such information
(including copies of documents, where relevant) reasonably requested by any
Business Seller to enable it to make full replies to any enquiries raised by any
relevant Tax Authority in respect of VAT returns made up to Completion.



 
121

--------------------------------------------------------------------------------

 


Schedule 11
(Basis of preparation of the Accounts, the Half Year Accounts and Target
Completion Stock Amount)


The Accounts and the Half Year Accounts


The Accounts and the Half Year Accounts were extracted from the Hyperion system
(Sara Lee's financial consolidation system which consolidates each relevant
country's general ledger systems). This system was also the basis for Sara Lee's
audited financial statements for the financial periods ended 3 July 2010, 27
June 2009 and 28 June 2008. Within the Hyperion consolidation reporting system
Net Sales and Contribution Margin for the Sanex Perimeter are identified
separately. Distribution expenses included in calculating Contribution Margin
have been allocated to the Sanex Perimeter in each relevant country's general
ledger systems. This allocation has been done based on different key drivers
such as volume, weight or sales.


Target Completion Stock Amount


The Target Completion Stock Amount has been calculated as the gross inventory
value for the 4 quarters ending 31 December 2010 extracted from each relevant
country's general ledger systems less a SLOBS (slow moving and obsoletes)
provision. The gross inventory value and the SLOBS provision are analyses
performed by each country based on the Sara Lee Accounting Principles. Target
Completion Stock Amount, for the avoidance of doubt, does not include any
mark-ups to standard cost. Where relevant, the exchange rate used for conversion
into Euros is the Sara Lee peg rate for the 2011 financial year.


 
122

--------------------------------------------------------------------------------

 


Schedule 12
(Designated Sellers)


Part A: Shares/Target Companies


1
Jurisdiction
2
Share Seller
3
Shares/Target Companies
France
Body Care France Holdings SAS
100% of the shares of the French Company
Netherlands
Unilever Nederland Holdings BV
100% of the shares of the Dutch Company
Denmark
Unilever Danmark Holding ApS
100% of the shares of the Danish Company



 
123

--------------------------------------------------------------------------------

 


Part B: Business Sellers


1
Jurisdiction
2
Business Seller
3
Business
Belgium
Unilever Belgium N.V.
The part of the Business held by this Business Seller
Greece
Sara Lee Hellas M.E.P.E.
The part of the Business held by this Business Seller
Hungary
Unilever Magyarország Kereskedelmi Kft
The part of the Business held by this Business Seller
Indonesia
PT. Sara Lee Body Care Indonesia Tbk
The part of the Business held by this Business Seller
Italy
Sara Lee Body Care Italy S.r.l.
The part of the Business held by this Business Seller
Kenya
Unilever Kenya Limited
The part of the Business held by this Business Seller
Malaysia
Unilever (Malaysia) Holdings Sdn Bhd
The part of the Business held by this Business Seller
Netherlands
Unilever NV
The part of the Business held by this Business Seller
Netherlands
Unilever Nederland BV
The part of the Business held by this Business Seller
South Africa
Unilever South Africa (Proprietary) Limited
The part of the Business held by this Business Seller
Spain
Unilever HPC Industrial Espana
The part of the Business held by this Business Seller
Spain
Unilever Espana SA
The part of the Business held by this Business Seller
UK
Unilever UK Limited
The part of the Business held by this Business Seller



 
124

--------------------------------------------------------------------------------

 
 
1
Jurisdiction
2
Business Seller
3
Business
UK
Unilever PLC
The part of the Business held by this Business Seller
Zambia
Unilever South East Africa Zambia Limited
The part of the Business held by this Business Seller



 
125

--------------------------------------------------------------------------------

 


Schedule 13
(Key Personnel)


For the purposes of this Agreement, “Key Personnel” shall comprise the employees
listed as "Key Personnel" in Attachment 4.


 
126

--------------------------------------------------------------------------------

 


Schedule 14
(Pre-Sale Reorganisation)


The Unilever Parents shall procure that the Pre-Sale Reorganisation is
effectuated at or prior to Completion in accordance with this Schedule 14.


Notwithstanding the steps set out in this Schedule 14, the Purchaser agrees that
the Unilever Parents, may, with the prior written consent of the Purchaser,
waive some or all of the envisaged steps, take such other steps or implement
such alternative structure as reasonably deemed necessary by the Unilever
Parents in order to facilitate the sale and purchase of the Companies (including
but not limited to other steps or alternative structures that are deemed
necessary or desirable by the Unilever Parents). The Purchaser shall not
withhold its consent where it is not, and would not reasonably be expected to
be, adversely affected by the change. Where the Purchaser has granted such
consent, it shall (at the Unilever Parents' cost) if so required or contemplated
hereby reasonably cooperate with the Unilever Parents to implement such waiver,
other steps or alternative structure.


The Unilever Parents shall keep the Purchaser reasonably informed (including by
providing supporting documents) with respect to the Pre-Sale Reorganization.


A.
France



1.
Sale of intellectual property rights owned by the French Company relating to the
Retained Business to Unilever N.V.



2.
Payment of a dividend by the French Company to Body Care France Holdings SAS
(previously named Kiwi Holdings SAS) on the basis of the French Company's
interim accounts.



3.
Sale of the business assets (including goodwill and contracts) owned by the
French Company relating to the Retained Business to Unilever Body Care France
SAS.



B.
Netherlands



1.
Incorporation of the Dutch Company.



2.
Transfer of assets that relate to the Sanex business in the Netherlands in
consideration for a combination of equity funds (shares issued to Unilever
Nederland Holding B.V.) and interest bearing debt (borrowed from Unilever
Finance International B.V. and/or Unilever Nederland B.V., as the case may be).



3.
Notification to the Central Works Council (“CWC”) of the intended transfer of
employees from the relevant members of the Unilever Group to the Dutch Company,
and request for advice from the CWC for (a) the transfer of shares to the
Purchaser and consequences for personnel and (b) the transfer of employees to
the Dutch Company.



4.
Entry into a business lease agreement under which Unilever Nederland B.V.
agrees, until Completion, to:



 
(A)
run the business of the Dutch Company;



 
(B)
compensate the Dutch Company for the profits made on marketing the products of
the Dutch Company; and



 
127

--------------------------------------------------------------------------------

 


 
(C)
license its trademarks (to the extent it owns trademarks in any other
jurisdictions) to the Dutch Company.



5.
Any extraction of profits from the Dutch Company before Completion to be by way
of payment of interim dividend.



6.
Transfer of employees from the relevant members of the Unilever Group to the
Dutch Company.



C.
Denmark



1.
Establishment of a new company in Denmark (“Danish HoldCo”) by contribution in
kind of the shares in Blumoller ApS (“BM ApS”). Unilever Finland Oy (“UL-FI OY”)
will receive all of the issued shares in Danish HoldCo.



2.
Demerger of BM ApS whereby the Danish HoldCo receives shares in Unilever
Produktion ApS (“ULP ApS”), Unilever Danmark A/S (“UL-DK A/S”) and 100 per cent.
of the shares in the Danish Company, and all assets relating to the Sanex
business which are held by BM ApS are transferred from BM ApS to the Danish
Company.



3.
The shares in the Danish Company may subsequently be sold tax exempt.



4.
The Danish HoldCo may be considered liquidated.



 
128

--------------------------------------------------------------------------------

 


Schedule 15
(Use of the SARA LEE name)


For the purposes of this Schedule 15, the following words shall have the
following meanings:


“Other Jurisdiction”
 
means any jurisdiction other than one which is set out in the table in Schedule
15 of this Agreement;
     
“Repacking”
 
means, in respect of a Run-Off Product, the benefit of a third party repacking
service;
     
“Run-Off Product”
 
means any run-off product or finished good bearing the term “SARA LEE” or “SL”
that is manufactured or marketed by a member of the Sara Lee Group or a third
party and provided to the Purchaser for sale or disposal; and
     
“SU”
 
means a sourcing unit or factory; and
     
“Third Party”
 
is a supplier of run-off products or finished goods bearing the term “SARA LEE”
or “SL” that are manufactured or marketed by a person other than a member of the
Sara Lee Group and provided to the Purchaser for sale or disposal.



1.
The dates referred to in Clause 29.3 and 29.4 of this Agreement are as follows:



 
(A)
in respect of a Run-off Product that is sold in a jurisdiction set out in the
table in paragraph 2 below and that has not received the benefit of Repacking,
the highlighted date in that table identified according to both that
jurisdiction and the sourcing arrangements (excluding Repacking) that apply to
such Run-Off Product (in each case as set out in the table in paragraph 2
below);



 
(B)
in respect of a Run-off Product that is sold in a jurisdiction set out in the
table in paragraph 2 below and that has received the benefit of Repacking, the
highlighted date in that table identified according to both that jurisdiction
and the relevant Repacking sourcing arrangement (in each case as set out in the
table in paragraph 2 below); and



 
(C)
in respect of a Run-off Product that is sold in any of the Other Jurisdictions,
the 5th December 2011.



 
129

--------------------------------------------------------------------------------

 


2.
Table of dates



Country
Sourcing
6 Dec 2011
28 Feb 2012
30 March 2012
30 April 2012
30 May 2012
UK/IR
SU Slough
         
SU Santiga
         
3rd Party
         
Repacking
         
FR
SU Slough
         
SU Santiga
         
3rd Party
         
Repacking
         
SP/PT
SU Slough
         
SU Santiga
         
3rd Party
         
Repacking
         
BNLX
SU Slough
         
SU Santiga
         
3rd Party
         
Repacking
         
IT
3rd Party
         
GR
SU Slough
         
SU Santiga
         
DK
SU Slough
         
SU Santiga
         
SU Odense
         
3rd Party
         
Repacking
         
HU
SU Santiga
         
3rd Party
         
Repacking
         
IND
SU Jakarta
         
MY
SU Jakarta
         
3rd Party
         
SA
SU Jakarta
         
3rd Party
         



 
130

--------------------------------------------------------------------------------

 


Signed by
as duly authorised attorney
for and on behalf of
)
)
)
   
UNILEVER N.V.
)
/s/ Lorcan Woods
         
Signed by
as duly authorised attorney
for and on behalf of
)
)
)
   
UNILEVER PLC
)
/s/ Lorcan Woods
         
Signed by
as duly authorised attorney
for and on behalf of
)
)
)
   
COLGATE-PALMOLIVE EUROPE
)
/s/ Alexandre de Guillenchmidt
 
SÀRL
             
Signed by
as duly authorised attorney
for and on behalf of
)
)
)
   
COLGATE-PALMOLIVE COMPANY
)
/s/ Dennis J. Hickey
 

 
 
 

--------------------------------------------------------------------------------